    Exhibit 10.1     EXECUTION VERSION

AMENDED & RESTATED LOAN AGREEMENT (PF)

dated as of August 12, 2014

among

HASI CF I BORROWER LLC,

HAT CF I BORROWER LLC,

and

HAT CF II BORROWER LLC,

as Borrowers,

EACH LENDER PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

$250,000,000 Senior Secured Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.   DEFINITIONS; RULES OF CONSTRUCTION      2   

1.1.

  Definitions      2   

1.2.

  Accounting Terms      39   

1.3.

  Certain Matters of Construction      40   

1.4.

  Currency Equivalents      41    SECTION 2.   CREDIT FACILITIES      41   

2.1.

  Loans      41   

2.2.

  Notes      42   

2.3.

  Use of Proceeds      42   

2.4.

  Fixed Rate Loans      42   

2.5.

  Increase in Commitments      43   

2.6.

  Termination or Reduction of Commitments      43    SECTION 3.   INTEREST, FEES
AND CHARGES      44   

3.1.

  Interest      44   

3.2.

  Fees      45   

3.3.

  Computation of Interest, Fees      45   

3.4.

  Reimbursement Obligations      46   

3.5.

  Illegality      46   

3.6.

  Inability to Determine Rates      47   

3.7.

  Increased Costs; Reserves on Eurodollar Rate Loans      47   

3.8.

  Make-Whole      49   

3.9.

  Funding Losses      49   

3.10.

  Maximum Interest      50    SECTION 4.   LOAN ADMINISTRATION      50   

4.1.

  Notice of Borrowing      50   

4.2.

  Defaulting Lender      51   

4.3.

  Amount of Loans      52   

4.4.

  Borrower Agent      52   

4.5.

  One Obligation      53   

4.6.

  Effect of Termination      53    SECTION 5.   PAYMENTS      53   

5.1.

  General Payment Provisions      53   

5.2.

  Repayment of Loans      56   

5.3.

  Payment of Other Obligations      59   

5.4.

  Marshaling; Payments Set Aside      59   

5.5.

  Application and Allocation of Payments      59   

5.6.

  Evidence of Debt; Register; Lender’s Books and Records      60   

 

Amended & Restated Loan Agreement (PF)



--------------------------------------------------------------------------------

5.7.

  Taxes      61   

5.8.

  Lender Tax Information      63   

5.9.

  [Reserved]      65   

5.10.

  Mitigation Obligations; Replacement of Lenders      65   

5.11.

  Nature and Extent of Each Borrower’s Liability      66   

5.12.

  Fraudulent Transfer Laws      68   

5.13.

  Subrogation      69    SECTION 6.   CONDITIONS PRECEDENT      69   

6.1.

  Loan Document Effective Date      69   

6.2.

  Conditions to Approved Financings      73   

6.3.

  Approved Subsequent Credit Date      80    SECTION 7.   UNDERLYING FINANCING
PROPOSAL AND APPROVAL PROCESS      81   

7.1.

  Underlying Financing Proposal      81   

7.2.

  Approval Process      83    SECTION 8.   AmendMent and RESTATEMENT Provisions
     84   

8.1.

  A&R Effective Date      84    SECTION 9.   COLLATERAL ADMINISTRATION      88
  

9.1.

  Borrowing Base Certificates      88   

9.2.

  Administration of Accounts      92   

9.3.

  Administration of Deposit Accounts      93   

9.4.

  General Provisions      93   

9.5.

  Power of Attorney      93    SECTION 10.   REPRESENTATIONS AND WARRANTIES     
94   

10.1.

  Representations and Warranties of Each Borrower      94    SECTION 11.  
COVENANTS AND CONTINUING AGREEMENTS      101   

11.1.

  Affirmative Covenants      101   

11.2.

  Negative Covenants      109    SECTION 12.   EVENTS OF DEFAULT; REMEDIES ON
DEFAULT      115   

12.1.

  Events of Default      115   

12.2.

  Remedies upon Default      119   

12.3.

  Sub-License      120   

12.4.

  Setoff      120   

12.5.

  Remedies Cumulative; No Waiver      120   

 

Amended & Restated Loan Agreement (PF)

 

-ii-



--------------------------------------------------------------------------------

SECTION 13.   AGENT      121   

13.1.

  Appointment and Authority      121   

13.2.

  Exculpatory Provisions      121   

13.3.

  Reliance by Administrative Agent      122   

13.4.

  Delegation of Duties      122   

13.5.

  Resignation of Administrative Agent      123   

13.6.

  Non-Reliance on Administrative Agent and Other Lenders      124   

13.7.

  No Other Duties, Etc      124   

13.8.

  Administrative Agent May File Proofs of Claim      124   

13.9.

  Collateral and Guaranty Matters      125    SECTION 14.   BENEFIT OF
AGREEMENT; ASSIGNMENTS      125   

14.1.

  Successors and Assigns      125   

14.2.

  Participations      126   

14.3.

  Assignments      127   

14.4.

  Replacement of Certain Lenders      129    SECTION 15.   MISCELLANEOUS     
130   

15.1.

  Consents, Amendments and Waivers      130   

15.2.

  Expenses; Indemnity; Damage Waiver      132   

15.3.

  Notices and Communications      133   

15.4.

  Performance of Borrowers’ Obligations      134   

15.5.

  Credit Inquiries      135   

15.6.

  Severability      135   

15.7.

  Cumulative Effect; Conflict of Terms      135   

15.8.

  Counterparts; Execution      135   

15.9.

  Electronic Execution of Assignments and Certain Other Documents      135   

15.10.

  Entire Agreement      135   

15.11.

  Relationship with Lenders      136   

15.12.

  No Advisory or Fiduciary Responsibility      136   

15.13.

  Confidentiality      136   

15.14.

  GOVERNING LAW      137   

15.15.

  Consent to Forum      137   

15.16.

  Waivers by each Borrower      138   

15.17.

  Patriot Act Notice      138   

15.18.

  NO ORAL AGREEMENT      138   

15.19.

  AMENDMENT AND RESTATEMENT; NO NOVATION      138   

 

Amended & Restated Loan Agreement (PF)

 

-iii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS, APPENDIXES AND SCHEDULES

 

Forms of Loan Document Effective Date Documents Exhibit A:    [Reserved] Forms
of Credit Date Documents Exhibit B-1:    [Reserved] Exhibit B-2:    Form of
Notice of Borrowing Exhibit B-3:    Form of Notice of Collateral Assignment
(Underlying Financing) Exhibit B-4:    Form of Notice of Daily/Monthly Interest
Change Exhibit B-5:    Form of Master Intercompany Agreement Exhibit B-5A:   
Form of A&R Master Intercompany Agreement Forms of Security Documents Exhibit
C-1:    Form of Security Agreement Exhibit C-1A:    Form of A&R Security
Agreement Exhibit C-2:    Form of Pledge Agreement Exhibit C-3:    Form of
Guaranty Exhibit C-4:    Form of Borrower Note Exhibit C-4A:    Form of A&R
Borrower Note Exhibit C-5:    [Reserved] Exhibit C-6:    Form of Intercompany
Note Exhibit C-6A:    Form of A&R Intercompany Note Exhibit C-7:    Form of
Collateral Assignment (Intercompany Loan) Exhibit C-8:    Form of Collateral
Assignment (Underlying Financing) Exhibit C-9:    Form of Intercreditor
Agreement Exhibit C-10:    Form of HAT Holdings I Limited Guaranty Exhibit C-11:
   Form of HAT Holdings II Limited Guaranty Exhibit C-12:    Form of
Intercompany Security Agreement Exhibit C-13:    Form of A&R Continuing Guaranty
Exhibit C-14:    Form of A&R HAT Holdings I Limited Guaranty Forms of
Certificates and Opinions Exhibit D-1:    Form of Opinion of Morrison & Foerster
(Loan Document Effective Date) Exhibit D-1A:    Form of Opinion of Morrison &
Foerster (A&R Effective Date) Exhibit D-2:    Form of HA In-House Opinion (Loan
Document Effective Date) Exhibit D-2A:    Form of HA In-House Opinion (A&R
Effective Date) Exhibit D-3:    Form of 40 Act Opinion (Loan Document Effective
Date) Exhibit D-3A:    Form of 40 Act Opinion (A&R Effective Date) Exhibit D-4:
   Form of Qualification REIT Opinion of Clifford Chance US LLP (Loan Document
Effective Date) Exhibit D-5:    Form of Opinion of Morrison & Foerster (Credit
Date)

 

Amended & Restated Loan Agreement (PF)

 

-iv-



--------------------------------------------------------------------------------

Exhibit D-6:    Form of Borrowing Base Certificate Exhibit D-7:    Form of
Borrower Loan Document Effective Date Certificate Exhibit D-7A:    Form of
Borrower A&R Effective Date Certificate Exhibit D-8:    Form of Borrower
Subsidiary Loan Document Effective Date Certificate Exhibit D-8A:    Form of
Borrower Subsidiary A&R Effective Date Certificate Exhibit D-9:    Form of
Guarantor Loan Document Effective Date Certificate Exhibit D-9A:    Form of
Guarantor A&R Effective Date Certificate Exhibit D-10:    Form of Borrower
Credit Date Certificate Exhibit D-11:    Form of Borrower Subsidiary Credit Date
Certificate Exhibit D-12:    Form of Guarantor Credit Date Certificate Exhibit
D-13:    [Reserved] Exhibit D-14:    Form of Compliance Certificate
Exhibit D-15A:    Form of U.S. Tax Compliance Certificate (Foreign Lender
non-U.S. Partnership) Exhibit D-15B:    Form of U.S. Tax Compliance Certificate
(Foreign Participant non-U.S. Partnership) Exhibit D-15C:    Form of U.S. Tax
Compliance Certificate (Foreign Participant U.S. Partnership) Exhibit D-15D:   
Form of U.S. Tax Compliance Certificate (Foreign Lender U.S. Partnership)
Exhibit D-16:    Form of Solvency Certificate Exhibit D-17:    [Reserved]
Exhibit D-18:    Form of HAT Holdings I Loan Document Effective Date Certificate
Exhibit D-18A:    Form of HAT Holdings I A&R Effective Date Certificate Exhibit
D-19:    Form of HAT Holdings I Credit Date Certificate Exhibit D-20:    Form of
HAT Holdings II A&R Effective Date Certificate Exhibit D-21:    Form of HAT
Holdings II Credit Date Certificate Miscellaneous    Exhibit E-1:    Form of
Assignment and Assumption Exhibit E-2:    [Reserved] Exhibit E-3:    [Reserved]
Exhibit E-4:    Form of Consent to Collateral Assignment (Underlying Financing)
Exhibit E-5:    Form of Administrative Questionnaire Appendixes    Appendix 1:
   Principal Offices Appendix 2:    Underlying Financing Criteria Appendix 3:   
Form of Underlying Financing Specification Appendix 4:    [Reserved] Appendix 5:
   [Reserved] Appendix 6:    Form of Notice of Approval Appendix 7:    Certain
Definitions with Respect to Appendices 2 Through 6 Appendix 8:    Value Appendix

 

Amended & Restated Loan Agreement (PF)

 

-v-



--------------------------------------------------------------------------------

Schedules    Schedule 1.1.1:    Commitment of Lenders and Applicable Percentages
Schedule 6.1.7:    Jurisdictions of Formation and Foreign Qualification (Loan
Document Effective Date) Schedule 6.1.8:    Financial Statements (Loan Document
Effective Date) Schedule 6.1.9:    Required Approvals (Loan Document Effective
Date) Schedule 6.1.14:    Organization and Capital Structure (Loan Document
Effective Date) Schedule 6.1.15:    Separateness Undertakings Schedule 8.1.7:   
Jurisdictions of Formation and Foreign Qualification (A&R Effective Date)
Schedule 8.1.8:    Financial Statements (A&R Effective Date) Schedule 8.1.9:   
Required Approvals (A&R Effective Date) Schedule 8.1.14:    Organization and
Capital Structure (A&R Effective Date) Schedule 9.3:    Deposit Accounts
Schedule 10.1.12:    Consents and Waivers Not Obtained Schedule 10.1.14:   
Commercial Tort Claims/Litigation Schedule 10.1.26:    Affiliate Transactions
Schedule 10.1.31:    Intellectual Property Schedule 10.1.32:    Environmental
Actions

 

Amended & Restated Loan Agreement (PF)

 

-vi-



--------------------------------------------------------------------------------

AMENDED & RESTATED LOAN AGREEMENT (PF)

This AMENDED & RESTATED LOAN AGREEMENT (PF) dated as of August 12, 2014 (this
“Agreement” or this “A&R Agreement”) is entered into by and among HASI CF I
Borrower LLC, a Delaware limited liability company (“Borrower HASI”), HAT CF I
Borrower LLC, a Delaware limited liability company (“Borrower HAT I”), HAT CF II
Borrower LLC, a Delaware limited liability company (“Borrower HAT II” or the
“New Borrower”, and together with Borrower HASI and Borrower HAT I,
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and Bank of America, N.A., as
Administrative Agent (together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals and not defined shall have the
respective meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Borrowers, the Lenders and the Administrative Agent have entered into
that certain Loan Agreement (PF) dated as of July 19, 2013, as amended by
(i) that certain Amendment No. 1 to Loan Agreement (PF) dated as of November 26,
2013, by and among Borrowers, the Lenders party thereto, and the Administrative
Agent, and (ii) that certain Amendment No. 2 to Loan Agreement (PF) and
Amendment No. 1 to Intercreditor Agreement dated as of May 28, 2014 by and among
Borrowers, the Lenders party thereto, and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Original Loan Agreement”), pursuant to which the Lenders have
provided a senior secured revolving credit facility in the amount of
$250,000,000 (as such facility is modified and amended in accordance with the
terms herein, the “Loan Facility”) to Borrowers to finance certain Approved
Financings to be owned and managed by each Applicable Borrower Subsidiary, on
the terms and conditions set forth in the Original Loan Agreement;

WHEREAS, Borrowers, the Lenders and the Administrative Agent have also entered
into that certain Amended & Restated Loan Agreement (G&I) dated as of the date
hereof, pursuant to which the Lenders have provided a senior secured revolving
credit facility in the amount of $200,000,000 (the “Other Loan Facility” and
together with the Loan Facility, the “Secured Credit Facilities”) to Borrowers
to finance certain governmental and institutional financing investments to be
owned and managed by each Applicable Borrower Subsidiary, and the Lenders are
willing to provide the Other Loan Facility, on the terms and conditions set
forth in the documents governing the Other Loan Facility;

WHEREAS, in support of Borrowers’ obligations under the Secured Credit
Facilities, (i) Hannon Armstrong Sustainable Infrastructure Capital, Inc., (“HA
INC”) a Maryland corporation, Hannon Armstrong Sustainable Infrastructure, LP
(“HA LP”), a Delaware limited partnership, Hannon Armstrong Capital, LLC, a
Maryland limited liability company (“HA LLC”, and together with HA INC and HA
LP, each a “Guarantor” and together the “Guarantors”), have provided a guarantee
pursuant to that certain Amended & Restated Continuing Guaranty, dated

 

Amended & Restated Loan Agreement (PF)



--------------------------------------------------------------------------------

as of the date hereof, in the form of Exhibit C-13 (the “A&R Guaranty”),
(ii) HAT Holdings I LLC, a Maryland limited liability company (“HAT Holdings I”)
has provided a limited guarantee pursuant to that certain Amended & Restated
Continuing Guaranty, dated as of the date hereof in the form of Exhibit C-14
(the “A&R HAT Holdings I Limited Guaranty”) and (iii) HAT Holdings II LLC, a
Maryland limited liability company (“HAT Holdings II) has provided a limited
guarantee pursuant to that certain Amended & Restated Continuing Guaranty, dated
as of the date hereof in the form of Exhibit C-11 (the “HAT Holdings II Limited
Guaranty”);

WHEREAS, each Borrower has secured the Obligations under the Loan Facility by
granting to Collateral Agent, for the benefit of the Secured Parties, a Lien on
their respective assets, including a pledge by (i) Borrowers of all of their
respective assets and Property, (ii) Borrower HASI of all of the Equity
Interests in each of HASI CFI OP A LLC, a Delaware limited liability company
(“Borrower Sub HASI A”), HASI CFI OP 5 LLC, a Delaware limited liability company
(“Borrower Sub HASI 5”), and HASI CFI OP 7 LLC, a Delaware limited liability
company (“Borrower Sub HASI 7”), (iv) Borrower HAT I of all of the Equity
Interests in each of HAT CFI OP A LLC, a Delaware limited liability company
(“Borrower Sub HAT I A”), HAT CFI OP 5 LLC, a Delaware limited liability company
(“Borrower Sub HAT I 5”), and HAT CFI OP 7 LLC, a Delaware limited liability
company (“Borrower Sub HAT I 7”), (v) Borrower HAT II of all of the Equity
Interests in HAT CFII OP A LLC, a Delaware limited liability company (“Borrower
Sub HAT II A”), HAT CFII OP 5 LLC, a Delaware limited liability company
(“Borrower Sub HAT II 5”), and HAT CFII OP 7 LLC, a Delaware limited liability
company (“Borrower Sub HAT II 7”), (vi) HA LLC of all of the Equity Interests in
Borrower HASI, (vi) HAT Holdings I of all of the Equity Interests in Borrower
HAT I, and (vii) HAT Holdings II of all of the Equity Interests in Borrower HAT
II;

WHEREAS, the parties hereto wish to modify, amend and restate the terms and
provisions of the Original Loan Agreement in its entirety as of the A&R
Effective Date to (x) provide for the addition of the New Borrower and the New
Borrower Subsidiaries, (y) provide for Advances of Fixed Rate Loans, on the
terms and conditions set forth herein, and (z) provide for amendments to certain
provisions of the Original Loan Agreement as more specifically set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that the Original Loan
Agreement is hereby modified, amended and restated in its entirety as of the A&R
Effective Date to read as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

“Account” as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

“Account Debtor” means a Person obligated under an Account, Chattel Paper or
General Intangible.

 

Amended & Restated Loan Agreement (PF)

 

2



--------------------------------------------------------------------------------

“Additional Collateral Event” means a request by Borrowers to Administrative
Agent to include any Approved Financing not already included in the Borrowing
Base in the calculation of the Borrowing Base in accordance with Section 5.2.1
without a corresponding Advance being made hereunder.

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Appendix 1, or such other address or
account as Administrative Agent may from time to time notify to Borrower Agent
and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-5 or any other form approved by
Administrative Agent.

“Advance” means the making of a Loan by Lenders to Borrowers under this
Agreement.

“Adverse Proceeding” means (a) any pending or, to any Obligor’s Knowledge,
threatened (in writing) action, suit, proceeding, hearing (in each case, whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Borrower) at law or in
equity, or before or by any Governmental Authority, domestic or foreign that:
(i) relates to the Eligible Collateral or to any transaction contemplated by any
of the Loan Documents; (ii) relates to the legality, validity or enforceability
of any of the Loan Documents; or (iii) any Obligor or, to any Obligor’s
Knowledge, any other Material Underlying Financing Participant (including any
Intellectual Property Claim and Environmental Notice or Environmental Release),
that in the case of (i), (ii) or (iii) above, either singly or in the aggregate,
has, or could reasonably be expected to have, a Material Adverse Effect or
(b) any Insolvency Proceeding.

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of (a) Administrative Agent, (b) Collateral Agent, and
(c) any other Person appointed under the Loan Documents to serve in an agent or
similar capacity.

“Agent Commitment Document” means that certain commitment letter dated as of
April 3, 2013, between Guarantors and Administrative Agent providing for, among
other things, the payment of certain fees and other amounts.

“Agent Indemnitees” means each Agent and its respective officers, directors,
employees, Affiliates, agents and attorneys.

“Agent Parties” has the meaning set forth in Section 15.3.3.

“Agent Professionals” means attorneys, accountants, appraisers, auditors,
business valuation experts, engineers or consultants, turnaround consultants,
and other professionals and experts retained by an Agent, in each case excluding
personnel who are employees of such Agent.

 

Amended & Restated Loan Agreement (PF)

 

3



--------------------------------------------------------------------------------

“Aggregate DD Amount” means, with respect to a Delayed Draw Financing, the BB
Nominal Value (or, if not the BB Nominal Value, the amount to be agreed between
the Administrative Agent and the Borrowers) for such Delayed Draw Financing, as
such amount is set forth in the Underlying Financing Specification for such
Delayed Draw Financing.

“Aggregate Usage” means as of any date of determination (a) the Outstanding
Amount plus (b) the Unfunded Financing Commitment Amount.

“Agreement” has the meaning set forth in the recitals hereto.

“Alternative Margin Approved Financing” has the meaning set forth in
Section 9.1.2.

“Alternative Margin Loan” means any Loan whose Margin is determined pursuant to
clause (b) of the definition of “Margin”.

“Alternative Margin Prepayment Amount” has the meaning with respect to each
Alternative Margin Loan set forth in Part V of Exhibit A to the Underlying
Financing Specification relating to such Alternative Margin Loan.

“Anti-Terrorism Laws” has the meaning set forth in Section 10.1.24.

“Anti-Terrorism Order” means the U.S.A. Patriot Act and Executive Order
No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United
States of America (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism).

“Applicable Borrower Subsidiary” means (a) with respect to any Approved
Financing, a Related Borrower Subsidiary that acquires an Approved Financing
with the proceeds of an Intercompany Loan, the funds for which are derived from
(i) an Advance to the Related Borrower on any Credit Date and/or (ii) equity
contributions to such Related Borrower, and (b) with respect to any Nominated
Financing, a Borrower Subsidiary proposing to acquire such Nominated Financing.

“Applicable DD Percentage” means, as of any date with respect to any Delayed
Draw Financing (i) 20% if the Applicable Valuation Percentage for such Delayed
Draw Financing is 66.67% or higher or (ii) if such Applicable Valuation
Percentage is less than 66.67%, the percentage amount equal to the sum of
(x) 20% plus (y) the amount equal to the difference between 66.67% and the
actual Applicable Valuation Percentage for such Delayed Draw Financing.

“Applicable Interest Rate” has the meaning set forth in Section 3.1.1(a).

“Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Amended & Restated Loan Agreement (PF)

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the outstanding
Commitments represented by such Lender’s Commitment at such time, subject to
adjustment as provided in Section 4.2. If the commitment of each Lender to make
Loans have been terminated pursuant to Section 2.6 or if the outstanding
Commitments have expired, then the “Applicable Percentage” of each Lender shall
be determined based on the “Applicable Percentage” of such Lender most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.1.1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Valuation Percentage” means as of any date of determination, (i) 67%
for Eurodollar Rate Loans, (ii) subject to Section Error! Reference source not
found., up to 100% for Fixed Rate Loans, (iii) with respect to any Zero Value
Approved Financing, 0% or (iv) such other percentage that may be prescribed by
Administrative Agent in its discretion and set forth in the applicable
Underlying Financing Specification or its administration and revaluation of a
Watched Loan pursuant to Section 9.1.3.

“Approval Process” has the meaning set forth in Section 7.2.1.

“Approved Additional Collateral Event” means Administrative Agent approval of a
Borrowing Base Certificate in connection with an Additional Collateral Event.

“Approved Financing” has the meaning set forth in Section 7.2.1.

“Approved Fund” means any Person (other than a natural Person) engaged in
making, purchasing, holding or otherwise investing in commercial loans in its
ordinary course of activities.

“Approved Subsequent Credit Date” means each Credit Date with respect to (a) an
Approved Financing occurring after the first Advance made by Lenders with
respect to such Approved Financing, or (b) with respect to an Approved Financing
included in the calculation of Borrowing Base as the result of an Approved
Additional Collateral Event following the satisfaction of each of the conditions
set forth in Section 6.2, each Advance made in respect of such Approved
Financing.

“A&R Borrower Note” means each amended and restated promissory note, in grid
note format, issued by Borrowers to each Lender in the form of Exhibit C-4A, as
such notes may be amended, restated, supplemented or otherwise modified from
time to time.

“A&R Guaranty” has the meaning set forth in the recitals.

“A&R Effective Date” has the meaning set forth in Section 8.1.

“A&R Effective Date Funds Memo” means a flow of funds memo executed and
delivered on the A&R Effective Date, in form and substance satisfactory to
Administrative Agent.

“A&R HAT Holdings I Limited Guaranty” has the meaning set forth in the recitals.

 

Amended & Restated Loan Agreement (PF)

 

5



--------------------------------------------------------------------------------

“A&R Intercompany Security Agreement” means that certain Security Agreement
between each New Borrower and its Related Borrower Subsidiaries providing
security for Intercompany Loans made by such Borrower, substantially in the form
of Exhibit C-12.

“A&R Loan Documents” means this A&R Agreement, the A&R Master Intercompany
Agreement, the A&R Intercompany Security Agreement, the A&R Intercreditor
Agreement and Amendment, and the New Security Documents.

“A&R Security Agreement” means an amended and restated security agreement
between each Borrower and Collateral Agent, dated as of the date hereof, in
substantially the form of Exhibit C-1A.

“Assignment and Assumption” means an assignment agreement between a Lender and
another Lender, in the form of Exhibit E-1 or otherwise satisfactory to
Administrative Agent.

“Authorized Officer” means (a) as applied to any Person, any individual holding
the position of chairman of the board or similar body (if an officer), chief
executive officer, president, vice president (or the equivalent thereof), chief
financial officer, treasurer, secretary, assistant secretary or any other Person
duly authorized to act on behalf of such Person; provided that the authority of
such Authorized Officer is supported by an incumbency certificate delivered to
Administrative Agent or (b) the chairman of the board, president, chief
executive officer or chief financial officer of a Borrower or, if the context
requires, an Obligor.

“Availability” means as of any date of determination, an amount equal to the
Borrowing Base minus the Aggregate Usage, as of such date.

“Bank of America” means Bank of America, N.A., a national banking association.

“Bank of America Indemnitees” means Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base Rate” means for any day a fluctuating rate per annum equal to the Federal
Funds Rate.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BB Adjusted Value” has the meaning set forth in Appendix 8.

“BB Aggregate Value” has the meaning set forth in Appendix 8.

“BB Nominal Value” has the meaning set forth in Appendix 8.

“Board of Governors” means the Board of Governors of the Federal Reserve System.

“Borrower A&R Effective Date Certificate” means a certificate from Borrowers
substantially in the form of Exhibit D-7A.

 

Amended & Restated Loan Agreement (PF)

 

6



--------------------------------------------------------------------------------

“Borrower Advance Rate” means the amount, not less than zero, equal to 1 minus
the Applicable Valuation Percentage.

“Borrower Agent” has the meaning set forth in Section 4.4.

“Borrower Allocable Amount” has the meaning set forth in Section 5.11.3(b).

“Borrower Collateral Accounts” means the Accounts (as defined in the Depositary
Agreement) and such other accounts of the Borrower as required from time to time
and approved by Administrative Agent and otherwise subject to the Depositary
Agreement.

“Borrower Credit Date Certificate” means a certificate from Borrowers,
substantially in the form of Exhibit D-10.

“Borrower HASI” has the meaning set forth in the preamble hereto.

“Borrower HAT I” has the meaning set forth in the preamble hereto.

“Borrower HAT II” has the meaning set forth in the preamble hereto.

“Borrower Loan Document Effective Date Certificate” means a certificate from
Borrowers substantially in the form of Exhibit D-7.

“Borrower Materials” means Borrowing Base Certificates, Compliance Certificates,
and other information, reports, financial statements and other materials
delivered by any Borrower hereunder, as well as other reports and information
provided by Administrative Agent to Lenders.

“Borrower Note” means each promissory note, in grid note format, issued by
Borrowers to each Lender in the form of Exhibit C-4, as such notes may be
amended, restated, supplemented or otherwise modified from time to time.

“Borrower Parties” means Borrowers and each Borrower Subsidiary.

“Borrower Sub HASI 5” has the meaning set forth in the recitals hereto.

“Borrower Sub HASI 7” has the meaning set forth in the recitals hereto.

“Borrower Sub HASI A” has the meaning set forth in the recitals hereto.

“Borrower Sub HAT I 5” has the meaning set forth in the recitals hereto.

“Borrower Sub HAT I 7” has the meaning set forth in the recitals hereto.

“Borrower Sub HAT I A” has the meaning set forth in the recitals hereto.

“Borrower Sub HAT II 5” has the meaning set forth in the recitals hereto.

“Borrower Sub HAT II 7” has the meaning set forth in the recitals hereto.

 

Amended & Restated Loan Agreement (PF)

 

7



--------------------------------------------------------------------------------

“Borrower Sub HAT II A” has the meaning set forth in the recitals hereto.

“Borrower Subsidiary” means each Subsidiary owned by a Borrower, and as of the
A&R Effective Date includes the New Borrower Subsidiaries.

“Borrower Subsidiary A&R Effective Date Certificate” means a certificate from
Borrowers substantially in the form of Exhibit D-8A.

“Borrower Subsidiary Credit Date Certificate” means a certificate from each
Borrower Subsidiary, substantially in the form of Exhibit D-11.

“Borrower Subsidiary Loan Document Effective Date Certificate” means a
certificate from Borrowers substantially in the form of Exhibit D-8.

“Borrowers” has the meaning set forth in the preamble hereto.

“Borrowing Base” means as of any date of determination, an amount equal to the
least of (a) the BB Aggregate Value, (b) the Commitments then in effect, and
(c) the Maximum Loan Amount.

“Borrowing Base Certificate” means a certificate, duly completed and signed by
an Authorized Officer of Borrowers, substantially in the form of Exhibit D-6, or
such other form which is acceptable to Administrative Agent in its reasonable
discretion.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York, and if such day relates to a Loan, any such
day on which dealings in Dollar deposits are conducted between banks in the
London interbank Eurodollar market.

“Catch-Up Amount” means, with respect to any Delayed Draw Financing, the amount
obtained after applying the following expression:

 

 

(

 

Applicable DD Percentage

 

 

  Applicable DD Percentage   )   x   Aggregate DD Amount    
Borrower Advance Rate          

“Capital Lease” means any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within three (3) months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within three (3) months of the date of acquisition, and overnight bank deposits,
in each case which are (x) issued by Bank of America or (y) a commercial bank
(other than Bank of America) organized under the laws of the United States or
any state or district thereof, rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s at the time of acquisition (provided that the aggregate amount of all
such deposits, and acceptances held at

 

Amended & Restated Loan Agreement (PF)

 

8



--------------------------------------------------------------------------------

such other commercial bank shall not at any time exceed $5,000,000), and (unless
issued by a Lender) not subject to offset rights; (c) repurchase obligations
with a term of not more than thirty (30) days for underlying investments of the
types described in clauses (a) and (b) entered into with any bank described in
clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within three
(3) months of the date of acquisition; and (e) shares of any money market fund
that has substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.

“Cashflow Available for Interest Service” means for any period, the sum of
(i) accrued interest on the Approved Financings that are Eligible Collateral,
plus (ii) accrued Permitted Interest Rate Hedge Agreement payments allocated to
such Approved Financings; provided that any accrued interest due and payable
that was paid in kind and added to the principal of such Approved Financing
during such period shall not be included as interest for purposes of this
definition.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements , the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means at any time prior to the Revolver Termination Date:
(a) HA INC ceases to own and control, beneficially and of record, directly, at
least fifty and one-tenth percent (50.1%) of the voting and economic Equity
Interests in HA LP; (b) subject to the proviso in Section 15(b)(xii)(C)(1) of
the Guaranty, HA LP ceases to own and control, beneficially and of record,
directly, at least fifty and one-tenth percent (50.1%) of the voting and
economic Equity Interests in HA LLC; (c) subject to the proviso in
Section 15(b)(xii)(C)(1) of the Guaranty, HA LLC ceases to (i) own and Control,
beneficially and of record, at least 100% of the Equity Interests of Borrower
HASI, or (ii) own and Control, beneficially and of record, at least 100% of the
Equity Interests of HAT Holdings I or HAT Holdings II; (d) HAT Holdings I ceases
to hold, own and control, beneficially and of record, 100% of the Equity
Interests of Borrower HAT I; (e) HAT Holdings II ceases to hold, own and
control, beneficially and of record, 100% of the Equity Interests of Borrower
HAT II; (f) any Borrower ceases to directly (i) hold 100% of the voting and
economic Equity Interests of each Related Borrower Subsidiary or (ii) have
Control over each Related Borrower Subsidiary; (g) the sale or transfer of all
or substantially all assets of any Guarantor; (h) at any time HA INC ceases to
become subject to the reporting requirements of the Exchange Act; or (i) the
capital stock of HA INC is no longer listed on the New York Stock Exchange,
American Stock Exchange or NASDAQ.

 

Amended & Restated Loan Agreement (PF)

 

9



--------------------------------------------------------------------------------

“Claims” means all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable and documented, out-of-pocket third-party
fees (including attorneys’ fees), costs and expenses and Extraordinary Expenses
at any time (including after Full Payment of the Obligations or replacement of
Administrative Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Obligor or other Person, in any way relating to
(a) any Loans, Loan Documents, Material Underlying Financing Documents, Borrower
Materials, or the use thereof or transactions relating thereto, (b) any action
taken or omitted in connection with any Loan Documents or Material Underlying
Financing Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Document or Material Underlying Financing Document or Applicable Law,
or (e) failure by any Obligor to perform or observe any terms of any Loan
Document or Material Underlying Financing Document, in each case including all
costs and expenses relating to any investigation, litigation, arbitration or
other proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

“COBRA” has the meaning set forth in Section 10.1.37(b).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property described in any Security Documents as security
for any Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations pursuant to the terms of any Security
Documents.

“Collateral Agent” means The Bank of New York Mellon, and any successor
collateral agent under the Depositary Agreement.

“Collateral Assignment (Intercompany Loan)” means an instrument by which a
Borrower collaterally assigns to Collateral Agent for the benefit of the Secured
Parties as security for the Obligations all of such Borrower’s rights in, to and
under Intercompany Documents with respect to an Intercompany Loan, in form and
substance satisfactory to Administrative Agent and Lenders, substantially in the
form of Exhibit C-7.

“Collateral Assignment (Underlying Financing)” means an instrument by which a
Related Borrower Subsidiary collaterally assigns to the Related Borrower as
security for such Related Borrower Subsidiary’s obligations under an
Intercompany Loan all of such Related Borrower Subsidiary’s rights in, to and
under Underlying Financing Documents and related rights and property with
respect to the Approved Financing being financed with the proceeds of such
Intercompany Loan, in form and substance satisfactory to Administrative Agent
and Lenders, substantially in the form of Exhibit C-8.

“Collateral Release” has the meaning set forth in Section 9.1.5(a).

“Collateral Release Request” has the meaning set forth in Section 9.1.5(a).

 

Amended & Restated Loan Agreement (PF)

 

10



--------------------------------------------------------------------------------

“Commitment” means for any Lender, its obligation to make Loans in an aggregate
principal amount at any one time outstanding not to exceed the maximum principal
amount shown on Schedule 1.1.1 or in an Assignment and Assumption to which it is
a party as such amount may be adjusted from time to time in accordance with this
Agreement, including without limitation, Sections 2.5 and 2.6.

“Commitment Termination Date” has the meaning set forth in Section 2.6.

“Commitments” means the aggregate Commitment of all Lenders. From and after the
date on which the Maximum Advance Limitation is met, and unless and until the
Commitments are otherwise reduced pursuant to Sections 2.6(a) or 2.6(c) (in
which case the Lender’s Commitment would be $0), the Commitment of each Lender
shall equal such Lender’s Applicable Percentage of Loans outstanding on the date
on which the Maximum Advance Limitation is met.

“Compliance Certificate” means a certificate, in the form of Exhibit D-14 and
satisfactory to Administrative Agent, by which HA INC certifies compliance with
Sections 11.1.1(c), 11.1.1(d), 11.2.28 and Sections 15(b)(vii)(A), (B) and
(C) of the Guaranty.

“Concentration Cap Trigger Event” means, as of any date, that one or more of the
following events have occurred: (1) with respect to any Approved Financing that
is within the Borrowing Base, the maximum percentage of the net present value of
revenues set forth in either paragraph (F)(2)(c)(i) or (F)(2)(c)(ii) of Appendix
2 for any such financing has been exceeded, or (2) with respect to all Approved
Financings included within the Borrowing Base, the maximum percentage of the net
present value of revenues set forth in either paragraph (F)(2)(d)(i) or
(F)(2)(d)(ii) of Appendix 2 for all such financings has been exceeded.

“Consent to Collateral Assignment (Underlying Financing)” means an instrument by
which an Underlying Borrower and, if such Person’s consent is required pursuant
to an Underlying Financing Document, any other counterparty to an Underlying
Financing Document consents to a Related Borrower Subsidiary’s collateral
assignment to a Borrower (and Borrower’s subsequent assignment to Collateral
Agent) of such Related Borrower Subsidiary’s rights in, to and under Underlying
Financing Documents with respect to an Approved Financing in form and substance
satisfactory to Administrative Agent and Lenders (a form of which may be
attached as Exhibit E-4 at such time as Administrative Agent, Lenders and
Borrowers mutually agree upon a form thereof).

“Contingent Obligation” means any obligation of a Person arising from a
guaranty, indemnity or other assurance of payment or performance of any Debt,
lease, dividend or other obligation (as used in this definition, “primary
obligations”) of another obligor (as used in this definition, “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person under any (a) guaranty, endorsement, co-making or sale with recourse of
an obligation of a primary obligor; (b) obligation to make take-or-pay or
similar payments regardless of nonperformance by any other party to an
agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of

 

Amended & Restated Loan Agreement (PF)

 

11



--------------------------------------------------------------------------------

assuring the ability of the primary obligor to perform a primary obligation, or
(v) otherwise to assure or hold harmless the holder of any primary obligation
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be the stated or determinable amount of the primary obligation (or,
if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.

“Contractual Obligation” means as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.”
Controlling” and “Controlled” have correlative meanings.

“Corrupt Practices Laws” means (i) the Foreign Corrupt Practices Act of 1977
(Pub. L. No. 95 213, §§101 104), as amended, and (ii) any equivalent U.S. or
foreign Applicable Law.

“Conversion” means the conversion of a Base Rate Loan, Eurodollar Rate Loan or
Alternative Margin Loan to an Alternative Margin Loan or a Fixed Rate Loan, in
accordance with Section 2.4.

“Credit Date” means for any Loan, the date of an Advance, including each
Approved Subsequent Credit Date, the date any Approved Financing first becomes a
part of or joins the Borrowing Base and the date of any Conversion.

“Credit Date Flow of Funds Memo” means a flow of funds memo executed and
delivered on a Credit Date, in form and substance satisfactory to Administrative
Agent.

“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

“Daily/Monthly Interest Change” means the conversion of a Eurodollar Rate Loan
from (A) a one-month interest period to a daily interest period or (B) a daily
interest period to a one-month interest period, each in accordance with
Section 3.1.2.

“Debt” means as applied to any Person, without duplication, (a) all items that
would be included as liabilities on a balance sheet in accordance with GAAP,
including Capital Leases, but excluding trade payables and other accrued
liabilities incurred and being paid in the Ordinary Course of Business, (b) all
Contingent Obligations; (c) all reimbursement obligations in connection with
letters of credit issued for the account of such Person; (d) net obligations of
such Person under any Hedge Agreement (e) all obligations under any leases,
including a sale and lease-back arrangement and (e) in the case of Borrowers,
the Obligations. The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venture if the
Person has liability for the Debt.

 

Amended & Restated Loan Agreement (PF)

 

12



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Decision Period” has the meaning set forth in Section 7.1.1.

“Default” means an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 3.1.1(b).

“Defaulting Lender” means subject to Section 4.2.2, any Lender (other than Bank
of America) that (a) has failed to (i) fund all or any portion of its Loans
within two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies Administrative Agent and Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (b) has notified Borrower Agent or
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Administrative Agent or Borrowers, to
confirm in writing to Administrative Agent and Borrower Agent that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by Administrative Agent and Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of any Insolvency Proceeding (including under any Debtor Relief Law), or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender (other than Bank
of America) is a Defaulting Lender under any one or more of clauses (a) through
(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.2.2) as of the date established therefor
by Administrative Agent in a written notice of such determination, which shall
be delivered by Administrative Agent to Borrower Agent and each other Lender
promptly following such determination.

 

Amended & Restated Loan Agreement (PF)

 

13



--------------------------------------------------------------------------------

“Delayed Draw Commitment Amount” means the total aggregate amount of principal
that Lenders have agreed to fund (subject to the terms and condition set forth
in this Agreement, including Sections 6.2 and 6.3) in respect of any Delayed
Draw Financing, as such amount is set forth in the Underlying Financing
Specification for such Delayed Draw Financing.

“Delayed Draw Financing” means any Approved Financing that is Eligible
Collateral that is not fully funded at the time of closing but instead allows
the Underlying Borrower to withdraw or advance at predefined times during the
term of such Underlying Financing; provided that, once fully funded, such
financing shall no longer be deemed to be a Delayed Draw Financing, but simply
an Approved Financing for all purposes under this Agreement, including for
purposes of valuing such financing pursuant to Appendix 8.

“Deposit Account” means shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union, or like
financial institution, other than an account evidenced by a negotiable
certificate of deposit.

“Depositary Agreement” means that certain Amended & Restated Collateral Agency
and Depositary Agreement (PF) dated as of the date hereof (as amended, modified,
supplemented from time to time in accordance therewith), between Borrowers, the
Administrative Agent, the Other Administrative Agent and The Bank of New York
Mellon in its capacity as Collateral Agent, Other Collateral Agent and
Depositary and as Securities Intermediary (each as defined thereunder).

“Designated Jurisdiction” means any country or territory, to the extent that
such country or territory itself is the subject of any Sanction.

“Deteriorating Credit Condition” means with respect to any Approved Financing
(including the Underlying Financing), (i) any default under or a termination of
any Material Underlying Financing Document set forth in the applicable
Underlying Financing Specification that is not cured within the applicable cure
period set forth in such Material Underlying Financing Document, (ii) any
failure by the Underlying Borrower to maintain the Minimum Required Debt Service
Coverage Ratio, (iii) any failure to have provided and maintained all applicable
required reserves under any Underlying Financing Document for two
(2) consecutive fiscal quarters, (iv) a force majeure event has been asserted
under any Underlying Financing Document, and such event continues for more than
thirty (30) days, (v) any downgrade since the date on which the applicable
Approved Financing was initially financed or became Eligible Collateral
hereunder of the credit rating of the off-taker, if rated, purchasing the energy
generated by the Underlying Project, by two or more notches (whether as a result
of a single downgrade or multiple downgrades) by Moody’s or S&P, (vi) any
downgrade from the initial rating of the Underlying Financing, if rated, by two
or more notches (whether as a result of a single downgrade or multiple
downgrades) by Moody’s or S&P, (vii) a Concentration Cap Trigger Event has
occurred and is continuing, or (viii) any Underlying Material Adverse Effect.

 

Amended & Restated Loan Agreement (PF)

 

14



--------------------------------------------------------------------------------

“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); distribution,
advance or repayment of Debt to a holder of Equity Interests; or purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

“Dollars” means lawful money of the United States.

“Eligible Collateral” means each Approved Financing for which (i) an Advance has
been made during the applicable Loan Availability Period under this Loan
Facility in respect of such Approved Financing or (ii) all conditions precedent
set forth in Section 6.2 have been satisfied during the applicable Loan
Availability Period in respect of an Additional Collateral Event in respect of
such Approved Financing, and in each case of clauses (i) and (ii), is not an
Excluded Investment.

“Eligible Nominated Financing” has the meaning set forth in Section 7.1.1.

“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or any Material Underlying Financing Document or to exercise any
rights or remedies relating to any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment,
exercise of any right to act in an Obligor’s Insolvency Proceeding, credit bid
of any Obligations, or otherwise).

“Engagement Letter” means (a) that certain Engagement Letter dated as of
April 3, 2013, between Guarantors and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and providing for, among other things, the payment of certain fees
and other amounts and (b) that certain Engagement Letter dated as of May 28,
2014, between Guarantors and Merrill Lynch, Pierce, Fenner & Smith Incorporated
and providing for, among other things, the payment of certain fees and other
amounts.

“Environmental Claim” means any investigation (excluding routine inspections),
notice, notice of violation, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to human health, natural resources or the environment.

“Environmental Laws” means all Applicable Laws (including programs, permits and
guidance promulgated by regulators), relating to public health (other than
occupational safety and health regulated by OSHA) or the protection or pollution
of the environment, including CERCLA, RCRA and CWA.

“Environmental Notice” means a notice (whether written or oral) from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.

 

Amended & Restated Loan Agreement (PF)

 

15



--------------------------------------------------------------------------------

“Environmental Release” means a release as defined in CERCLA or under any other
Environmental Law.

“Equity Interest” means the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means (a) any trade or business (whether or not incorporated)
under common control with an Obligor within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code); and (b) each Guarantor and any
of its successors or assigns.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan or a plan in critical or endangered status under the Code or
ERISA; (f) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

“Eurodollar Daily Floating Rate” means, for all Eurodollar Rate Loans, on each
day any such Loan is outstanding, the fluctuating rate of interest equal to
LIBOR, as published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, on each day (or, if such day is not a
Business Day, on the immediately preceding Business Day) any such Loan is
outstanding, for Dollar deposits with a term equivalent to a one month interest
period. If such rate is not available at such time for any reason, then the
“Eurodollar Daily Floating Rate” shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery in
same day funds in the approximate amount of the Eurodollar Rate Loans being made
or converted and with a term equivalent to a one-month interest period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time), on each day (or, if such day is not a Business Day, on the immediately
preceding Business Day) any such Loan is outstanding.

 

Amended & Restated Loan Agreement (PF)

 

16



--------------------------------------------------------------------------------

“Eurodollar Rate” means (I) with respect to a Loan referred to in clause (i)(a)
of the definition of “Interest Period”, the Eurodollar Daily Floating Rate and
(II) with respect to a Loan referred to in clause (i)(b) or clause (ii) of the
definition of “Interest Period”, the rate per annum equal to (i) LIBOR, as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two (2) London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of Eurodollar Rate.

“Event of Default” has the meaning set forth in Section 12.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Investment” means an Approved Financing which Administrative Agent has
determined does not meet the criteria for inclusion in the Borrowing Base,
including, without limiting the foregoing, any Approved Financing: (i) which is
not owned by Applicable Borrower Subsidiary; (ii) which is not subject to a
first priority and perfected security interest in favor of Collateral Agent, or
(iii) was acquired, in part, with advances or other funding provided under an
Intercompany Loan and such Intercompany Note has been sold, assigned (other than
to Related Borrower) or otherwise disposed of or is revoked, cancelled,
rescinded or otherwise ceases to be in full force and effect.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
revenues, property holdings, intangibles or capital base, franchise Taxes, and
branch profits Taxes, in each case that are (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by a Borrower under
Section 5.10.2) or (ii) such Lender changes its Lending Office (other than
pursuant to Section 5.10.1), except in each case to the extent that, pursuant to
Section 5.7.1 or Section 5.7.3, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 5.8
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

Amended & Restated Loan Agreement (PF)

 

17



--------------------------------------------------------------------------------

“Extraordinary Expenses” means all reasonable and documented, out-of-pocket,
fees, costs, expenses or advances that any Agent may incur during a Default or
Event of Default, or during the pendency of an Insolvency Proceeding of an
Obligor, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against an Agent, any Lender, any Obligor, any representative of creditors
of an Obligor or any other Person) in any way relating to any Collateral
(including the validity, perfection, priority or avoidability of Administrative
Agent’s Liens with respect to any Collateral), Loan Documents, Material
Underlying Financing Documents or Obligations, including any lender liability or
other Claims (provided that such fees, costs, expenses or advances shall not be
reimbursable, as to any Indemnitee, to the extent that such fees, costs,
expenses or advances result from a claim brought by any Borrower or any other
Obligor against an Indemnitee for lender liability or other similar Claim in
connection with the Loan Documents, if Borrowers or any other Obligor has
obtained a final and nonappealable judgment in its favor against such Indemnitee
on such claim as determined by a court of competent jurisdiction); (c) the
exercise of any rights or remedies of any Agent in, or the monitoring of, any
Insolvency Proceeding of an Obligor or any of its Affiliates; (d) settlement or
satisfaction of Taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan
Documents, Material Underlying Financing Documents or Obligations. Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ and auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.

“Fair Salable Value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal

 

Amended & Restated Loan Agreement (PF)

 

18



--------------------------------------------------------------------------------

Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by Administrative Agent.

“Financial Officer” means as applied to any Person, any individual holding the
position of chief financial officer or treasurer.

“Financial Officer Certification” means with respect to the financial statements
for which such certification is required, the certification of the chief
financial officer or treasurer, as applicable, of any Person that such financial
statements fairly present, in all material respects, the financial condition of
such Person and its subsidiaries (if any) as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments;
provided that for purposes of Section 11.1.1(c)(i) and Section 11.1.1(d)(i) to
the extent satisfied pursuant to the terms herein as a result of the applicable
10-K or 10-Q filing, the certification by an appropriate Financial Officer in
such publicly filed SEC documents shall be deemed a satisfactory “Financial
Officer Certification”.

“First Priority Lien” means with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is senior in
priority to any other Lien to which such Collateral is subject, other than any
Permitted Lien that is, pursuant to Applicable Law, senior to the Lien created
pursuant to any Security Document.

“Fiscal Quarter” means each period of three (3) months, commencing on the first
day of a Fiscal Year.

“Fiscal Year” means the fiscal year of HA INC for accounting and Tax purposes,
ending on December 31 of each year.

“Fixed Rate” has the meaning set forth in Section 3.1.1(a)(ii)12.

“Fixed Rate Approved Financings” has the meaning set forth in Section Error!
Reference source not found..

“Fixed Rate Loan” means a Loan that bears interest at a rate based on the
definition of Fixed Rate.

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreign Asset Control Regulations” has the meaning set forth in
Section 10.1.25.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Fraudulent Transfer Laws” has the meaning set forth in Section 5.12.

“Full Payment” means with respect to any Obligation, the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding), as
evidenced by execution and delivery of the parties thereto of a Payoff Letter.
No Loans shall be deemed to have been paid in full unless all Commitments have
expired or terminated.

 

Amended & Restated Loan Agreement (PF)

 

19



--------------------------------------------------------------------------------

“Funding Default” has the meaning set forth in Section 5.10.4.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time; provided, however, that as it relates to all financial
statements of any Obligor besides HA INC, references to GAAP do not require
footnotes and certain required statements (including Statements of Cash Flow and
Equity) and that consolidation and year-end entries are made at the consolidated
group level and not at the individual company level).

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

“Governmental Authority” means any federal, state, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority (including any supra-national bodies such as the European Union or the
European Central Bank).

“Governmental Judgment” means with respect to any Person, any judgment, order,
decision, or decree, or any action of a similar nature, of or by a Governmental
Authority having jurisdiction over such Person or any of its properties.

“Guarantor Credit Date Certificate” means a certificate from each Guarantor,
substantially in the form of Exhibit D-12.

“Guarantor Loan Document Effective Date Certificate” means a certificate from
Guarantors substantially in the form of Exhibit D-9.

“Guarantor A&R Effective Date Certificate” means a certificate from Guarantors
substantially in the form of Exhibit D-9A.

“Guarantor Payment” has the meaning set forth in Section 5.11.3(b).

“Guarantors” has the meaning set forth in the recitals hereto.

“Guaranty” has the meaning set forth in the recitals hereto, in the form of
Exhibit C-3.

“HA INC” has the meaning set forth in the recitals hereto.

“HA INC IPO” means the initial public offering of Hannon Armstrong Sustainable
Infrastructure Capital, Inc.

“HA LLC” means Hannon Armstrong Capital, LLC.

 

Amended & Restated Loan Agreement (PF)

 

20



--------------------------------------------------------------------------------

“HA LP” means Hannon Armstrong Sustainable Infrastructure, LP.

“HAT Holdings I” has the meaning ascribed thereto in the recitals.

“HAT Holdings I Credit Date Certificate” means a certificate from HAT Holdings I
substantially in the form of Exhibit D-19.

“HAT Holdings I Limited Guaranty” has the meaning set forth in the recitals
hereto, in the form of Exhibit C-10.

“HAT Holdings I Loan Document Effective Date Certificate” means a certificate
from HAT Holdings I substantially in the form of Exhibit D-18.

“HAT Holdings I A&R Effective Date Certificate” a certificate from HAT Holdings
I substantially in the form of Exhibit D-18A.

“HAT Holdings II” has the meaning ascribed thereto in the recitals.

“HAT Holdings II A&R Effective Date Certificate” means a certificate from HAT
Holdings II substantially in the form of Exhibit D-20.

“HAT Holdings II Credit Date Certificate” means a certificate from HAT Holdings
II substantially in the form of Exhibit D-21.

“HAT Holdings II Limited Guaranty” has the meaning ascribed thereto in the
recitals.

“Hazardous Materials” means any hazardous or toxic substances, chemicals,
materials, pollutants or wastes defined, classified or regulated as such in or
under any Environmental Laws, including (a) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “extremely hazardous wastes,” “restricted hazardous wastes,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law and (b) any
other chemical, material or substance, the import, storage, transport, use or
disposal of, or exposure to or Release of which is prohibited, limited or
otherwise regulated under, or for which liability is imposed pursuant to, any
Environmental Law.

“Hazardous Materials Activity” means any past or current activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Environmental
Release, threatened (in writing) Environmental Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

 

Amended & Restated Loan Agreement (PF)

 

21



--------------------------------------------------------------------------------

transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (as used in this
definition, any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
relating to any payment of an Obligation, and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Indemnitees” means Agent Indemnitees, Lender Indemnitees and Bank of America
Indemnitees.

“Independent Appraiser” means an independent third party appraiser acceptable to
Administrative Agent and Borrower Agent.

“Independent Manager” means an independent manager acceptable to Administrative
Agent and Required Lenders.

“Information” has the meaning set forth in Section 15.13.

“Initial Borrower Required Amount” has the meaning set forth in Section 6.2.28.

“Initial Borrowing Base Certificate” has the meaning set forth in
Section 5.2.1(a)(i).

“Initial Cure Period” has the meaning set forth in Section 12.1.6.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order or filing of a petition for relief under
any Debtor Relief Law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; (c) an assignment or trust mortgage for the benefit of creditors of
such Person; (d) application or petition for dissolution of such Person; or
(e) the sale or transfer of all or any material part of the assets of such
Person or the cessation of the business of such Person as a going concern.

“Institutional Obligor” means An entity that (i) is (A) a public or private
university, college or school (and any system or district thereof), or (B) a
hospital, health care system or other health services-related entity, and
(ii) (A) is rated by S&P or Moody’s (or both) and has a

 

Amended & Restated Loan Agreement (PF)

 

22



--------------------------------------------------------------------------------

credit rating of at least “BBB” by S&P (if then rated by S&P), or “Baa2” by
Moody’s (if then rated by Moody’s) or (B) if not rated by either S&P or Moody’s,
has a rating that was calculated using Moody’s RiskCalc or Q-Rate credit rating
software and such rating is at least equal to “Baa2”.

“Insurance Requirements” means that certain insurance required pursuant to
Section 11.1.12.

“Intellectual Property” means all intellectual property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.

“Intellectual Property Claim” means any claim or assertion (whether in writing,
by suit or otherwise) that a Borrower’s or its Related Borrower Subsidiaries’
ownership, use, marketing, sale or distribution of any Intellectual Property
violates another Person’s Intellectual Property.

“Intercompany Assignment Agreement” means with respect to any Approved
Financing, each OBS Transfer Instrument or Intercompany Transfer Instrument (as
such terms are defined in the A&R Master Intercreditor Agreement) executed in
connection therewith.

“Intercompany Documents” means with respect to an Intercompany Loan, the
Intercompany Assignment Agreement, the A&R Master Intercompany Agreement, the
Intercompany Security Agreements, the Intercompany Note, the Collateral
Assignment (Intercompany Loan), each Collateral Assignment (Underlying
Financing), the Consent to Collateral Assignment (Underlying Financing), if any,
and all of the other documents evidencing the obligation of Applicable Borrower
Subsidiary or representing any of the rights and interests of Related Borrower
in its capacity as lender thereunder or delivered by Applicable Borrower
Subsidiary in connection with such Intercompany Loan and all documents related
to the creation, perfection or maintenance of Liens given to secure such
Intercompany Loan, as the same may be supplemented, modified, amended, restated
or replaced from time to time and including those documents under the heading
“Intercompany Loan Documents” set forth in Part VI of Exhibit A to each
Underlying Financing Specification.

“Intercompany Loan” means each loan extended by any Related Borrower to any
Applicable Borrower Subsidiary as evidenced by an Intercompany Note for the
purpose of such Applicable Borrower Subsidiary’s acquisition of an Underlying
Financing, including amounts required for reasonable out-of-pocket expenses
associated with such acquisition.

“Intercompany Note” means each promissory note issued by an Applicable Borrower
Subsidiary to a Related Borrower in connection with the purchase by such
Applicable Borrower Subsidiary of an Approved Financing, each substantially in
the form of Exhibit C-6 or Exhibit C-6A.

 

Amended & Restated Loan Agreement (PF)

 

23



--------------------------------------------------------------------------------

“Intercompany Security Agreements” means the security agreements between each
Borrower and its Related Borrower Subsidiaries providing security for
Intercompany Loans made by such Borrower, each substantially in the form of
Exhibit C-12.

“Intercreditor Agreement” or “A&R Intercreditor Agreement” means that certain
Amended and Restated Intercreditor Agreement, dated as of the date hereof, among
Borrowers, Administrative Agent, Collateral Agent, Other Administrative Agent
and the Other Collateral Agent, substantially in the form of Exhibit C-9.

“Interest Coverage Calculation Period” means, with respect to a Payment Date
Borrowing Base Certificate, the period beginning on the first day of the
calendar month (the “Subject Month”) that immediately preceded the month in
which such Payment Date Borrowing Base Certificate is delivered and ending on
the last day of such Subject Month.

“Interest Period” means for each Eurodollar Rate Loan (i)(a) that is made on a
date other than a Payment Date, interest on such Loan shall be charged for each
day beginning on the day that such Loan was made until the tenth day of the
following calendar month at the Eurodollar Daily Floating Rate as of each such
day and (b) thereafter shall be automatically converted to a one month interest
period in accordance with clause (ii) of this definition and (ii) for each
Eurodollar Rate Loan that is made on a Payment Date and for each Loan that is
automatically converted pursuant to clause (i)(b) of this definition, each
period beginning on the tenth day of a calendar month and expiring on the tenth
day of the following calendar month; provided that Borrower may request a
Daily/Monthly Interest Change at any time; provided further that (x) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(y) no Interest Period shall extend beyond the Revolver Termination Date.

“Interest Rate Hedge Agreement” means any swap, cap, collar, forward purchase or
similar agreements or arrangements entered into by a Borrower or one of its
Affiliates in connection with the Loan Facility for the sole purpose of reducing
a Borrower’s exposure to interest rate risk and not for speculative purposes.

“Interest Service Coverage Ratio” means for any period (a) Cashflow Available
for Interest Service for such period, divided by (b) all interest accrued by the
Borrowers on the aggregate outstanding principal amount of the Loans during such
period.

“Interest Service Coverage Ratio Threshold” shall mean, for any period, as of
any date of determination, the ratio obtained by dividing 1 / (the average
Applicable Valuation Percentage weighted by the Nominal Value of each of the
Approved Financings part of the Borrowing Base as of such date).

“Investment” means an acquisition of record or beneficial ownership of any
Equity Interests of a Person, or an advance or capital contribution to or other
investment in a Person.

“IRS” means the United States Internal Revenue Service.

 

Amended & Restated Loan Agreement (PF)

 

24



--------------------------------------------------------------------------------

“Knowledge” means when used in reference to any (i) Obligor, (x) the actual
knowledge of the officers and employees of each of the Obligors and their
Subsidiaries (collectively) whose duties require them to have responsibility for
the matter in question, and (y) any knowledge that should have been obtained by
any such officers and employees as a result of the reasonable exercise or
discharge by such officer or employee of his/her duties or responsibilities in
the ordinary course; and (ii) any other Person, the actual knowledge of any such
Person or any knowledge that should have been obtained by such Person as a
result of the reasonable exercise of a discharge by such Person of his/her
duties or responsibilities in the ordinary course (and the words “Know” and
“Known” shall be construed accordingly).

“Lender” or “Lenders” has the meaning set forth in the preamble hereto, and
shall, for the avoidance of doubt, include any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Assumption.

“Lender Indemnitees” means Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

“Lending Office” means the office designated as such by the applicable Lender at
the time it becomes party to this Agreement or thereafter by notice to
Administrative Agent and Borrower Agent.

“LIBOR” means the British Bankers Association one-month U.S. Dollar LIBOR Rate
or the successor thereto if the British Bankers Association is no longer making
a U.S. Dollar LIBOR rate available.

“License” means any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

“Lien” means a Person’s interest in Property securing an obligation owed to, or
a claim by, such Person, including any lien, security interest, pledge,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, leases, or other title exception
or encumbrance.

“Loan” has the meaning set forth in Section 2.1.1.

“Loan Availability Date” means with respect to any Approved Financing, the date
occurring during the Loan Availability Period on which the conditions precedent
set forth in Section 6.2 in respect of the applicable Approved Financing have
been satisfied.

“Loan Availability Period” means for any Approved Financing, the period
beginning on the date of the Notice of Approval for such Approved Financing and
ending on the date that is the sixtieth (60th) Business Day thereafter.

“Loan Document Effective Date” has the meaning set forth in Section 6.1.

 

Amended & Restated Loan Agreement (PF)

 

25



--------------------------------------------------------------------------------

“Loan Document Effective Date Flow of Funds Memo” means a flow of funds memo
executed and delivered on the Loan Document Effective Date, in form and
substance satisfactory to Administrative Agent.

“Loan Documents” means this Agreement, Other Agreements and Security Documents,
and as of the A&R Effective Date includes the A&R Loan Documents.

“Loan Facility” has the meaning set forth in the recitals hereto.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Mandatory Prepayment” means any prepayment required pursuant to the terms of
Section 5.2.1.

“Margin” means, with respect to each Loan, (a) 2.50%, or (b) if not 2.50%, such
other percentage as agreed to by the Borrowers and the Administrative Agent and
specifically set forth in Part V of Exhibit A to the Underlying Financing
Specification relating to any such Loan, in which case the percentage set forth
in such Underlying Financing Specification shall govern and apply to such Loan.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors.

“Market Disruption” means the occurrence of a substantial impairment of the
financial markets generally that is reasonably likely to materially and
adversely affect Lenders’ ability to make a requested Commitment available for
an Underlying Financing as determined by Administrative Agent in its sole
discretion.

“Master Intercompany Agreement” or “A&R Master Intercompany Agreement” means
that certain Amended & Restated Master Intercompany Loan, Collateral Assignment
and Purchase and Sale Agreement dated as of the date hereof, by and among
Borrowers, each Related Borrower Subsidiary and certain of their respective
Affiliates that are party thereto from time to time.

“Material Adverse Effect” means the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, has or could
be reasonably expected to have a material adverse effect (a)(i) on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Borrower or Guarantor, (ii) on the value of the Collateral, (iii) on the
enforceability of any Loan Document, or (iv) on the validity or priority of
Administrative Agent’s Liens on any Collateral; (b) on the ability of an Obligor
to perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) on the ability of Administrative Agent or any Lender to
enforce or collect in any Obligation or to realize upon the Collateral (taken as
a whole).

“Material Underlying Financing Document” means with respect to any Approved
Financing, each document designated by the Administrative Agent as a “Material
Underlying Financing Document” in Part IV to Exhibit A to the applicable
Underlying Financing Specification and such other Underlying Financing Documents
that (i) were entered into after the date such Approved Financing joined the
Borrowing Base and (ii) the Administrative Agent and Borrowers mutually agree
are material.

 

Amended & Restated Loan Agreement (PF)

 

26



--------------------------------------------------------------------------------

“Material Underlying Financing Participant” means with respect to any Approved
Financing, each Person listed in Part III to Exhibit A to the applicable
Underlying Financing Specification and each other Person that (i) is or becomes
a party to a Material Underlying Financing Document after the date hereof and
(ii) the Administrative Agent and Borrowers mutually agree is material.

“Material Underlying Financing Project Document” means with respect to any
Approved Financing, each of the “Underlying Financing Project Documents”
designated by the Administrative Agent as a Material Underlying Financing
Project Document in Part IV to Exhibit A to the applicable Underlying Financing
Specification.

“Maximum Advance Limitation” means has the meaning set forth in Section 2.6.

“Maximum Loan Amount” means $250,000,000.

“Maximum Rate” means has the meaning set forth in Section 3.10.

“Midpoint Valuation” means the amount equal to the lesser of (x) midpoint of:
Borrowers’ valuation amount, Administrative Agent’s valuation amount and the
Independent Appraiser’s valuation amount and (y) the Nominal Value for such
loan.

“Minimum Required Debt Service Coverage Ratio” means with respect to an
Underlying Financing, the ratio set forth in Part II of Exhibit A of the
applicable Underlying Financing Specification.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust or deed to secure debt in which a
Borrower grants a Lien on its Real Estate to an Agent, as security for the
Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Proceeds” means proceeds (including, when received, any deferred or
escrowed payments) received by a Borrower in cash from any disposition, net of
(a) reasonable and customary costs and expenses actually incurred in connection
therewith, including legal fees and sales commissions; and (b) transfer or
similar taxes.

“New Borrower” has the meaning set forth in the preamble hereto.

“New Borrower Subsidiary” means each of Borrower Sub HAT II 5, Borrower Sub HAT
II 7, and Borrower Sub HAT II A.

 

Amended & Restated Loan Agreement (PF)

 

27



--------------------------------------------------------------------------------

“New Collateral” means all Property described in any New Security Document as
security for any Obligations.

“Nominal Value” has the meaning set forth in Appendix 8.

“Nominated Financing” means a prospective Underlying Financing proposed to be
purchased by an Applicable Borrower Subsidiary with the proceeds of one or more
Advances and described in the draft Underlying Financing Specification submitted
with the applicable Proposal Package.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or affected
Lenders in accordance with the terms of Section 15.1 and (ii) has been approved
by Required Lenders.

“Non-Defaulting Lender” means at any time, each Lender that is not a Defaulting
Lender at such time.

“Notice of Approval” means a notice delivered by Administrative Agent to
Borrower Agent substantially in the form of Appendix 6.

“Notice of Borrowing” means a notice submitted by Borrower Agent in order to
request an Advance or Conversion substantially in the form of Exhibit B-2.

“Notice of Collateral Assignment (Underlying Financing)” means a notice to an
Underlying Borrower by which such Underlying Borrower is given notice of a
Related Borrower Subsidiary’s collateral assignment to a Borrower of such
Related Borrower Subsidiary’s rights in, to and under Underlying Financing
Documents with respect to an Approved Financing pursuant to a Collateral
Assignment (Underlying Financing) and which includes payment instructions in
respect of any amounts paid to or for the benefit of such Underlying Borrower
under such Underlying Financing Documents, in form and substance satisfactory to
Administrative Agent and Lenders (a form of which may be attached as Exhibit B-3
at such time as Administrative Agent, Lenders and Borrowers mutually agree upon
a form thereof).

“Notice of Daily/Monthly Interest Change” means a notice delivered by Borrower
Agent to Administrative Agent substantially in the form of Exhibit B-4.

“Obligations” means all (a) principal of and premium, if any, on the Loans,
(b) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents and
(c) other Debts, obligations and liabilities of any kind owing by Obligors
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

“Obligor” means each Borrower Party, HAT Holdings I, HAT Holdings II and each
Guarantor.

 

Amended & Restated Loan Agreement (PF)

 

28



--------------------------------------------------------------------------------

“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.

“Ordinary Course of Business” means with respect to each Obligor, the ordinary
course of business of such Obligor, undertaken in good faith and consistent with
Applicable Law and past practices.

“Organizational Documents” means with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.

“Origination Company” means with respect to an Underlying Financing, any
Affiliate (other than a Borrower or Borrower Subsidiary) of HA INC which is the
original lender and counterparty under the Underlying Financing Documents and
the direct or indirect seller of such Underlying Financing Documents and
Approved Financing to Applicable Borrower Subsidiary.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Administrative Agent” means the administrative agent under the Other Loan
Facility.

“Other Agreement” means Engagement Letter, each Agent Commitment Document, the
Placement Fee Letter, each fee letter, Intercreditor Agreement, Borrowing Base
Certificate, Compliance Certificate, each Intercompany Document, or other note,
instrument or agreement (other than this Agreement or a Security Document) now
or hereafter delivered by an Obligor or other Person by or on behalf of such
Obligor to Administrative Agent or a Lender in connection with the Loan
Documents.

“Other Collateral Agent” means the collateral agent under the Other Loan
Facility.

“Other Connection Taxes” means Taxes imposed on a Recipient due to a present or
former connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

“Other Loan Facility” has the meaning set forth in the recitals hereto.

“Other Material Underlying Event” means any of the following events with respect
to an Approved Financing: (i) an Adverse Proceeding shall exist or shall have
occurred in respect of any Material Underlying Financing Participant; (ii) the
Underlying Borrower have failed to comply with the insurance requirements
provided in the Material Underlying Financing Documents or such insurance is not
in full force and effect; (iii) the execution, delivery and performance of the
Material Underlying Financing Documents by the parties thereto violates in any
material respect any provision of any Applicable Law; (iv) a Material Underlying
Financing Participant, or any of its respective directors, officer, employees,
agents, affiliates or representatives, is an individual or entity currently the
subject of any Sanctions, or a Material

 

Amended & Restated Loan Agreement (PF)

 

29



--------------------------------------------------------------------------------

Underlying Financing Participant, is located, organized or resident in a
Designated Jurisdiction; (v) an Underlying Borrower or a director, officer or
employee thereof is in violation in any material respect of the Anti-Terrorism
Laws applicable to it; (vi) an Underling Borrower or any Subsidiary of any
Underlying Borrower is an individual or entity currently the subject of any
Sanctions, or the Underlying Borrower or any Subsidiary of an Underlying
Borrower or is located, organized or resident in a Designated Jurisdiction; or
(vii) a Material Underlying Financing Participant, or any Person that Controls a
Material Underlying Financing Participant, or any of their respective Principal
Persons is in violation in any material respects of any laws relating to
terrorism, “know your customer” obligations or money laundering including the
Patriot Act and the Anti-Terrorism Order applicable to it.

“Other Obligations” means Obligations (as defined in the Other Loan Facility).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.10.2).

“Outstanding Amount” means the aggregate outstanding principal amount of Loans
extended by Lenders after giving effect to any borrowings and prepayments or
repayments of Loans.

“Participant” has the meaning set forth in Section 14.2.1.

“Participant Register” means has the meaning specified in Section 14.2.2.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

“Payment Date” has the meaning set forth in Section 3.1.1(c).

“Payment Date Borrowing Base Certificate” has the meaning set forth in
Section 9.1.1(a).

“Payment Item” means each check, draft or other item of payment payable to any
Borrower, including those constituting proceeds of any Collateral.

“Payoff Letter” means a letter agreement among, and in form and substance
satisfactory to, the Borrowers, the Guarantors and the Administrative Agent
confirming Full Payment and providing for the survival of certain provisions,
including indemnification obligations, as set forth in Section 4.6 and as
otherwise provided in the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored

 

Amended & Restated Loan Agreement (PF)

 

30



--------------------------------------------------------------------------------

or maintained by any Obligor or ERISA Affiliate or to which the Obligor or ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.

“Permitted Debt” has the meaning set forth in Section 11.2.1.

“Permitted Disposition” means as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Collateral Agent for application in
accordance with the terms of the Depositary Agreement, any disposition of
Collateral or other Property that is (a) disposed of in accordance with
Section 9.1.5; or (b) otherwise approved in writing by Administrative Agent and
Required Lenders.

“Permitted Interest Rate Hedge Agreement” means an Interest Rate Hedge Agreement
(i) in form, structure (including approval of each counterparty) and substance,
in each case, acceptable to Administrative Agent in its sole discretion,
(ii) that together with all rights thereunder have been pledged as Collateral to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to
documentation in form and substance satisfactory to Administrative Agent,
(iii) that is unsecured, or secured by assets other than Collateral or assets of
any Borrower Party, any Origination Company, HAT Holdings I, HAT Holdings II or
TRS Subsidiary and (iv) that provides that all payments to be made under such
hedge agreement to or for the benefit of any Obligor will be paid directly to
the Revenue Account pursuant to documentation in form and substance satisfactory
to Administrative Agent.

“Permitted Investment” means (a) Investments in Borrower Subsidiaries to the
extent existing on the Loan Document Effective Date (or the A&R Effective Date
with respect to the New Borrower Subsidiaries); (b) Cash Equivalents that are
subject to Administrative Agent’s Lien in accordance with the Depositary
Agreement and the Depositary Agreement (as defined in the Other Loan Facility);
(c) Intercompany Loans and Underlying Financings permitted under the Loan
Documents; and (d) equity contributions made in cash by a Guarantor to the
Borrowers for the purpose set forth in Section 11.2.16; provided that any such
cash contribution shall be directly funded by such Guarantor into the Borrower
Collateral Accounts for further application and deposit into the applicable
Borrower Party subaccount in accordance with the terms of the Depositary
Agreement.

“Permitted Liens” has the meaning set forth in Section 11.2.2.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
Governmental Authority or other entity.

“Placement Fee Letter” means that certain Placement Fee Letter, dated as of
July 19, 2013, between HA INC and Bank of America, N.A., as amended by that
certain Amendment No. 1 to the Placement Fee Letter Side Letter, dated as of
May 28, 2014.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Amended & Restated Loan Agreement (PF)

 

31



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 15.3.3.

“Pledge Agreement(s)” means individually or collectively as the context
requires: (a) that certain Pledge and Security Agreement dated as of July 19,
2013 among HA LLC, Borrower HASI and Collateral Agent; (b) that certain Pledge
and Security Agreement dated as of July 19, 2013 among HAT Holdings I, Borrower
HAT I and Collateral Agent, (c) that certain Pledge and Security Agreement dated
as of July 19, 2013 among Borrower HASI, Borrower Sub HASI A, Borrower Sub HASI
5, Borrower Sub HASI 7 and Collateral Agent, (d) that certain Pledge and
Security Agreement dated as of July 19, 2013 among Borrower HAT I, Borrower Sub
HAT I A, Borrower Sub HAT I 5, and Borrower Sub HAT I 7 and Collateral Agent,
(e) that certain Pledge and Security Agreement dated as of the date hereof among
HAT Holdings II, Borrower HAT II and Collateral Agent, and (f) that certain
Pledge and Security Agreement dated as of the date hereof among Borrower HAT II,
Borrower Sub HAT II A, Borrower Sub HAT II 5, Borrower Sub HAT II 7 and
Collateral Agent.

“Prepay Period” has the meaning set forth in Section 5.2.1(a)(i).

“Principal Office” means for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix 1, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower Agent and Lenders.

“Principal Person” means any officer, director, managing member, beneficial
owner of 10% or more of equity interests that are not publicly traded
securities, other natural person (whether or not an employee) with primary
management or supervisory responsibilities over a Borrower Party or the Project
Portfolio or who has critical influence on or substantive control over a
Borrower Party or the Project Portfolio, and each of their respective successors
and assigns.

“Project Portfolio” means the series of Approved Financings financed with or
that have otherwise become Eligible Collateral under the Loan Facility,
including all Underlying Financings and other collateral securing any such
Approved Financings.

“Properly Contested” means with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Proposal Package” has the meaning set forth in Section 7.1.1.

 

Amended & Restated Loan Agreement (PF)

 

32



--------------------------------------------------------------------------------

“Proposed Nominated Financing” has the meaning set forth in Section 7.1.2.

“Public Lender” has the meaning set forth in Section 15.3.3.

“QRS” means a Person qualifying for treatment as a “qualified REIT subsidiary”
under Section 856(i) of the Code.

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C.
§§ 6991-6991i).

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real property or any buildings, structures, parking areas or
other improvements thereon.

“Receivable” means any payment or amount of principal, interest, premium,
prepayment or other amount required to be paid to an Applicable Borrower
Subsidiary under an Underlying Financing Document.

“Recipient” means Administrative Agent, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.

“Register” has the meaning set forth in Section 5.6.2.

“REIT” means a Person qualifying as a real estate investment trust under
Sections 856 through 860 of the Code.

“REIT Status” means with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Sections 857 et seq. of the Code, and (c) the
qualification and taxation of such Person as a real estate investment trust
under analogous provisions of state and local law in each state and jurisdiction
in which such Person owns Property, operates or conducts business.

“Related Borrower” means any Borrower which is the lender to any Related
Borrower Subsidiary under an Intercompany Loan.

“Related Borrower Party” has the meaning set forth in Section 10.1.

“Related Borrower Subsidiary” has the meaning set forth in Section 10.1.

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Removal Date” has the meaning set forth in Section 9.1.3(e).

“Removal Effective Date” has the meaning set forth in Section 13.5.2.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

Amended & Restated Loan Agreement (PF)

 

33



--------------------------------------------------------------------------------

“Required Approval” means any (a) permit, license, authorization, plan,
directive, consent order, consent decree or other regulatory or governmental
approval of or from any Governmental Authority, (b) any notice of filing with
any Governmental Authority and (c) approval, waiver or other consent of any
other Person, in each case to the extent necessary with respect to the Loan
Facility, the Eligible Collateral, any Intercompany Loan or any Underlying
Financing.

“Required Lenders” means as of any date of determination, Lenders holding more
than 50% of, (a) at any time prior to the Revolver Termination Date, the sum of
the (i) Outstanding Amount at such time and (ii) aggregate unused Commitments at
such time and (b) thereafter, the Outstanding Amount at such time; provided that
the Loans and unused Commitments held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Resignation Effective Date” has the meaning set forth in Section 13.5.1.

“Resolved” means, with respect to an Approved Financing that is subject to one
of the conditions set forth in clauses (iv) through (vii) of the definition of
Other Material Underlying Events, that the Administrative Agent has determined
in its sole discretion based on information that has been provided to it by the
Borrowers as well as its own internal investigation that such Approved Financing
may remain a part of the Borrowing Base as Eligible Collateral as a Watched
Loan; provided that the Administrative Agent shall have the right to re-evaluate
such Approved Financing if the Administrative Agent becomes aware of facts not
previously disclosed to it or of which it was not previously aware during the
initial review process.

“Restricted Investment” means any Investment by any Borrower, other than
Permitted Investments.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of any Borrower Party
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of any Borrower Party now or
hereafter outstanding; (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of any Borrower Party now or hereafter outstanding;
(d) management or similar fees payable to any Guarantor or any of their
Affiliates and (e) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including in-
substance or legal defeasance), sinking fund or similar payment with respect to,
any Debt (other than payments by the Related Borrower Subsidiary to the Borrower
in respect of principal and interest on the applicable Intercompany Note).

“Revolver Termination Date” means is the earlier of (x) July 19, 2018 and
(y) such other date on which the final payment of the principal amount of all
Loans becomes due and payable as herein provided, whether at such stated
maturity date, by declaration of acceleration, or otherwise.

 

Amended & Restated Loan Agreement (PF)

 

34



--------------------------------------------------------------------------------

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by any Borrower under a License.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sanction” means any international economic sanction administered or enforced by
the United States Government, including without limitation, OFAC, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Secured Credit Facilities” has the meaning set forth in the recitals hereto.

“Secured Parties” means Administrative Agent, Collateral Agent and Lenders.

“Security Agreement” means a security agreement between each Borrower and
Collateral Agent, in substantially the form of Exhibit C-1.

“Security Documents” means the Guaranty, the HAT Holdings I Limited Guaranty,
the Security Agreement, the Pledge Agreements, the Depositary Agreement, each
document included under the heading of “Underlying Financing Security Document”
in Part IV to Exhibit A to each Underlying Financing Specification and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations, and as of the A&R Effective Date includes
the New Security Documents.

“New Security Documents” means the A&R Security Agreement, the Pledge Agreements
described in clauses (e) and (f) of the definition of “Pledge Agreements”, the
HAT Holdings II Limited Guaranty, the A&R Guaranty, and the A&R HAT Holdings I
Limited Guaranty.

“Scheduled DD Amount” means, at any time with respect to a Delayed Draw
Financing, the aggregate portion of the Aggregate DD Amount to be funded on a
Credit Date by the Applicable Borrower Subsidiary and/or Lenders, as the case
may be.

“Semi-annual Period” means each period of six-months, commencing on the first
day of a Fiscal Year; provided that the first such period shall begin on July 1,
2013 and end on December 31, 2013.

“Solvency Certificate” means a certificate from the Obligors substantially in
the form of Exhibit D-16.

“Solvent” means (a) with respect to any Obligor, that as of the date of
determination, both (i) (A) the sum of such Obligor’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Obligor’s
present assets; (B) such Obligor’s capital is not unreasonably small in relation
to its business as contemplated on the Loan Document Effective Date (or the A&R
Effective Date with respect to the New Borrower and the New Borrower
Subsidiaries) and reflected in the pro forma balance sheets and income
statements delivered to Administrative Agent pursuant to Section 6.1.8 or
Section 8.1.7(b) or with respect to any transaction contemplated by such Obligor
to be undertaken after the Loan Document Effective Date (or the A&R Effective
Date with respect to the New Borrower and the New Borrower

 

Amended & Restated Loan Agreement (PF)

 

35



--------------------------------------------------------------------------------

Subsidiaries); and (C) such Obligor has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Obligor is “solvent” within the meaning given that
term and similar terms under the Bankruptcy Code and Applicable Laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5) and
(b) as to any other Person, such Person (i) owns Property whose Fair Salable
Value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (ii) owns
Property whose present Fair Salable Value is greater than the probable total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of such Person as they become absolute and matured; (iii) is able
to pay all of its debts as they mature; (iv) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (v) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (vi) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.

“Specified Expenses” means with respect to any Nominated Financing, the
reasonable and documented, out-of-pocket, third-party fees, costs and expenses,
of Administrative Agent and Lenders arising out of, in connection with or as a
result of due diligence review and analysis by its legal counsel of the Material
Underlying Financing Documents.

“Subsidiary” means with respect to any Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
any Borrower.

“Supplemental Borrowing Base Certificate” has the meaning set forth in
Section 5.2.1(a)(i).

“Swap Bank” means any Person (other than HA INC or any of its Affiliates) in its
capacity as a counterparty to any Permitted Interest Rate Hedge Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Tax” shall mean any of the foregoing.

 

Amended & Restated Loan Agreement (PF)

 

36



--------------------------------------------------------------------------------

“Threshold Amount” means an amount equal to the product of (a) the Aggregate DD
Amount and (b) the percentage obtained by dividing the Applicable DD Percentage
(as the numerator) by the Borrower Advance Rate (as the denominator).

“Title IV Plan” means a Plan, excluding any Multiemployer Plan, that is subject
to Title IV of ERISA.

“Trade Date” has the meaning as set forth in Section 14.3.1(b)(ii).

“TRS” means a Person qualifying for treatment as a “taxable REIT subsidiary”
under Section 856(l) of the Code.

“U.S. Person” means a “United States Person” (as defined in Section 7701(a)(30)
of the Code).

“U.S. Tax Compliance Certificate” means a certificate, in the form of
Exhibit D-15A, Exhibit D-15B, Exhibit D-15C or Exhibit -15D, as applicable and
satisfactory to Administrative Agent, by which a Foreign Lender or Foreign
Participant certifies compliance with Section 5.8.2(b).

“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code of such jurisdiction.

“Underlying Borrower” each borrower or maker or obligor under any Underlying
Financing and each cosigner thereof.

“Underlying Borrower Advance” means, with respect to any Delayed Draw Financing,
the portion of the advance or borrowing amount requested by the applicable
Underlying Borrower from the Applicable Borrower Subsidiary in accordance with
the terms of the Underlying Financing Documents.

“Underlying Depositary” means any depositary, collateral agent, administrative
agent or paying agent or any other Person performing such similar role appointed
pursuant to the Underlying Financing Documents.

“Underlying Financing” means with respect to any Approved Financing, the
financing as described in the applicable Underlying Financing Specification, as
the same may be supplemented, modified, amended, restated or replaced from time
to time, and any renewals, extensions, or refinancing thereof, and all
collateral securing such loan.

“Underlying Financing Agreement” means with respect to any Approved Financing,
the loan agreement identified as such in Part IV of Exhibit A to the applicable
Underlying Financing Specification, as the same may be supplemented, modified,
amended, restated or replaced from time to time.

“Underlying Financing Criteria” means each of the criteria, terms and conditions
set forth in Appendix 2.

 

Amended & Restated Loan Agreement (PF)

 

37



--------------------------------------------------------------------------------

“Underlying Financing Documents” means with respect to any Underlying Financing,
any promissory note evidencing the obligations of the Underlying Borrower, the
Underlying Financing Agreement, each Underlying Financing Project Document and
all of the other documents evidencing the obligation of the applicable
Underlying Borrower or representing any of the rights and interests of
Applicable Borrower Subsidiary as lender thereunder or delivered by or assigned
or collaterally assigned to an Applicable Borrower Subsidiary in connection with
such Underlying Financing and all documents related to the creation, perfection
or maintenance of Liens granted or collateral provided to secure such Underlying
Financing, as the same may be supplemented, modified, amended, restated or
replaced from time to time and including those documents set forth in Part IV of
Exhibit A to the applicable Underlying Financing Specification.

“Underlying Financing Project Documents” means each document listed in Part IV
of Exhibit A of the applicable Underlying Financing Specification under the
heading “Underlying Financing Project Documents”.

“Underlying Financing Proposal Certificate” means each certificate substantially
in the form of Exhibit A to Appendix 2 or otherwise satisfactory to
Administrative Agent.

“Underlying Financing Specifications” means each investment specification
delivered by Borrowers in the form of Appendix 3.

“Underlying Material Adverse Effect” means with respect to an Underlying
Financing, the effect of any event or circumstance that, taken alone or in
conjunction with other events or circumstances, (a) has or could be reasonably
expected to have a material adverse effect on the business, operations,
Properties, prospects, condition (financial or otherwise) or the value of any
Underlying Project or other material collateral securing the applicable
Underlying Financing, on the enforceability of any Material Underlying Financing
Document, or on the validity or priority of the Applicable Borrower Subsidiary’s
Lien on any collateral under the applicable Underlying Financing Documents;
(b) has or could be reasonably expected to have a material adverse effect on the
business, operations, Properties, prospects or condition (financial or
otherwise) of a Material Underlying Financing Participant or otherwise impairs
the ability of the applicable Material Underlying Financing Participant to
perform its obligations under the Underlying Financing Documents, including
repayment of any obligations thereunder; or (c) has or could be reasonably
expected to have a material adverse effect on the ability of Administrative
Agent or any Lender or the Applicable Borrower Subsidiary to enforce or collect
any obligations under the Underlying Financing Documents or to realize upon any
collateral provided pursuant to any Underlying Financing Documents.

“Underlying Project” means with respect to an Underlying Financing, the energy
generating project which was constructed or acquired, in part, with advances or
other funding provided under such Underlying Financing acquired by Applicable
Borrower Subsidiary.

“Unfunded Financing Commitment Amount” means with respect to any Delayed Draw
Financing, as of any date of determination, an amount equal to the Delayed Draw
Commitment Amount for such loan minus the aggregate principal amount advanced by
Lenders hereunder in respect of such Delayed Draw Financing.

 

Amended & Restated Loan Agreement (PF)

 

38



--------------------------------------------------------------------------------

“United States” and “U.S.” means the United States of America.

“Unused Line Fee Rate” means 0.50%.

“Voluntary Prepayment” has the meaning set forth in Section 5.2.2(a).

“Watched Loans” has the meaning set forth in Section 9.1.2(b).

“Weighted Average Life Swaps” means for each Approved Financing, as of any Rate
Determination Date, the yield found by reference to the swap rate on Curve ID
S23 which corresponds to the Weighted Average Life, as determined by the
Administrative Agent and Lenders and confirmed by the Borrower Agent. The
Weighted Average Life Swaps can be found by utilizing the following keystrokes
on Bloomberg: CRVF, Go, 141, Go, 1, Go.

“Written Materials and Notices” means any written offer, report, filing,
acceptance, election, approval, consent, certification, request, waiver, notice
or other document or written communication delivered with respect to an Approved
Financing, excluding communications relating to administrative matters.

“Zero Value Approved Financing” means an Approved Financing (I) whose
corresponding Underlying Financing Documents are (x) subject to any payment or
bankruptcy default described in clause (i) or (ii) of the defined term ‘Watched
Loan” or (y)(i) subject to one of the conditions set forth in clause
(iv) through and including (vii) of the definition of Other Material Underlying
Events and (ii) thirty (30) days have elapsed since the date of determination by
Administrative Agent or any Obligor that any such condition occurred without
such Approved Financing having been Resolved or otherwise removed from the
Borrowing Base pursuant to Section 9.1.3(e) or and (II) if the Applicable
Borrower Subsidiary has failed to fund its portion of any advance required to be
made by such Applicable Borrower Subsidiary under any Delayed Draw Financing or
such Applicable Borrower Subsidiary is otherwise considered to be a defaulting
lender or party under such Delayed Draw Financing.

1.2. Accounting Terms.

1.2.1. All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements of the Obligors,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt of Borrowers
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

1.2.2. If at any time any change in GAAP (including the adoption of IFRS) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either Borrowers or Required Lenders shall so request,
Administrative Agent, Lenders and Borrowers shall negotiate in good faith to
amend such ratio or requirement to

 

Amended & Restated Loan Agreement (PF)

 

39



--------------------------------------------------------------------------------

preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) Borrowers shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited financial statements of the Obligors for all purposes
of this Agreement, notwithstanding any change in GAAP relating thereto, unless
the parties hereto shall enter into a mutually acceptable amendment addressing
such changes, as provided for above.

1.2.3. All references herein to consolidated financial statements of the
Obligors or to the determination of any amount for the Obligors on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that HA INC is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

1.3. Certain Matters of Construction. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

1.3.1. The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Sections, Exhibits, Appendixes and Schedules shall be construed to refer to
Sections of, and Exhibits, Appendixes and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

1.3.2. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

Amended & Restated Loan Agreement (PF)

 

40



--------------------------------------------------------------------------------

1.3.3. Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.3.4. All references to Nominal Value, Borrowing Base components, Loans,
Underlying Financings, Obligations and other amounts herein shall be denominated
in Dollars, unless expressly provided otherwise, and all determinations
(including calculations of BB Adjusted Value, Nominal Value, Borrowing Base (and
all components thereof) and financial covenants) made from time to time under
the Loan Documents, shall be made in light of the circumstances existing at such
time. Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Administrative Agent
(and not necessarily calculated in accordance with GAAP).

1.3.5. Unless otherwise specified herein or in such other Loan Document or
unless the context requires otherwise, each reference to any Notice of Approval,
Underlying Financing Specification, Underlying Financing, Underlying Financing
Document, Underlying Borrower, Underlying Project, Underlying Financing Project
Documents, Underlying Obligor, Intercompany Loan or Intercompany Documents shall
refer to such Notice of Approval, Underlying Financing Specification, Underlying
Financing, Underlying Financing Document, Underlying Borrower, Underlying
Project, Underlying Financing Project Documents, Underlying Obligor,
Intercompany Loan or Intercompany Documents with respect to the applicable
Approved Financing or Nominated Financing. When an Underlying Financing is
released pursuant to Section 9.13(e) or 9.1.5, such Underlying Financing shall
cease to be an Approved Financing for purposes of this Agreement.

1.3.6. Unless otherwise specified herein or in such other Loan Document or the
context requires otherwise, each reference to any Approved Financing shall
refer, collectively, to the Intercompany Loan and the Underlying Financing
securing such Intercompany Loan and all related Intercompany Loan Documents and
Underlying Financing Documents related thereto.

1.4. Currency Equivalents. Borrowers shall deliver financial statements and
calculate financial covenants in Dollars. In the event that any Borrowers
propose that any Underlying Financing or Approved Financing be denominated in a
currency other than Dollars, the parties hereto shall enter into good faith
negotiations to amend this Agreement to provide for the Dollar equivalent of any
such amounts as determined by Administrative Agent on a daily or other basis to
be agreed, based on a conversion rate to be agreed between Borrowers and
Lenders.

SECTION 2. CREDIT FACILITIES

2.1. Loans.

2.1.1. Subject to the terms and conditions hereof, including without limitation,
Section 4.3, each Lender agrees to make, on or after the applicable Loan
Availability Date pursuant to Section 4.1, one or more loans (each such loan, a
“Loan” and collectively, the “Loans”) to Borrowers up to an aggregate amount
equal to the Commitments; provided that after

 

Amended & Restated Loan Agreement (PF)

 

41



--------------------------------------------------------------------------------

giving effect to any Loan, (a) the aggregate Outstanding Amount of the Loans
attributable to a Lender plus any Unfunded Financing Commitment Amount
attributable to a Lender shall not exceed the lesser of (i) such Lender’s
Commitment at such time and (ii) such Lender’s Applicable Percentage of the
Borrowing Base at such time and (b) the Aggregate Usage shall not exceed the
Borrowing Base at such time. In no event shall Lenders have any obligation to
honor a request for a Loan if either (I) the Aggregate Usage at such time plus
the requested Loan (including any Unfunded Financing Commitment Amount resulting
from such Loan) would exceed the Borrowing Base or (II) the Borrowers have
failed to comply with the Interest Service Coverage Ratio for the applicable
Interest Coverage Calculation Period.

2.1.2. Within the limits of each Lender’s Commitment, and subject to the other
terms and conditions hereof, Borrowers may borrow under Section 4.1, prepay
under Section 5.2.2, and re-borrow under Section 4.1. Subject to Sections 5.2.1
and 5.2.2, all amounts owed hereunder with respect to the outstanding principal
amount of each Loan shall be paid in full no later than the Revolver Termination
Date.

2.2. Notes. Loans and interest accruing thereon shall be evidenced by the
accounts or records of Administrative Agent and the applicable Lender. As a
condition precedent to the initial Advance under this Agreement and at any time
thereafter if so requested by Administrative Agent (following a request
therefore from a Lender) by written notice to Borrower Agent (with a copy to
such Lender), Borrowers shall execute and deliver to the requesting Lender (with
a copy to Administrative Agent) at least (2) Business Days prior to the
applicable Credit Date for such Advance (or, if such notice is delivered after
such Credit Date, promptly after receipt of such notice) a Borrower Note, which
shall evidence the applicable Loan in the amount equal to the Maximum Loan
Amount and shall be in addition to the accounts and records.

2.3. Use of Proceeds. The proceeds of each Advance shall be applied by Borrowers
(a) to fund a portion of the Intercompany Loans made for the acquisition of
Approved Financings, (b) to reimburse an Affiliate of Borrowers that funded the
Origination Company in connection with its acquisition of an Underlying
Financing, (c) to pay costs and expenses of Borrowers, in each case, in
accordance with the terms in this Agreement and the other Loan Documents, and
(d) to pay fees and transaction expenses associated with each Advance. No
portion of the proceeds of any Advance shall be used (x) to fund any activities
of or business with any Person, or in any Designated Jurisdiction, that, at the
time of any Advance, is the subject of Sanctions or in any manner that will
result in a violation by any Person of Sanctions or (y) in any manner that
causes or might cause such Advance or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other applicable
regulation thereof or to violate the Exchange Act.

2.4. Fixed Rate Loans. The Borrowers may request one or more Fixed Rate Loans
(by way of Advance or Conversion) provided that (i)(x) with respect to any
Advance, the Borrower has identified such Loan as a Fixed Rate Loan in the
applicable Underlying Financing Specification executed in connection with a
Fixed Rate Loan each of the Approved Financings to be funded with the proceeds
of such Fixed Rate Loan and (y) with respect to any Conversion, the Borrower has
identified such Loan as a Fixed Rate Loan in an amendment to the applicable
Underlying Financing Specification previously executed in connection with each
Loan to be

 

Amended & Restated Loan Agreement (PF)

 

42



--------------------------------------------------------------------------------

converted and each of the Approved Financings to be funded with the proceeds of
such Fixed Rate Loan (such financings described in clauses (x) and (y), the
“Fixed Rate Approved Financings”); and (ii) with respect to each Fixed Rate Loan
and each corresponding Fixed Rate Approved Financing the Blended Rate shall not
exceed eighty percent (80%). With respect to a Fixed Rate Approved Financing, in
the event that the Blended Rate for such financing exceeds 80%, the Borrowers
shall promptly cause the Applicable Valuation Percentage on the Floating Rate
Portion of such financing to be reduced such that, after such reduction, the
Blended Rate is equal to or less than 80%; provided that in the event that a
reduction in the Applicable Valuation Percentage does not or will not result in
the Blended Rate being at or below 80%, the Borrowers shall, no later than five
(5) Business Days from the date on which the Blended Rate exceeded 80%, prepay
the outstanding principal amount of the Fixed Rate Loan Portion of the Fixed
Rate Approved Financing in an amount equal to the amount necessary to reduce the
Blended Rate to 80% or less (any such prepayment of a Fixed Rate Loan shall be
applied to such Fixed Rate Loan on a pro rata basis). The Borrowers shall submit
a new Borrowing Base Certificate at the time that such Applicable Valuation
Percentage is so reduced. The Borrowers shall pay the outstanding principal
amount of each Fixed Rate Loan on each date set forth on the amortization
schedule attached to the Underlying Financing Specification for such Fixed Rate
Loan in the aggregate principal amount set forth opposite each such date.
Notwithstanding any provision to the contrary herein, in no event shall a Fixed
Rate Loan be converted to a Base Rate Loan, Eurodollar Rate Loan or an
Alternative Margin Loan.

2.5. Increase in Commitments. Borrower Agent may request an increase in
Commitments from time to time upon notice to Administrative Agent, as long as
the requested increase is in a minimum amount of $50,000,000 and is offered on
the same terms as existing Commitments; provided that Administrative Agent may
impose additional fees in connection with any increased Commitment.
Administrative Agent may accept or reject any Borrower Agent request for an
increase in Commitments in its sole and absolute discretion. If Administrative
Agent is willing to increase the Commitments, Administrative Agent shall
promptly notify Lenders of the requested increase and, within twenty
(20) Business Days thereafter, each Lender shall notify Administrative Agent if
and to what extent such Lender commits to increase its Commitment. Any Lender
not responding within such period shall be deemed to have declined an increase.
Administrative Agent may allocate, in its discretion, the increased Commitments
among committing Lenders. Provided the conditions set forth in Section 6.2 or
6.3, as applicable, are satisfied, total Commitments shall be increased by the
requested amount (or such lesser amount committed by Lenders) on a date agreed
upon by Administrative Agent and Borrower Agent, but no later than forty-five
(45) days following Borrowers’ increase request. Administrative Agent,
Borrowers, and new and existing Lenders shall execute and deliver such documents
and agreements as Administrative Agent deems appropriate to evidence the
increase in and allocations of Commitments. Borrowers shall pay all agreed-upon
fees and transaction expenses associated with each increase in Commitments
pursuant to this Section 2.5. On the effective date of an increase, all
outstanding Loans and other exposures under the Commitments shall be reallocated
among Lenders, and settled by Administrative Agent if necessary, in accordance
with Lenders’ adjusted shares of such Commitments.

2.6. Termination or Reduction of Commitments. On the earlier of (a) the Revolver
Termination Date, (b) the date on which the aggregate principal amount of all
Advances made

 

Amended & Restated Loan Agreement (PF)

 

43



--------------------------------------------------------------------------------

under the Loan Facility (without regard to any prepayment or repayments
hereunder) is equal to or greater than $500,000,000 (the “Maximum Advance
Limitation”), and (c) the occurrence of any event set forth in Sections
12.2.1(a) or (b) (the date of any such event, the “Commitment Termination Date”)
the Commitments shall be automatically and permanently reduced to zero (or with
respect to clause (b) above reduced as set forth in the definition of
Commitments) and no further Loans shall be made hereunder.

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) Except as otherwise set forth herein, (i) each Eurodollar Rate Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof payable in arrears on
each Payment Date at a rate of interest equal to the Eurodollar Rate for the
applicable Interest Period plus the Margin, (ii) each Fixed Rate Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof payable in arrears on
each Payment Date at a rate of interest equal to the Weighted Average Life Swaps
as determined by the Administrative Agent as of the date each Fixed Rate Loan is
advanced by the Lenders and as set forth in the related Underlying Financing
Specifications (the “Fixed Rate”) plus the Margin and (iii) each Base Rate Loan
made pursuant to Sections 3.5 or 3.6 shall bear interest on the unpaid principal
amount thereof from the date made through repayment (whether by acceleration or
otherwise) thereof at a rate of interest equal to the Base Rate in effect from
time to time plus the Margin (in each case, the “Applicable Interest Rate”). In
computing interest on any Loan, the date of the making of such Loan and the last
Payment Date with respect to such Loan shall be included, and the date of
payment of such Loan shall be excluded.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Administrative Agent or Required Lenders in their
discretion so elect, Obligations, including any interest payments on the Loans
and any fees or other amounts outstanding hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) at a rate in lieu of the
interest rate otherwise payable hereunder with respect to the applicable Loans,
equal to the Eurodollar Rate for the applicable Interest Period plus a margin of
5.00% per annum (the “Default Rate”), payable on demand to Administrative Agent
on behalf of Lender. Each Borrower acknowledges that the cost and expense to
Administrative Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this. For the avoidance of doubt, during the continuance of both an Insolvency
Proceeding and an Event of Default referred to in the preceding sentence, the
maximum additional interest under this clause (b) shall be limited to 5.00% per
annum in excess of the Applicable Interest Rate (without giving effect to the
“Margin” portion of such definition and calculation) otherwise payable hereunder
with respect to the applicable Loans.

(c) Interest shall accrue from the date an Advance is made or Obligation is
incurred or payable, until paid in full by Borrowers. If a Loan is repaid on the

 

Amended & Restated Loan Agreement (PF)

 

44



--------------------------------------------------------------------------------

same day made, one day’s interest shall accrue. Interest accrued on the Loans
shall be due and payable by Borrowers in arrears, (i) on the tenth day of each
calendar month during the term hereof (each a “Payment Date”); (ii) on any date
of prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Revolver Termination Date. All computations of interest for Base
Rate Loans and Fixed Rate Loans shall be made on the basis of a year of 360
days, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

3.1.2. With respect to any Eurodollar Rate Loan, the Borrower may request that
the Interest Period with respect to such Loan be subject to a Daily/Monthly
Interest Change by delivery of a Notice of Daily/Monthly Interest Change. The
Notice of Daily/Monthly Interest Change with respect to any such requested
Daily/Monthly Interest Change shall be delivered to the Administrative Agent no
later than three (3) Business Days’ prior to the requested date of such
Daily/Monthly Interest Change. If the date of any such Daily/Monthly Interest
Change occurs on a date other than a Payment Date, Borrowers agree that any such
Daily/Monthly Interest Change shall be conditioned upon Administrative Agent
receipt of, and the Borrowers hereby agree to pay, all breakage costs incurred
by each Lender as a result of such Daily/Monthly Interest Change, as determined
by each Lender in its sole discretion.

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Administrative Agent, for the pro
rata benefit of Lenders, a fee equal to the product of (x) the Unused Line Fee
Rate divided by 360, multiplied by (y) the actual daily amount by which the
Borrowing Base then in effect as of each such date pursuant to the terms of this
Agreement exceeds the Outstanding Amount as of such date. Such fee shall accrue
at all times during the term hereof, and shall be due and payable in arrears on
each Payment Date and on the, last day of the term of this Agreement.

3.2.2. Administrative Fee. Borrowers shall pay to Administrative Agent, for its
own account, an administrative management fee in the amount of $33,500 per
annum, payable in advance on the Loan Document Effective Date, and a like
payment of $33,500 due and payable on each annual anniversary of the Loan
Document Effective Date during the term of this Agreement.

3.2.3. Commitment Documents. All fees set forth in the Engagement Letter, the
Agent Commitment Document and the Placement Fee Letter shall be paid as and when
due and as set forth in such Engagement Letter, Agent Commitment Document or the
Placement Fee Letter, including, without limitation, the Structuring Fee (as
defined in the Engagement Letter) and the Placement Fee (as defined in the
Placement Fee Letter).

3.3. Computation of Interest, Fees. Each determination by Administrative Agent
of any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error. All fees shall be fully earned
when due and shall not be subject to rebate, refund or proration. All fees
payable under Section 3.1.2 are compensation for services and are

 

Amended & Restated Loan Agreement (PF)

 

45



--------------------------------------------------------------------------------

not, and shall not be deemed to be, interest or any other charge for the use,
forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Sections 3.4 (other than Extraordinary Expenses), 3.6, 3.7, 3.9
or 5.7, submitted to Borrower Agent by Administrative Agent or the affected
Lender, shall be final, conclusive and binding for all purposes, absent manifest
error, and Borrowers shall pay such amounts to the appropriate party within ten
(10) days following receipt of the certificate.

3.4. Reimbursement Obligations.

3.4.1. Extraordinary Expenses. Borrowers shall pay all Extraordinary Expenses.
All amounts payable by Borrowers under this Section 3.4.1 shall be due and
payable on demand.

3.4.2. Periodic Expenses. Borrowers shall reimburse Administrative Agent and
each Lender for all reasonable and documented out-of pocket, third-party, legal,
accounting, appraisal, consulting, and other reasonable and documented, out-of
pocket, third-party fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, any Loan Document, any Advance (and the funding thereof), any
Additional Collateral Event and any transactions contemplated thereby, including
any actions taken to perfect or maintain priority of Administrative Agent’s
Liens on any Collateral, to maintain any insurance required under the Insurance
Requirements or to verify Collateral, whether prepared by Administrative Agent’s
personnel or a third party; (c) subject to the limits of Section 11.1.3, each
inspection, audit or appraisal with respect to any Obligor or Collateral;
whether prepared by Administrative Agent’s personnel or a third party
(d) subject to Sections 3.4.3 and 7.1.3, the due diligence and approval of any
Nominated Financing including any Nominated Financing that is declined by
Administrative Agent for financing under this Agreement; and (e) administration
of and actions relating to any Intercompany Document or Underlying Financing
Document or any of the transactions contemplated thereby, including any actions
taken to perfect or maintain priority of the applicable Borrower’s Liens on any
collateral securing any Intercompany Loan, to maintain any insurance required
under any Intercompany Documents, or to verify any collateral securing any
Intercompany Loan. All amounts payable by Borrowers under this Section 3.4.2
shall be due and payable as provided in Section 3.3.

3.4.3. Specified Expenses. Any fees, costs and expenses payable by Borrowers
under Section 3.4.2 which are Specified Expenses shall be subject to a maximum
fee expense payable by Borrowers in an amount to be agreed by Administrative
Agent and Borrowers. All amounts payable by Borrowers under this Section 3.4.3
shall be due and payable as provided in Section 3.3.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Borrowers through
Administrative Agent, any obligation of such

 

Amended & Restated Loan Agreement (PF)

 

46



--------------------------------------------------------------------------------

Lender to make or continue Eurodollar Rate Loans shall be suspended, until such
Lender notifies Administrative Agent and Borrowers that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
(x) Borrowers shall, at its option, either prepay all Eurodollar Rate Loans or
convert, pursuant to written notice by Borrowers the Administrative Agent, all
Eurodollar Rate Loans of such Lender to Base Rate Loans either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,
(a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (b) Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the actual cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrowers and each Lender, together
with information in reasonable detail to support such determination. Thereafter,
(x) the obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until Administrative Agent (upon the instruction of
Required Lenders) revokes such notice. Upon receipt of such notice, Borrowers
may revoke in writing any pending request for an Advance of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for an Advance of Base Rate Loans in the
amount specified therein.

3.7. Increased Costs; Reserves on Eurodollar Rate Loans.

3.7.1. Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.7.5;

 

Amended & Restated Loan Agreement (PF)

 

47



--------------------------------------------------------------------------------

(b) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Taxes described in clauses (a) through (d) of the definition of Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount), then, upon request of such Lender, Borrowers will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

3.7.2. Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

3.7.3. [Reserved]

3.7.4. Delay in Requests. Failure or delay on the part of any Lender or to
demand compensation pursuant to the foregoing provisions of this Section 3.7
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that Borrowers shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.7.4 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies Borrowers of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.7.5. Reserves on Eurodollar Rate Loans. Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as

 

Amended & Restated Loan Agreement (PF)

 

48



--------------------------------------------------------------------------------

determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrowers shall have received at least ten
(10) days’ prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice ten (10) days prior
to the relevant Payment Date, such additional interest shall be due and payable
ten (10) days from receipt of such notice.

3.8. Breakage. If the Borrower prepays the principal amount any Fixed Rate Loan
(other than regularly scheduled principal payments as and when required), then
such prepayment shall be accompanied by, and the Borrowers hereby agree to pay,
all breakage costs incurred by the Lenders as a result of such prepayment.

3.9. Funding Losses.

3.9.1. Losses. Upon demand of any Lender (with a copy to Administrative Agent)
from time to time, each Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by such Borrower pursuant
to Section 14.4; or

(d) any failure of a Borrower to borrow a Fixed Rate Loan on the date or in the
amount set forth in the Notice of Borrowing delivered to the Administrative
Agent in respect of a Fixed Rate Loan, any prepayment of a Fixed Rate Loan on a
date other than a scheduled amortization date or Payment Date or, if made on a
scheduled amortization date or Payment Date, in an amount greater than the
scheduled principal and interest due on the corresponding amortization or
Payment Date;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profit). Such Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

3.9.2. Loss Calculation. For purposes of calculating amounts payable by such
Borrower to Lenders under this Section 3.9, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Applicable Interest Rate for
such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

 

Amended & Restated Loan Agreement (PF)

 

49



--------------------------------------------------------------------------------

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (as used in this Section 3.10, “Maximum Rate”). If
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Obligations or, if it exceeds such unpaid principal, refunded to
Borrowers. In determining whether the interest contracted for, charged or
received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude Voluntary Prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Notice of Borrowing.

4.1.1. For each request for an Advance or Conversion, Borrower Agent shall
deliver to Administrative Agent a fully executed Notice of Borrowing at least
five (5) Business Days prior to the requested Credit Date; provided, that with
respect to a request for a Fixed Rate Loan Borrower Agent shall deliver to the
Administrative Agent a fully executed Notice of Borrowing at least two
(2) Business Days prior to the requested Credit Date. Each Notice of Borrowing
shall be irrevocable and shall specify and include (A) the amount of the
Advance, which amount when aggregated with all other Advances in respect of the
Approved Financing shall not exceed the BB Nominal Value for the Approved
Financing in respect of which such Advance is being made (B) the requested
Credit Date for such Advance, (C) a certification that all conditions precedent
to an Advance have been (or as of the requested Credit Date will be) satisfied,
(D) a Borrowing Base Certificate (which certificate must be dated no later than
five (5) Business Days prior to the actual Credit Date for such Advance),
(E) with respect to any Approved Subsequent Credit Date, the aggregate principal
amount previously Advanced in respect of such Approved Financing, (F) the
portion of the Advance, if any, that consists of a Fixed Rate Loan, (G) in
connection with any Conversion, each existing Loan and the amount of any such
Loan to be converted to an Alternative Margin Loan or a Fixed Rate Loan
(together with all information set forth in Exhibit B-2), (H) the portion of the
Advance, if any, that will be used by the Applicable Borrower Subsidiary to fund
a draw request under a Delayed Draw Financing and (I) with respect to each
Delayed Draw Financing, a true and complete copy of the request for borrowing
delivered by the Underlying Borrower requesting that an advance be made under
each such Delayed Draw Financing and its corresponding Underlying Financing
Agreement. The Borrowers shall deliver a new Borrowing Base Certificate
(replacing the certificate delivered with the Notice of Borrowing) to
Administrative Agent if the requested Advance is not made by Lenders within five
(5) Business Days after the date on which the Borrowing Base Certificate
referred to in clause (D) above (or any replacement thereof) was delivered.
Promptly upon receipt by Administrative Agent of such Notice of Borrowing,
Administrative Agent shall notify Lenders of the requested borrowing and each
Lender’s Applicable Percentage thereof.

 

Amended & Restated Loan Agreement (PF)

 

50



--------------------------------------------------------------------------------

4.1.2. Each Lender shall make its Applicable Percentage of each Advance
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date, by wire transfer of same day funds in Dollars, at
the Principal Office designated by Administrative Agent. Subject to the
satisfaction or waiver of the applicable conditions precedent specified in this
Agreement, including without limitation, the conditions set forth in Section 2.1
and Section 4.3 and if applicable, the delivery of a new Borrowing Base
Certificate pursuant to Section 4.1.1, Administrative Agent shall make the
proceeds of each Loan available to Borrowers on the Credit Date requested by the
Borrowers in the Notice of Borrowing, by causing an amount of same day funds in
Dollars equal to the proceeds of such Loans received by Administrative Agent
from Lenders to be credited to the Loan Proceeds Account (as defined in
Depositary Agreement) at the Principal Office designated by Administrative Agent
or to such other account as may be designated in writing to Administrative Agent
by Borrower Agent.

4.1.3. Any disbursements of the Loan Facility must occur within the period
beginning on the Loan Document Effective Date and ending on the Revolver
Termination Date. The initial Advance or in respect of an Approved Additional
Collateral Event, the inclusion of the Approved Financing in the Borrowing Base
must occur during the Loan Availability Period for such Approved Financing.
Borrower Agent may only request either (a) one (1) Advance or (b) one
(1) Additional Collateral Event in any seven (7) day period.

4.2. Defaulting Lender.

4.2.1. Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(a) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of “Required Lenders” and Section 15.1.1.

(b) Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 12 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 12.4 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, as Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, if so determined by Administrative Agent and Borrowers, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrowers as a result of
any judgment of a court of competent jurisdiction obtained by Borrowers against
such

 

Amended & Restated Loan Agreement (PF)

 

51



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 6.2
or Section 6.3, as applicable, were satisfied or waived, such payment shall be
applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by Lenders pro rata in accordance
with the Commitments hereunder. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 4.2.1(b) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) (i) Each Defaulting Lender shall be entitled to receive fees payable under
Section 3.2.1 for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of the outstanding principal amount of the
Loans funded or committed by it. (ii) With respect to any fee payable under
Section 3.2.1 not required to be paid to any Defaulting Lender pursuant to
clause (i) above, Borrowers shall not be required to pay the remaining amount of
any such fee.

4.2.2. Defaulting Lender Cure. If Borrowers and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by Lenders in accordance with their Applicable Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

4.3. Amount of Loans. The aggregate principal amount of all Advances disbursed
in connection with any one Approved Financing shall not be less than $10,000,000
nor greater than $33,500,000, or in such other amount as may be approved by
Administrative Agent from time to time as set forth in a Underlying Financing
Specification. In no event may the aggregate amount Advanced in respect of any
one Approved Financing exceed the BB Nominal Value for such loan.

4.4. Borrower Agent. Each Borrower hereby designates Borrower HASI (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans, designation of interest rates, delivery
or receipt of communications, preparation and delivery of Borrower Materials,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Administrative Agent or
any

 

Amended & Restated Loan Agreement (PF)

 

52



--------------------------------------------------------------------------------

Lender. Borrower Agent hereby accepts such appointment. Administrative Agent and
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by Borrower Agent on behalf of any Borrower. Administrative Agent and Lenders
may give any notice or communication with any Borrower hereunder to Borrower
Agent on behalf of such Borrower. Each of Administrative Agent and Lenders shall
have the right, in its discretion, to deal exclusively with Borrower Agent for
any or all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by Borrower Agent shall be binding upon and enforceable against
it.

4.5. One Obligation. The Loans and other Obligations constitute one general
obligation of Borrowers and are secured by Collateral Agent’s Lien on all
Collateral; provided, however, that each Agent and each Lender shall be deemed
to be a creditor of, and the holder of a separate claim against, each Borrower
to the extent of any Obligations jointly or severally owed to such Lender by
such Borrower.

4.6. Effect of Termination. On the Revolver Termination Date, the Obligations
shall be immediately due and payable. Until Full Payment of the Obligations, all
undertakings of Borrowers contained in the Loan Documents shall continue, and
Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents. No Agent shall be required to
terminate its Liens unless it receives a written agreement, satisfactory to it,
protecting Administrative Agent and Lenders from dishonor or return of any
Payment Item previously applied to the Obligations. Sections 2.3, 3.4, 3.7, 3.9,
5.4, 5.7, 5.10.1, 5.10.2, 5.11, 13, 15.2, this Section 4.6, and each indemnity
or waiver given by an Obligor or Lender in any Loan Document, shall survive Full
Payment of the Obligations.

SECTION 5. PAYMENTS

5.1. General Payment Provisions.

5.1.1. General. All payments to be made by Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by Borrowers hereunder shall be made to Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

5.1.2. Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Advance of Eurodollar Rate Loans (or, in the case of any
Advance of Base Rate Loans, prior to

 

Amended & Restated Loan Agreement (PF)

 

53



--------------------------------------------------------------------------------

12:00 noon on the date of such Advance) that such Lender will not make available
to Administrative Agent such Lender’s share of such Advance, Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.1.2 (or, in the case of an Advance of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.1.2) and may, in reliance upon such assumption, make
available to Borrowers a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Advance available to Administrative
Agent, then such Lender and Borrowers severally agree to pay to Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to Borrowers to but excluding the date of payment to
Administrative Agent, at (a) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing, and (b) in the case of a
payment to be made by Borrowers, the interest rate applicable to Base Rate
Loans. If Borrowers and such Lender shall pay such interest to Administrative
Agent for the same or an overlapping period, Administrative Agent shall promptly
remit to each Borrower the amount of such interest paid by such Borrower for
such period. If such Lender pays its share of the applicable Advance to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Advance. Any payment by Borrowers shall be without
prejudice to any claim Borrowers may have against a Lender that shall have
failed to make such payment to Administrative Agent.

5.1.3. Payments Accompanied by Interest. All payments in respect of the
principal amount of any Loan shall be accompanied by payment of accrued interest
on the principal amount being repaid or prepaid, and all such payments (and, in
any event, any payments in respect of any Loan on a date when interest is due
and payable with respect to such Loan) shall be applied to the payment of
interest then due and payable before application to principal.

5.1.4. Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrowers prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
hereunder that Borrowers will not make such payment, Administrative Agent may
assume that Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to Lenders the amount due.
In such event, if Borrowers have not in fact made such payment, then each of
Lenders severally agrees to repay to Administrative Agent forthwith on demand
the amount so distributed to such Lender in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation. A
notice from Administrative Agent to any Lender or Borrower Agents with respect
to any amount owing under this Section 5.1.4 shall be conclusive, absent
manifest error.

5.1.5. Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Advance to be made by such Lender as provided

 

Amended & Restated Loan Agreement (PF)

 

54



--------------------------------------------------------------------------------

in the foregoing provisions of this Section 5, and such funds are not made
available to Borrowers by Administrative Agent because the conditions to the
applicable Advance set forth in Section 6.2 or Section 6.3, as applicable, are
not satisfied or waived in accordance with the terms hereof, Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

5.1.6. Obligations of Lenders Several. The obligations of Lenders hereunder to
make Loans and to make payments pursuant to Section 15.2.3 are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 15.2.3 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 15.2.3.

5.1.7. Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

5.1.8. Consent to Charge of Borrower Collateral Accounts. Each Borrower hereby
authorizes Administrative Agent to instruct Collateral Agent to, upon the
failure by Borrowers to pay any amount due hereunder when the same becomes
payable, instruct the Depositary to, pursuant to the terms of Depositary
Agreement, charge Borrower Collateral Accounts in order to cause timely payment
of such unpaid amounts to be made to Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose).

5.1.9. Priority. All payments received by any Borrower in connection with any
Intercompany Loan shall be applied to Obligations in the same order of priority
as set forth in Section 5.5.

5.1.10. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, such Lender receiving such greater proportion shall
(a) notify Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section 5.1.10 shall not be construed to apply to
(i) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the

 

Amended & Restated Loan Agreement (PF)

 

55



--------------------------------------------------------------------------------

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender)or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to a Borrower or
its Related Borrower Subsidiary (as to which the provisions of this
Section 5.1.10 shall apply).

5.1.11. Related Borrower Party Setoff; Counterclaim. Each Borrower, on behalf of
itself and each Related Borrower Subsidiary, consents to the foregoing
Section 5.1.10 and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to such
foregoing arrangements may exercise against any Borrower Party rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Borrower Party in the amount of such
participation.

5.2. Repayment of Loans. The Outstanding Amount as well as all other amounts due
and payable under the Loan Documents shall be due and payable on the Revolver
Termination Date, unless payment is sooner required or accelerated hereunder in
which case such Outstanding Amount shall be due and payable on such sooner or
accelerated date.

5.2.1. Mandatory Prepayments.

(a) If on any date the Aggregate Usage exceeds the then applicable Borrowing
Base (including if due to the exclusion of a Watched Loan from the calculation
of the Borrowing Base pursuant to Section 9.1), Borrowers shall prepay the Loans
in an amount sufficient to reduce the Aggregate Usage to the then applicable
Borrowing Base amount as follows:

If on any date the Aggregate Usage:

(i) is greater than 105% of the current Borrowing Base amount as determined by
reference to a Borrowing Base Certificate (the “Initial Borrowing Base
Certificate”), then Borrowers shall, no later than the earlier of (A) five
(5) Business Days from either the Administrative Agent’s written approval of the
Initial Borrowing Base Certificate pursuant to Section 9.1.3 or its delivery of
a revised certificate in response to the Initial Borrowing Base Certificate and
(B) the first Business Day of the calendar month that immediately succeeds the
month in which the Initial Borrowing Base Certificate was delivered to the
Administrative Agent (the “Prepay Period”) prepay the outstanding principal
amount of the Loans in an amount necessary to reduce the Aggregate Usage to an
amount less than or equal to 100% of such Borrowing Base amount; provided that
Borrowers may request that an Approved Financing not previously included within
the Initial Borrowing Base Certificate calculation, be added to the Borrowing
Base as Eligible Collateral prior to the expiration of the Prepay Period. In the
event that such Approved Financing if added to the Borrowing Base using an
agreed BB Nominal Value and BB Adjusted Value, would cause the Borrowing Base to
equal or exceed the Aggregate Usage, as evidenced by a new Borrowing Base
Certificate that has been approved by Administrative Agent (the “Supplemental
Borrowing Base Certificate”), and such new Approved Financing

 

Amended & Restated Loan Agreement (PF)

 

56



--------------------------------------------------------------------------------

is subsequently added to the Borrowing Base (following the satisfaction of
conditions precedent set forth in this Agreement including, without limitation
Section 6.2) as an Approved Additional Collateral Event prior to the expiration
of the Prepay Period, the Borrowers will no longer be obligated to prepay the
Loans as a result of the original over-advance; provided that if, following the
approval of the Supplemental Borrowing Base Certificate and addition to the
Borrowing Base of such new Approved Financing the Aggregate Usage would still
exceed the Borrowing Base amount as determined pursuant to the Supplemental
Borrowing Base Certificate, Administrative Agent may immediately thereafter
apply any and all funds in the Borrower Collateral Accounts to prepay the Loans
until such time (but in no event later than the expiration of the Prepay Period)
as the Aggregate Usage is equal to or less than the Borrowing Base amount;
provided further that, nothing herein shall relieve the Borrowers of their
obligation to repay the Loans no later than the expiration of the Prepay Period
if the inclusion of an Approved Financing and/or sweeping of the Borrower
Collateral Accounts do not otherwise reduce the Aggregate Usage to an amount
less than or equal to the Borrowing Base as determined by reference to the
Initial Borrowing Base Certificate or the Supplemental Borrowing Base
Certificate if an Approved Financing was added to the Borrowing Base prior to
the end of the Prepay Period. To the extent the provisions of this
Section 5.2.1(a)(i) are applicable, Borrowers shall indicate to Administrative
Agent on each date a Borrowing Base Certificate is delivered whether Borrowers
will elect to provide new Approved Financings or otherwise prepay the Loans; or

(ii) is greater than 100% but equal to or less than 105% of the then current
Borrowing Base amount as determined by reference to the most recently delivered
Borrowing Base Certificate, then, Borrowers shall cause all amounts on deposit
in the Borrower Collateral Accounts to be applied on (I) the earlier of the
(x) Payment Date immediately following the delivery of such Borrowing Base
Certificate and (y) the date that is five (5) Business Days after the approval
by the Administrative Agent of such Borrowing Base Certificate or Administrative
Agents delivery of a revised certificate in response to such Borrowing Base
Certificate and (II) on each Payment Date thereafter, in each case, to prepay
the principal amount of the Loan Facility in accordance with the terms of the
Depositary Agreement until such time as the Aggregate Usage is equal to or less
than 100% of the then current Borrowing Base amount,

(b) If the Interest Service Coverage Ratio as of the end of any Interest
Coverage Calculation Period is less than the Interest Service Coverage Ratio
Threshold for such Interest Coverage Calculation Period, Borrowers shall, no
later than five (5) Business Days after the last day of such period, prepay the
outstanding principal amount of the Loans in an amount sufficient to cause such
Interest Service Coverage Ratio to be at least equal to such Interest Service
Coverage Ratio Threshold, as evidenced by a new Borrowing Base Certificate that
has been delivered by the Borrowers to Administrative Agent following such
payment, and subsequently approved by Administrative Agent.

 

Amended & Restated Loan Agreement (PF)

 

57



--------------------------------------------------------------------------------

(c) All of the Loans shall become due and payable in full and the Borrowers
shall repay all Loans in full immediately upon the consummation of a merger or
consolidation of any Guarantor Party (as defined in the Guaranty) in accordance
with Section 15(b)(xii)(A) of the Guaranty or an acquisition by any Guarantor
Party (as defined in the Guaranty) in accordance with Section 15(b)(xiv)(A) of
the Guaranty.

(d) (1) An Alternative Margin Loan shall become due and payable in full and the
Borrowers shall prepay the outstanding principal amount of such Alternative
Margin Loan in full, on the date on which the Alternative Margin Approved
Financing in respect of such Alternative Margin Loan is removed from, or is
otherwise no longer calculated as part of, the Borrowing Base and (2) a Fixed
Rate Loan shall become due and payable in full and the Borrowers shall prepay
the outstanding principal amount of such Fixed Rate Loan in full, on the date on
which all of the Fixed Rate Approved Financings in respect of such Fixed Rate
Loan are removed from, or are otherwise no longer calculated as part of, the
Borrowing Base.

(e) If on any date the outstanding principal amount of a Fixed Rate Loan exceeds
the Fixed Rate Borrowing Base in respect of such Fixed Rate Loan then the
Borrowers shall, no later than five (5) Business Days from such date, prepay the
outstanding principal amount of such Fixed Rate Loan in an amount necessary to
reduce the outstanding principal amount of such Fixed Rate Loan to an amount
less than or equal to such Fixed Rate Borrowing Base as evidenced by a Borrowing
Base Certificate approved by the Administrative Agent.

(f) If on any date the outstanding principal amount of an Alternative Margin
Loan exceeds the Alternative Margin Borrowing Base in respect of such
Alternative Margin Loan then the Borrowers shall, no later than five
(5) Business Days from such date, prepay the outstanding principal amount of
such Alternative Margin Loan in an amount necessary to reduce the outstanding
principal amount of such Alternative Margin Loan to an amount less than or equal
to such Alternative Margin Borrowing Base as evidenced by a Borrowing Base
Certificate approved by the Administrative Agent.

(g) Any such Mandatory Prepayment shall be applied as specified in Section 5.5.

5.2.2. Voluntary Prepayments.

(a) On any Payment Date, Borrowers may, at its option, prepay the Loans,
together with accrued interest thereon, in whole or in part, without penalty or
premium except as set forth in Section 3, including without limitation Sections
3.8 and 3.9 (“Voluntary Prepayment”).

(b) All such Voluntary Prepayments shall be made upon not less than three
(3) Business Days’ prior written or telephonic irrevocable notice given to
Administrative Agent by 2:00 p.m. (New York City time) on the date required and,
if given by telephone, promptly confirmed by delivery of written irrevocable
notice thereof to Administrative Agent (and Administrative Agent will promptly
transmit such original notice by facsimile or telephone to each Lender). Any
such Voluntary Prepayment shall be applied as specified in Section 5.5.

 

Amended & Restated Loan Agreement (PF)

 

58



--------------------------------------------------------------------------------

5.3. Payment of Other Obligations. Obligations other than Loans and
Extraordinary Expenses, shall be paid by Borrowers as provided in the Loan
Documents or, if no payment date is specified on demand.

5.4. Marshaling; Payments Set Aside. None of Administrative Agent or Lenders
shall be under any obligation to marshal any assets in favor of any Obligor or
against any Obligations. If any payment by or on behalf of Borrowers is made to
Administrative Agent or any Lender, or if Administrative Agent or any Lender
exercises a right of setoff, and any of such payment or setoff is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or a
Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then the Obligation originally intended to be satisfied, and all Liens,
rights and remedies relating thereto, shall be revived and continued in full
force and effect as if such payment or setoff had not occurred.

5.5. Application and Allocation of Payments.

5.5.1. Payments Generally. Payments made by Borrowers hereunder shall be applied
in accordance with the terms of the Depositary Agreement. Prior to an Event of
Default and once received in accordance with the terms of the Depositary
Agreement, (i) the aggregate amount of any Mandatory Prepayment required to be
paid pursuant to Section 5.2.1(a) shall be applied to the Loans as follows:
first, to the outstanding principal amount of each Alternative Margin Loan in an
amount equal to the Alternative Margin Prepayment Amount for each such
Alternative Margin Loan, and second, all remaining proceeds of such Mandatory
Prepayment to the outstanding principal amount of all other Loans and (ii) the
aggregate amount of any Mandatory Prepayment required to be paid pursuant to
Section 2.4 and Sections 5.2.1(d), (e) or (f) shall be applied directly to the
Alternative Margin Loan or Fixed Rate Loan being repaid, as applicable. Any
proceeds of any other Mandatory Prepayment or Voluntary Prepayment not otherwise
specifically referred to in this Section 5.5.1 shall, in each case, be applied
to the Loans on a pro rata basis. Any prepayment of a Fixed Rate Loan paid in
accordance with Section 5.2.1(e) shall be applied pro rata to the respective
installments of principal thereof as set forth in the applicable Underlying
Financing Specification for such loan. Any portion of the Fixed Rate Loan
Portion that is repaid may not be reborrowed.

5.5.2. Post-Default Allocation. During an Event of Default, monies to be applied
to the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated by Administrative Agent in
its discretion.

5.5.3. Reduction of Principal. Notwithstanding anything to the contrary
contained herein, the Outstanding Amount shall be reduced in connection with and
in an amount equal to any Voluntary Prepayment or Mandatory Prepayment of the
Loan.

5.5.4. Erroneous Application. Administrative Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by a Secured Party, the Secured Party agrees to return it).

 

Amended & Restated Loan Agreement (PF)

 

59



--------------------------------------------------------------------------------

5.5.5. Account Stated. Administrative Agent shall maintain, in accordance with
its customary practices, loan account(s) evidencing the Debt of Borrowers
hereunder. Any failure of Administrative Agent to record anything in a loan
account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder. Entries made in a
loan account shall constitute presumptive evidence of the information contained
therein. If any information contained in a loan account is provided to or
inspected by any Person, the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Administrative Agent in writing within thirty (30) days after receipt
or inspection, that specific information is subject to dispute.

5.5.6. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then such Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by all Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section 5.5.6 shall not be construed to apply to any
payment made by or on behalf of such Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrowers’ rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation.

5.6. Evidence of Debt; Register; Lender’s Books and Records.

5.6.1. Evidence of Debt. The Advances made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Advances made by Lenders to Borrowers and the interest and
payments thereon. Any failure to so record

 

Amended & Restated Loan Agreement (PF)

 

60



--------------------------------------------------------------------------------

or any error in doing so shall not, however, limit or otherwise affect the
obligation of Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.

5.6.2. Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of each Lender and the Loans of each Lender from time to
time (the “Register”). The Register shall be available for inspection by
Borrowers or Lenders (with respect to any entry relating to such Lender’s Loans)
at any reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Loans in accordance with the provisions of this Section 5.6.2, and
each repayment or prepayment in respect of the Outstanding Amount, and any such
recordation shall be conclusive and binding on Borrowers and Lenders, absent
manifest error; provided that failure to make any such recordation, or any error
in such recordation, shall not affect any Borrower’s Obligations in respect of
any Loan. Each Borrower hereby designates Administrative Agent to serve as such
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 5.6.2, and each Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

5.7. Taxes.

5.7.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Administrative Agent in its sole discretion exercised in
good faith) requires the deduction or withholding of any Tax from any such
payment by Administrative Agent or an Obligor, then Administrative Agent or such
Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.8.2.

(b) If Administrative Agent or any Obligor is required by the Code to withhold
or deduct Taxes, including backup withholding and withholding Taxes, from any
payment, then (i) Administrative Agent shall pay the full amount that it
determines is to be withheld or deducted to the relevant Governmental Authority
pursuant to the Code, and (ii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Obligor
shall be increased as necessary so that the Recipient receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(c) If Administrative Agent or any Obligor is required by any Applicable Law
other than the Code to withhold or deduct Taxes from any payment, then
(i) Administrative Agent or such Obligor, to the extent required by Applicable
Law, shall timely pay the full amount to be withheld or deducted to the relevant
Governmental Authority, and (ii)

 

Amended & Restated Loan Agreement (PF)

 

61



--------------------------------------------------------------------------------

to the extent the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that the Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

5.7.2. Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Administrative Agent’s option, timely reimburse Administrative Agent
for payment of, any Other Taxes.

5.7.3. Tax Indemnification.

(a) Each Borrower shall indemnify and hold harmless each Recipient against any
Indemnified Taxes (including those imposed or asserted on or attributable to
amounts payable under this Section 5.7) payable or paid by a Recipient or
required to be withheld or deducted from a payment to a Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Borrower shall
indemnify and hold harmless Administrative Agent against any amount that a
Lender fails for any reason to pay indefeasibly to Administrative Agent as
required pursuant to this Section 5.7. Each Borrower shall make payment in
accordance with Section 3.4 for any amount or liability payable under this
Section 5.7. A certificate as to the amount of such payment or liability
delivered to Borrower Agent by a Lender (with a copy to Administrative Agent),
or by Administrative Agent on its own behalf or on behalf of any Recipient,
shall be conclusive absent manifest error.

(b) Each Lender shall indemnify and hold harmless, on a several basis,
(i) Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent Borrowers have not already paid or reimbursed
Administrative Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) Administrative Agent and Obligors, as applicable, against any Taxes
attributable to such Lender’s failure to maintain a Participant register as
required hereunder, and (iii) Administrative Agent and Obligors, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent or an Obligor in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender shall make
payment after demand for any amount or liability payable under this Section 5.7.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error.

5.7.4. Evidence of Payments. If Administrative Agent or an Obligor pays any
Taxes pursuant to this Section 5.7, then upon request, Administrative Agent
shall deliver to Borrower Agent or Borrower Agent shall deliver to
Administrative Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to Administrative Agent or Borrower Agent, as
applicable.

 

Amended & Restated Loan Agreement (PF)

 

62



--------------------------------------------------------------------------------

5.7.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, nor have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of a
Lender. If a Recipient determines in its discretion that it has received a
refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section 5.7, it shall pay Borrowers an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrowers
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Administrative Agent or any Recipient be required to make its Tax returns
(or any other information relating to its Taxes that it deems confidential)
available to any Obligor or other Person.

5.7.6. Survival. Each party’s obligations under this Section 5.7 and Section 5.8
shall survive the resignation or replacement of Administrative Agent or any
assignment of rights by or replacement of a Lender, the termination of the
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

5.8. Lender Tax Information.

5.8.1. Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower Agent and Administrative Agent, at the time
or times reasonably requested by Borrower Agent or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
Agent or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower Agent or Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
Borrower Agent or Administrative Agent as will enable Borrower Agent or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.8.2(a), (b) and (d) below) shall not be required if in
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

Amended & Restated Loan Agreement (PF)

 

63



--------------------------------------------------------------------------------

5.8.2. Documentation. Without limiting the generality of the foregoing, if any
Borrower is a U.S. Person:

(a) any Lender that is a U.S. Person shall deliver to Borrower Agent and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower Agent or Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Agent or Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in the
form of Exhibit D-15A to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-15B or
Exhibit D-15C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-15D on
behalf of each such direct and indirect partner;

 

Amended & Restated Loan Agreement (PF)

 

64



--------------------------------------------------------------------------------

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Agent or Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrower Agent or Administrative Agent to
determine the withholding or deduction required to be made; and

(d) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Agent and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower
Agent or Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Agent or
Administrative Agent as may be necessary for Borrower Agent and Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

5.8.3. Redelivery of Documentation. Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 5.8 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower Agent and Administrative Agent in
writing of its legal inability to do so.

5.9. [Reserved]

5.10. Mitigation Obligations; Replacement of Lenders.

5.10.1. Designation of a Different Lending Office. If any Lender (other than
Bank of America) requests compensation under Section 3.7, or requires Borrowers
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.7, or
if any Lender gives a notice pursuant to Section 3.5, then at the request of
Borrowers such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.7 or 5.7, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.5, as applicable, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

Amended & Restated Loan Agreement (PF)

 

65



--------------------------------------------------------------------------------

5.10.2. Replacement of Lenders. If any Lender (other than Bank of America)
requests compensation under Section 3.7, or if Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender (other than Bank of
America) or any Governmental Authority for the account of any Lender (other than
Bank of America) pursuant to Section 5.7 and, in each case, such Lender (other
than Bank of America) has declined or is unable to designate a different Lending
Office in accordance with Section 5.10.1, Borrowers may replace such Lender
(other than Bank of America) in accordance with Section 14.4.

5.10.3. No Waiver. Notwithstanding anything in this Section 5.10, any
replacement of an affected Lender shall not be deemed to be a waiver of any
rights that any Borrower, any Agent or any other Lender shall have against such
affected Lender.

5.10.4. Changes to Commitment. No amount of the applicable Commitment of any
Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 5.10, performance by each Borrower of its
obligations under this Agreement and the other Loan Documents shall not be
excused or otherwise modified, as a result of any Default in the making of an
Advance (a “Funding Default”) or the operation of this Section 5.10. The rights
and remedies against a Defaulting Lender under this Section 5.10 are in addition
to other rights and remedies that each Borrower may have against such Defaulting
Lender with respect to any Funding Default and that Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.

5.11. Nature and Extent of Each Borrower’s Liability.

5.11.1. Joint And Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to each
Agent and Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section 5.11) or any other Loan Document,
or any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by any Agent or any
Lender in respect thereof (including the release of any security or guaranty);
(d) the insolvency of any Obligor; (e) any election by any Agent or any Lender
in an Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

 

Amended & Restated Loan Agreement (PF)

 

66



--------------------------------------------------------------------------------

5.11.2. Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Agents or Lenders to marshal assets or to proceed against any Obligor, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations and waives, to the maximum extent permitted by
law, any right to revoke any guaranty of any Obligations as long as it is a
Borrower. It is agreed among each Borrower, Agents and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agents and
Lenders would decline to make Loans. Each Borrower acknowledges that its
guaranty pursuant to this Section 5.11 is necessary to the conduct and promotion
of its business, and can be expected to benefit such business.

(b) Agents and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, any Agent or
any Lender shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of any Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. Agents may bid all or a portion of the Obligations at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agents but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether any
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which any Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

 

Amended & Restated Loan Agreement (PF)

 

67



--------------------------------------------------------------------------------

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, the other Borrower for the amount of such excess,
ratably based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. The “Borrower Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
any Fraudulent Transfer Law. No Borrower’s guaranty hereunder shall extend to
Obligations under a Hedging Agreement to the extent such guaranty would violate
Applicable Law.

(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. Agents and
Lenders shall have the right, at any time in their discretion, to condition
Loans upon a separate calculation of borrowing availability for each Borrower
and to restrict the disbursement and use of such Loans to such Borrower.

5.11.4. Joint Enterprise. Each Borrower has requested that Agents and Lenders
make this Loan Facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that extension of the Loan Facility will enhance the
business of each Borrower and ease administration of the Loan Facility, all to
their mutual advantage. Borrowers acknowledge that Agents’ and Lenders’
willingness to extend credit and to administer the Collateral on a combined
basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

5.12. Fraudulent Transfer Laws. Anything contained in this Agreement and the
other Loan Documents to the contrary notwithstanding, the Obligations of
Borrowers hereunder, solely to the extent that such Borrower did not receive
proceeds of Loans from any borrowing hereunder, shall be limited to a maximum
aggregate amount equal to the largest amount that would not render its
Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under §548 of the Bankruptcy Code, 11 U.S.C. § 548, or any applicable
provisions of comparable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of Borrowers,
contingent or otherwise, that are relevant under the

 

Amended & Restated Loan Agreement (PF)

 

68



--------------------------------------------------------------------------------

Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
Borrowers in respect of intercompany Debt to any other Obligor or Affiliates of
any other Obligor to the extent that such Debt would be discharged in an amount
equal to the amount paid by such Obligor hereunder) and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation or contribution of
Borrowers pursuant to (i) Applicable Law or (ii) any agreement providing for an
equitable allocation among an Obligor and other Affiliates of any Obligor of
Obligations arising under guaranties by such parties.

5.13. Subrogation. Until the Obligations shall have been indefeasibly paid in
full in Cash, each Borrower shall withhold exercise of any right of subrogation,
contribution or any other right to enforce any remedy which it now has or may
hereafter have against any other Obligor. Each Borrower further agrees that, to
the extent the waiver of its rights of subrogation, contribution and remedies as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any such rights such Borrower may have against any
other Obligor, and any collateral or security therefor, shall be junior and
subordinate to any rights Collateral Agent may have against the other Obligor,
or any such collateral or security (or the underlying assets therefor).

SECTION 6. CONDITIONS PRECEDENT

6.1. Loan Document Effective Date. The effectiveness of this Agreement shall be
subject to the satisfaction (or waiver by Administrative Agent) of the following
conditions precedent, each of which must be to the satisfaction of
Administrative Agent in its sole discretion (the “Loan Document Effective
Date”):

6.1.1. Effective Date Loan Documents. The parties thereto shall have duly
executed the following Loan Documents: (a) this Agreement, (b) the Guaranty, and
(c) each Security Document, each of which shall be in full force and effect, and
Administrative Agent shall have received sufficient copies of each agreement.

6.1.2. IPO. HA INC shall have consummated the HA INC IPO (and the same shall
have been certified by HA INC to the Administrative Agent in a certificate
signed by an Authorized Officer of HA INC).

6.1.3. KYC Requirements. Administrative Agent and each Lender shall have
received all documentation and other information required by any Governmental
Authority with respect to each Obligor under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Anti-Terrorism Laws.

6.1.4. Loan Document Effective Date Certificates.

(a) Borrowers shall have delivered to Administrative Agent an original, fully
executed Borrower Loan Document Effective Date Certificate, together with all
attachments thereto.

(b) Each Borrower shall have delivered to Administrative Agent an original,
fully executed Borrower Subsidiary Loan Document Effective Date Certificate
(including an assignment thereof by each Related Borrower in favor of
Administrative Agent), together with all attachments thereto.

 

Amended & Restated Loan Agreement (PF)

 

69



--------------------------------------------------------------------------------

(c) Each Guarantor shall have delivered to Administrative Agent an original,
fully executed Guarantor Loan Document Effective Date Certificate, together with
all attachments thereto.

(d) HAT Holdings I shall have delivered to Administrative Agent an original,
fully executed HAT Holdings I Loan Document Effective Date Certificate, together
with all attachments thereto.

6.1.5. Independent Manager. Borrower Parties shall have appointed an Independent
Manager.

6.1.6. No Material Adverse Effect. Administrative Agent shall have received
satisfactory evidence that there is no event or condition, and no fact or
circumstance that any Obligor has failed to disclose to Administrative Agent in
writing, that, either individually or in the aggregate, has, or could reasonably
be expected to have, a Material Adverse Effect (and the same shall have been
certified by each Obligor, with respect to itself, to the Administrative Agent
in a certificate signed by an Authorized Officer of such Obligor).

6.1.7. Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of each Obligor (a) copies of its Organizational Documents
(including any amendments thereto) and, to the extent applicable, certified
within five (5) Business Days of the Loan Document Effective Date by the
appropriate Governmental Authority; (b) signature and incumbency certificates of
its officers; (c) resolutions of its Board of Directors or similar governing
body approving and authorizing the execution, delivery and performance of each
Loan Document to which it is a party as of the Loan Document Effective Date,
certified as of the Loan Document Effective Date by its secretary or an
assistant secretary of such entity, or of the entity acting on behalf of such
entity, as being in full force and effect without modification or amendment;
(d) a good standing certificate from the applicable Governmental Authority of
its jurisdiction of incorporation, organization or formation and each
jurisdiction in which it is required to be qualified as a foreign corporation or
other entity to do business, each dated within five (5) Business Days of the
Loan Document Effective Date; and (e) such other documents as Administrative
Agent may reasonably request. A list of each jurisdiction of incorporation,
organization or formation for each Obligor and each jurisdiction in which any
Obligor is qualified as a foreign corporation or other entity to do business is
attached hereto as Schedule 6.1.7.

6.1.8. Financial Statements. Administrative Agent shall have received (i) the
most recent quarterly 10-Q report filed with the SEC for HA INC (including all
subsidiaries on a consolidated basis) and (ii) pro forma balance sheet and
income statement of each Borrower Party which financial statements shall be in
form and substance satisfactory to Administrative Agent. Such Borrower financial
statements are attached hereto as Schedule 6.1.8. Each Obligor shall have
certified to Administrative Agent that such Obligor’s accounting systems and
controls and management information systems are satisfactory for financial
reporting in accordance with GAAP.

 

Amended & Restated Loan Agreement (PF)

 

70



--------------------------------------------------------------------------------

6.1.9. Required Approvals and Consents. Each Obligor shall have obtained all
Required Approvals (to the extent required to have been obtained by such time)
and all consents of any Persons, in each case that are necessary for its entry
into the Loan Documents to which it is a party and implementation of the Loan
Facility, each of which is listed on Schedule 6.1.9, and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent, and none of which shall be subject to
waiting periods or appeal or contain any conditions (copies of which shall have
been delivered to Administrative Agent and certified as true and complete by
Borrower). No action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable Governmental Authority to take action
to set aside its consent on its own motion shall have expired.

6.1.10. No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the execution, delivery and performance of this
Agreement and the other Loan Documents executed and delivered on the Loan
Document Effective Date (and the same shall have been certified by the Borrowers
to the Administrative Agent in a certificate signed by an Authorized Officer of
the Borrowers).

6.1.11. Representations and Warranties. Each of the representations and
warranties made (or deemed made) by any Obligor in any Loan Document shall be
true and correct as of the Loan Document Effective Date, except to the extent
such representation or warranty is made only as of a specific date or time (in
which event such representation or warranty shall be true and correct as of such
date or time).

6.1.12. Due Diligence. Lenders and Administrative Agent shall have each
completed a satisfactory due diligence review of the Loan Facility contemplated
hereby and all other matters related thereto, including (a) the review of the
business, operations, assets and liabilities of each Obligor, (b) the accuracy
in all material respects of all information disclosed to Administrative Agent
and Lenders prior to the execution and delivery of the Loan Documents, and
(c) the satisfaction with any changes or developments, or any new additional
information discovered by either Administrative Agent or each Lender after
completion of such due diligence review, after Loan Document Effective Date
regarding any Obligor that (i) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (ii) purports to
adversely affect the Loan Facility (including Administrative Agent’s
consideration of any Market Disruption).

6.1.13. Legal Opinions. Administrative Agent shall have received customary legal
opinions regarding this Agreement and each other Loan Document executed on or
prior to the Loan Document Effective Date by the Obligors, as follows, (a) an
opinion of Morrison & Foerster, as counsel to Borrower Parties, in the form of
Exhibit D-1, (b) an opinion of the General Counsel of HA LLC, in the form of
Exhibit D-2, (c) an opinion of Clifford Chance US LLP, as counsel to Obligors,
in the form of Exhibit D-3, and (d) a tax opinion of Clifford Chance US LLP or
other nationally recognized REIT tax counsel regarding HA INC’s qualification as
a REIT, in the form of Exhibit D-4, in each case in form and substance, and from
counsel, satisfactory to Administrative Agent.

 

Amended & Restated Loan Agreement (PF)

 

71



--------------------------------------------------------------------------------

6.1.14. Organizational and Capital Structure. Administrative Agent shall have
received a description of the organizational structure and capital structure of
each Borrower Party, in each case satisfactory to Administrative Agent. Such
organizational structure and capital structure is attached hereto as
Schedule 6.1.14.

6.1.15. Separateness Undertakings. Borrowers shall have delivered to
Administrative Agent a compliance certificate as evidence that the
Organizational Documents of each Borrower Party include the provisions for
bankruptcy remoteness set forth in Schedule 6.1.15 including independent
director or member requirements, or otherwise acceptable to Administrative
Agent.

6.1.16. Fees. Administrative Agent shall have received all fees and amounts
payable on or before the Loan Document Effective Date referred to herein, in the
Engagement Letter, any Agent Commitment Document, the Placement Fee Letter or
any fee letter and all expenses payable pursuant to any Loan Document which have
accrued to the Loan Document Effective Date.

6.1.17. Solvency Certificate. Administrative Agent shall have received a
Solvency Certificate from each Obligor in scope and substance satisfactory to
Administrative Agent and each Lender, and demonstrating that after giving effect
to the transactions contemplated by the Loan Documents and any rights of
contribution, each Obligor will be Solvent.

6.1.18. No Litigation. There shall not exist any Adverse Proceeding in respect
of any Obligor (and the same shall have been certified by the Borrowers to the
Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers).

6.1.19. Equity Ownership. Administrative Agent shall have received evidence that
(a) HA LLC shall have established (i) Borrower HASI as a wholly-owned subsidiary
of HA LLC and (ii) HAT Holdings I as a wholly-owned subsidiary of HA LLC, (b) HA
LLC shall have caused to be established Borrower HAT I as a wholly-owned
subsidiary of HAT Holdings I, (c) Borrower HASI shall have established each of
Borrower Sub HASI A, Borrower Sub HASI 5 and Borrower Sub HASI 7 as a
wholly-owned subsidiary, and (d) Borrower HAT I shall have established each of
Borrower Sub HAT I A, Borrower Sub HAT I 5 and Borrower Sub HAT I 7 as a
wholly-owned subsidiary, in each case satisfactory to Administrative Agent.

6.1.20. Other Loan Facility Loan Document Effective Date: The Loan Document
Effective Date (as defined under the Other Loan Facility) shall have occurred,
or will occur simultaneously with, the Loan Document Effect Date hereunder (and
the same shall have been certified by the Borrowers to the Administrative Agent
in a certificate signed by an Authorized Officer of the Borrowers).

6.1.21. Collateral. In order to create in favor of Collateral Agent (for the
benefit of the Secured Parties) valid, perfected First Priority Liens in the
Collateral, subject to Permitted Liens, Borrowers shall have delivered to
Collateral Agent evidence satisfactory to Collateral Agent of the compliance by
the Obligors of their respective obligations under the Security Agreement, and
the other Security Documents to which they are a party (including their

 

Amended & Restated Loan Agreement (PF)

 

72



--------------------------------------------------------------------------------

obligations to execute and deliver (a) UCC financing statements and the results
of a recent search by a Person satisfactory to Administrative Agent that there
are no UCC or Tax or other Lien filings on any of the assets of Borrower Parties
except for Liens pursuant to the Loan Documents, (b) originals of securities,
(c) instruments and chattel paper, and (d) any agreements governing deposit
and/or securities accounts as provided therein).

6.1.22. Service of Process Appointment: Satisfactory evidence that each Borrower
Party has irrevocably appointed an agent for service of process in the State of
New York in accordance with Section 15.15.1, including evidence of payment of
all required appointment fees for a period of one (1) year from the Loan
Document Effective Date.

6.1.23. Loan Document Effective Date Flow of Funds. Administrative Agent shall
have received a fully executed Loan Document Effective Date Flow of Funds Memo.

6.1.24. Insurance, Policies and Certificates. Administrative Agent shall have
received copies of policies or certificates of insurance for the insurance
policies carried by Guarantors and by or for the benefit of each other Obligor,
all in compliance with the Insurance Requirements and other Loan Documents.

6.1.25. Other Documents. Administrative Agent shall have received such other
documents, certifications, consents, or other items relating to any Obligor, the
Loan Facility, or the matters contemplated by the Loan Facility as
Administrative Agent reasonably requests and such other documents as mutually
agreed by the parties hereto in advance.

6.2. Conditions to Approved Financings. The obligation of each Lender to provide
its Applicable Percentage of a Loan in respect of or in connection with an
Approved Financing first becoming part of or joining the Borrowing Base as
Eligible Collateral on any Credit Date, is subject to the satisfaction (or
waiver by Administrative Agent) of the following conditions precedent, each of
which must be to the satisfaction of Administrative Agent in its sole
discretion:

6.2.1. Credit Date Certificates.

(a) Borrowers shall have delivered to Administrative Agent an original, undated,
fully executed Borrower Credit Date Certificate at least five (5) Business Days
prior to the proposed Credit Date, together with all attachments thereto;
provided that (i) Borrowers shall be permitted to withdraw any submitted
Borrower Credit Date Certificate prior to such proposed Credit Date and (ii) to
the extent any submitted Borrower Credit Date Certificate is withdrawn pursuant
to Section 6.2.1(a)(i), no Advance will be made on such proposed Credit Date.

(b) Borrowers shall have delivered to Administrative Agent an original, undated,
fully executed Borrower Subsidiary Credit Date Certificate (including assignment
thereof by each Related Borrower Subsidiary in favor of Administrative Agent) at
least five (5) Business Days prior to the proposed Credit Date, together with
all attachments thereto; provided that (i) Borrowers shall be permitted to
withdraw any submitted Borrower Subsidiary Credit Date Certificate prior to such
proposed Credit Date and (ii) to the extent any submitted Borrower Subsidiary
Credit Date Certificate is withdrawn pursuant to Section 6.2.1(b)(i), no Advance
will be made on such proposed Credit Date.

 

Amended & Restated Loan Agreement (PF)

 

73



--------------------------------------------------------------------------------

(c) Each Guarantor shall have delivered to Administrative Agent an original,
undated, fully executed Guarantor Credit Date Certificate at least five
(5) Business Days prior to the proposed Credit Date, together with all
attachments thereto; provided that (i) each Guarantor shall be permitted to
withdraw any submitted Guarantor Credit Date Certificate prior to such proposed
Credit Date and (ii) to the extent any submitted Guarantor Credit Date
Certificate is withdrawn pursuant to Section 6.2.1(c)(i), no Advance will be
made on such proposed Credit Date.

(d) HAT Holdings I shall have delivered to Administrative Agent an original,
undated, fully executed HAT Holdings I Credit Date Certificate at least five
(5) Business Days prior to the proposed Credit Date, together with all
attachments thereto; provided that (i) HAT Holdings I shall be permitted to
withdraw any submitted HAT Holdings I Credit Date Certificate prior to such
proposed Credit Date and (ii) to the extent any submitted HAT Holdings I Credit
Date Certificate is withdrawn pursuant to Section 6.2.1(d)(i), no Advance will
be made on such proposed Credit Date.

(e) HAT Holdings II shall have delivered to Administrative Agent an original,
undated, fully executed HAT Holdings II Credit Date Certificate at least five
(5) Business Days prior to the proposed Credit Date, together with all
attachments thereto; provided that (i) HAT Holdings II shall be permitted to
withdraw any submitted HAT Holdings II Credit Date Certificate prior to such
proposed Credit Date and (ii) to the extent any submitted HAT Holdings II Credit
Date Certificate is withdrawn pursuant to Section 6.2.1(e)(i), no Advance will
be made on such proposed Credit Date.

Each certificate referred to in this Section 6.2.1 and the Underlying Loan
Specification (to the extent delivered undated), shall, upon confirmation in
writing by HA INC or its representative, be dated, and deemed delivered on, the
Credit Date.

6.2.2. Organizational Documents; Incumbency. Administrative Agent shall have
received in respect of each Borrower and Applicable Borrower Subsidiary,
(i) resolutions of its Board of Directors or similar governing body approving
and authorizing the execution, delivery and performance of each Intercompany
Document and Loan Document to which it is a party as well as, with respect to
the Applicable Borrower Subsidiary, such other Underlying Financing Documents to
which it is a party, certified as of each Credit Date by its secretary or an
assistant secretary of such entity, or of the entity acting on behalf of such
entity, as being in full force and effect without modification or amendment;
(ii) if reasonably requested by the Administrative Agent, a good standing
certificate from the applicable Governmental Authority of its jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
required to be qualified as a foreign corporation or other entity to do
business, each dated within five (5) Business Days of each Credit Date under
this Agreement; and (iii) such other documents as Administrative Agent may
reasonably request.

6.2.3. Approval. Approval for the applicable Underlying Financing shall have
been granted in accordance with Section 7, Borrowers shall have submitted an
executed

 

Amended & Restated Loan Agreement (PF)

 

74



--------------------------------------------------------------------------------

Underlying Financing Specification on or prior to such Credit Date, and
Administrative Agent shall have executed such Underlying Financing Specification
in relation to such Approved Financing, and, the Advance or Additional
Collateral Event shall occur before the Loan Availability Period expires for the
applicable Loan.

6.2.4. Fees and Taxes. Each Borrower and Applicable Borrower Subsidiary shall
have paid all filing, recordation, subscription and inscription fees and all
recording and other similar fees and all recording, stamp and other Taxes and
other expenses related to such filings, registrations and recordings necessary
for the consummation of the transactions contemplated by the Intercompany
Documents (and the same shall have been certified by the Borrowers to the
Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers).

6.2.5. Notice of Borrowing. With respect to any requested Advance,
Administrative Agent shall have received a Notice of Borrowing signed by an
Authorized Officer of Borrower Agent in accordance with Section 4.1.1,
confirming, among other things (a) the absence of any Default or Event of
Default, (b) the perfection of a First Priority Lien in all Collateral created
pursuant to the Security Documents, including all security to be given by each
Borrower and Applicable Borrower Subsidiary, and (c) the amounts required to be
drawn in accordance with Section 2.1.1.

6.2.6. Due Diligence. Administrative Agent shall have completed a satisfactory
due diligence review of the applicable Approved Financing and all other matters
related thereto.

6.2.7. Borrower Note. With respect to (a) the first Advance under the Loan
Facility, each Borrower shall have delivered to each Lender a Borrower Note in
accordance with Section 2.2 of this Agreement and (b) the first Advance under
the Loan Facility from and after the A&R Effective Date, each Borrower shall
have delivered to each Lender an A&R Borrower Note in accordance with
Section 2.2 of this Agreement.

6.2.8. Other Documents. Administrative Agent shall have received, with respect
to such Approved Financings, (a) an update to the Underlying Financing
Specification with respect to such Approved Financing, revised to include each
additional Intercompany Document and Material Underlying Financing Document not
previously disclosed to Administrative Agent, (b) (1) an original of each
Intercompany Note and the Master Intercompany Agreement (to the extent not
previously provided) and (2) copies of all other Intercompany Documents not
previously provided to Administrative Agent, and (c) such other documents,
certifications, consents, or other items relating to the relevant Approved
Financing, any Obligor, any Material Underlying Financing Participant, or the
matters contemplated by the Intercompany Documents and the Material Underlying
Financing Documents as Administrative Agent reasonably requests or are otherwise
required under the Underlying Financing Criteria or Underlying Financing
Specification and such other documents as Administrative Agent may reasonably
request (and the same shall have been certified by the Borrowers to the
Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers).

 

Amended & Restated Loan Agreement (PF)

 

75



--------------------------------------------------------------------------------

6.2.9. Legal Opinions. Administrative Agent shall have received (a) legal
opinions regarding the Material Underlying Financing Documents and Underlying
Financing Security Documents and the Obligors as available in connection with
the Approved Financing funded from such Advance or included in the Borrowing
Base as a result of an Additional Collateral Event and (b) in the case of each
Borrower Subsidiary, an opinion of Morrison & Foerster, as counsel to Borrower
Parties, in the form of Exhibit D-5, in respect of the first Intercompany Note
issued by such Borrower Subsidiary to a Borrower.

6.2.10. No Existing Debt/Liens. Administrative Agent shall have received a
certification from Borrowers that (a) neither the Collateral (including the
applicable Approved Financing), nor the Applicable Borrower Subsidiary being
financed, is subject to any Liens other than Permitted Liens, and (b) neither
Borrowers nor such Applicable Borrower Subsidiary has any Debt other than
Permitted Debt.

6.2.11. Fees. Administrative Agent shall have received (a) all fees and amounts
payable by any Obligor on or before the Credit Date referred to herein, in any
Agent Commitment Document, the Placement Fee Letter or any fee letter and all
expenses payable pursuant to any Loan Document which have accrued to the Credit
Date and (b) all fees, amounts and expenses payable by the Obligors to Lender,
the Agents, and their respective counsel, advisors and other consultants that
are then due and payable under the Loan Documents and in connection with the
Eligible Collateral and each Approved Financing. Obligors shall have paid all
fees, amounts and expenses required to be paid under the Intercompany Documents
and the Material Underlying Financing Documents.

6.2.12. No Litigation. There shall not exist any Adverse Proceeding in respect
of any Obligor (and the same shall have been certified by the Borrowers to the
Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers).

6.2.13. Representations and Warranties. As of such Credit Date, (a) each of the
representations and warranties made (or deemed made) by any Borrower with
respect to itself and its Related Borrower Subsidiaries, as provided in the Loan
Documents, shall be true and correct in all material respects (unless qualified
as to materiality, in which case such representations and warranties are true
and correct) on and as of that Credit Date to the same extent as though made on
and as of that date (and the same shall have been certified by the Borrowers to
the Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers), (b) each of the representations and warranties made by the Related
Borrower Subsidiary under the Master Intercompany Agreement shall be true and
correct in all material respects (unless qualified as to materiality, in which
case such representations and warranties are true and correct) on and as of that
Credit Date to the same extent as though made on and as of that date (and the
same shall have been certified by each Related Borrower Subsidiary, with respect
to itself, to the Administrative Agent in a certificate signed by an Authorized
Officer of such Related Borrower Subsidiary) and (c) each of the representations
and warranties made by each Guarantor, HAT Holdings I and HAT Holdings II under
the Guaranty, HAT Holdings I Limited Guaranty, HAT Holdings II Limited Guaranty
and each other Loan Document to which it is a party shall be true and correct in
all material respects (unless qualified as to materiality, in which case such
representations and warranties are true and correct) on and as of that Credit
Date (except to the extent such representation or warranty is made only as of a
specific date or time in

 

Amended & Restated Loan Agreement (PF)

 

76



--------------------------------------------------------------------------------

which event such representation or warranty shall be true and correct as of such
date or time) to the same extent as though made on and as of that date (and the
same shall have been certified by such Guarantor, HAT Holdings I or HAT Holdings
II, with respect to itself, to the Administrative Agent in a certificate signed
by an Authorized Officer of such Guarantor, HAT Holdings I or HAT Holdings II).

6.2.14. Covenants. Each Borrower Party shall be in compliance in all material
respects with all of its respective covenants herein and in the other Loan
Documents to which they are a party (and the same shall have been certified by
the Borrowers to the Administrative Agent in a certificate signed by an
Authorized Officer of the Borrowers).

6.2.15. No Default. As of such Credit Date, no Default or Event of Default shall
have occurred and be continuing or would result from the consummation of the
applicable Advance or Additional Collateral Event (and the same shall have been
certified by the Borrowers to the Administrative Agent in a certificate signed
by an Authorized Officer of the Borrowers).

6.2.16. No Material Adverse Effect. During the period commencing on (x) with
respect to the initial Advance or Additional Collateral Event hereunder, the
Loan Document Effective Date and ending on the applicable Credit Date and
(y) with respect to each subsequent Advance or Additional Collateral Event
hereunder, the previous Credit Date and ending on the current applicable Credit
Date, no event (including a change in Applicable Law) shall have occurred that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect (and the same shall have been certified by the Borrowers
to the Administrative Agent in a certificate signed by an Authorized Officer of
the Borrowers).

6.2.17. Required Approvals. All Required Approvals required for the applicable
Approved Financing shall have been received or evidence satisfactory to
Administrative Agent that any such Required Approval not then required to
implement the Approved Financing will be obtained prior to the Credit Date for
such Approved Financing, none of which may be subject to waiting periods or
appeal, and may not contain any conditions (copies of which shall be delivered
to Administrative Agent, certified as true and complete by Borrower) (and the
same shall have been certified by Borrowers to the Administrative Agent in a
certificate signed by an Authorized Officer of the Borrowers as being all such
required Required Approvals). No action, request for stay, petition for review
or rehearing, reconsideration, or appeal with respect to any of the foregoing
shall be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired (and the
same shall have been certified by the Borrowers to the Administrative Agent in a
certificate signed by an Authorized Officer of the Borrowers).

6.2.18. Updates to Schedules. Any information set forth on the Schedules
accompanying Section 10 shall have been updated (and approved by the
Administrative Agent) to reflect (i) any Approved Financing being funded, and
(ii) any other material change in the information presented therein (and the
same shall have been certified by the Borrowers to the Administrative Agent in a
certificate signed by an Authorized Officer of the Borrowers).

6.2.19. Collateral Assignment; Assignment; Consent; Notice. Administrative Agent
shall have received (a) copies of (i) each duly executed Collateral Assignment

 

Amended & Restated Loan Agreement (PF)

 

77



--------------------------------------------------------------------------------

(Intercompany Loan) and Collateral Assignment (Underlying Financing) in
connection with each such Approved Financing and (ii) each duly executed in
connection with each such Approved Financing as Administrative Agent shall have
requested in Administrative Agent’s sole discretion executed on or before the
Credit Date and (b) satisfactory evidence with respect to actions necessary for
(i) an Intercompany Assignment Agreement of, among other things, its right in,
to and under such Approved Financing, and (ii) the collateral assignment of the
Applicable Borrower Subsidiary to the Related Borrower of, among other things,
its rights in, to and under such Approved Financing (including (x) an
endorsement or assignment in blank of the Approved Financing as of such Credit
Date in the form attached to the Underlying Financing Documents, if any, or
otherwise in form and substance satisfactory to Administrative Agent and (y) if
required pursuant to the terms of any Underlying Financing Document or otherwise
reasonably requested by Administrative Agent, evidence that each applicable
Underlying Borrower or Underlying Depositary, as applicable, has received a
Notice of Collateral Assignment (Underlying Financing) and a notice of the
assignment to the Applicable Borrower Subsidiary of the Approved Financing.

6.2.20. Lien Search. Administrative Agent shall have received the results of a
recent search by a Person satisfactory to Administrative Agent that there are no
UCC or Tax or other lien filings on any of the assets of (i) the Origination
Company and any other Affiliate that subsequently acquired the Underlying
Financing prior to such Underlying Financing being acquired by the Applicable
Borrower Subsidiary or (ii) the Applicable Borrower Subsidiary for such Approved
Financing except for Liens granted pursuant to the Loan Documents.

6.2.21. Aggregate Advances; Aggregate Usage. After giving effect to the Advance
or Additional Collateral Event on such Credit Date, (a) the aggregate
Outstanding Amount will not exceed the Commitment, (b) the Aggregate Usage shall
not exceed the Borrowing Base, (c) the Borrowers would be in compliance with the
Interest Service Coverage Ratio for the most recently ended Interest Coverage
Calculation Period and (d) the aggregate Advances made under the Loan Facility
shall not exceed the Maximum Advance Limitation (and the same shall have been
certified by the Borrowers to the Administrative Agent in a certificate signed
by an Authorized Officer of the Borrowers).

6.2.22. Loan Availability Period. The Loan Availability Period for the
applicable Approved Financing shall be effective and shall not have expired (and
the same shall have been certified by the Borrowers to the Administrative Agent
in a certificate signed by an Authorized Officer of the Borrowers).

6.2.23. Payment Instructions. Administrative Agent shall have received an
irrevocable payment instruction executed by the Underlying Depositary regarding
each Approved Financing directing that payments to be made from any Underlying
Borrower to any to each applicable Borrower Subsidiary be made directly into the
Borrower Collateral Accounts.

6.2.24. Collateral. In order to create in favor of Collateral Agent (for the
benefit of the Secured Parties) valid, perfected First Priority Liens in the
Collateral, Borrowers shall have delivered to Collateral Agent evidence
satisfactory to Collateral Agent of the compliance by the Obligors of their
respective obligations under the Security Documents to which they are a party
(including their obligations to execute and deliver (a) originals of securities,
(b) instruments and chattel paper and (c) any agreements governing deposit
and/or securities accounts as provided therein).

 

Amended & Restated Loan Agreement (PF)

 

78



--------------------------------------------------------------------------------

6.2.25. Borrowing Base Certificate. Administrative Agent shall have received a
Borrowing Base Certificate in form and substance satisfactory to it, as of a
date no more than five (5) Business Days prior to the date on which any Advance
(or joining of an Approved Financing to the Borrowing Base) is to be made and
otherwise in accordance with Section 9.1.

6.2.26. Credit Date Flow of Funds. With respect to any requested Advance,
Administrative Agent shall have received a fully executed Credit Date Flow of
Funds Memo.

6.2.27. [Reserved]

6.2.28. Delayed Draw Financing. With respect to any Approved Financing that is a
Delayed Draw Financing, Administrative Agent shall have received (i)(A) if the
amount previously funded by the Applicable Borrower Subsidiary is less than the
Threshold Amount, satisfactory evidence that the Applicable Borrower Subsidiary
has advanced in full to the applicable Underlying Borrower in such Delayed Draw
Financing a total amount equal to the product of the (x) Applicable DD
Percentage and (y) the Aggregate DD Amount (the “Initial Borrower Required
Amount”), as such amount is set forth in the applicable Underlying Financing
Specification (and the same shall have been certified as due by the Borrowers to
the Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers), or (B) if the amount previously funded by the Applicable Borrower
Subsidiary is greater than or equal to Threshold Amount, satisfactory evidence
that the Applicable Borrower Subsidiary has advanced in full to the applicable
Underlying Borrower in such Delayed Draw Financing a total amount equal to the
product of (x) the Borrower Advance Rate and (y) the Scheduled DD Amount as of
the Credit Date (as well as the Initial Borrower Required Amount), (ii) a true
and complete copy of the request for the Underlying Borrower Advance that was
delivered by the applicable Underlying Borrower in connection with such Delayed
Draw Financing and the same shall have been certified as due by the Borrowers to
the Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers, (iii) satisfactory evidence that all conditions under the applicable
Underlying Financing Documents in connection with the funding of the applicable
Underlying Borrower Advance have been satisfied by the Underlying Borrower.

6.2.29. Borrower Funding Amount. The Administrative Agent shall have received
evidence satisfactory to it that the portion of the applicable Approved
Financing to be financed by Borrower on a Credit Date has been fully funded (and
the same shall have been certified by the Borrowers to the Administrative Agent
in a certificate signed by an Authorized Officer of the Borrowers).

6.2.30. [Reserved]

6.2.31. Additional Conditions. Each Borrower shall have delivered to
Administrative Agent satisfactory evidence that each “Additional Terms and
Conditions specific to Approved Financing” identified in the Underlying
Financing Specification with respect to such Approved Financing shall have been
satisfied (and the same shall have been certified by the Borrowers to the
Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers).

 

Amended & Restated Loan Agreement (PF)

 

79



--------------------------------------------------------------------------------

6.2.32. [Reserved]

6.2.33. Other Documents. Administrative Agent shall have received such other
documents, certifications, consents, or other items relating to any Obligor, the
Loan Facility, or the matters contemplated by the Loan Facility as
Administrative Agent reasonably requests in writing and such other documents as
mutually agreed by the parties hereto in advance.

6.2.34. Additional Delayed Financing Conditions. With respect to any Approved
Financing that is a Delayed Draw Financing, in the event that the amount
previously funded by the Applicable Borrower Subsidiary was greater than the
Threshold Amount (I) the Advance on each Credit Date will not exceed an amount
equal to the product of (a) the Scheduled DD Amount as of the Credit Date and
(b) the Applicable Valuation Percentage and (II) after giving effect to the
Advance on such Credit Date, the aggregate amount funded by the Lenders with
respect to such Delayed Draw Financing will not exceed an amount greater than
the product of (a) the Applicable Valuation Percentage and (b) the Aggregate DD
Amount. In the event that the amount previously funded by the Applicable
Borrower Subsidiary was less than the Threshold Amount, then (A) for each Credit
Date after the Initial Borrower Required Amount has been fully funded, the
Advance to be funded by the Lenders on each such Credit Date (but only until the
Catch-Up Amount has been fully funded) shall be in an amount equal to the lesser
of the (i) un-funded portion of the Catch-Up Amount and (ii) Scheduled DD Amount
for such Credit Date; provided that any such funding of an Advance shall be
subject to the satisfaction of each of the other conditions set forth in
Section 6.3.6, as applicable and (B) each dollar to be funded after the Catch-Up
Amount has been fully funded in accordance with the terms of this Agreement
(including any amounts that are required to be funded on the Credit Date on
which the Catch-Up Amount was fully funded) shall be funded by the Borrowers and
the Lender based on the Applicable Valuation Percentage and the Borrower Advance
Rate, respectively; provided that, after giving effect to each Advance on a
Credit Date, the aggregate amount funded by the Lenders with respect to such
Delayed Draw Financing will not exceed an amount greater than the product of
(x) the Applicable Valuation Percentage and (y) the Aggregate DD Amount.

6.3. Approved Subsequent Credit Date. The obligation of each Lender to provide
its Applicable Percentage of a Loan on any Approved Subsequent Credit Date is
subject to the satisfaction (or waiver by Administrative Agent) of the following
conditions precedent (and no conditions set forth in Section 6.2 shall be
applicable except as set forth in this Section 6.3), each of which must be to
the satisfaction of Administrative Agent in its sole discretion:

6.3.1. Applicable Conditions Precedent. Each of the conditions contained in
Sections 6.2.1, 6.2.5, 6.2.10, 6.2.11, 6.2.12, 6.2.13, 6.2.14, 6.2.15, 6.2.16,
6.2.21, 6.2.25, 6.2.26, 6.2.28, 6.2.29 and 6.2.31.

6.3.2. Material Underlying Financing Document Amendments. As of such Approved
Subsequent Credit Date, if Administrative Agent has provided written consent

 

Amended & Restated Loan Agreement (PF)

 

80



--------------------------------------------------------------------------------

pursuant to Section 11.2.19 with respect to any Material Underlying Financing
Document included in the related Underlying Financing Specification since
execution of such Underlying Financing Specification in accordance with
Section 6.2.3 and such written consent contained any conditions with respect to
subsequent Advances, all such conditions shall have been satisfied (and the same
shall have been certified by the Borrowers to the Administrative Agent in a
certificate signed by an Authorized Officer of the Borrowers).

6.3.3. Organizational Documents. As of such Approved Subsequent Credit Date,
there shall have been no material amendment, restatement, supplement or other
modification to, or waiver of, any resolutions or Organizational Document
delivered pursuant to Section 6.1.7 or Section 6.2.2 (and the same shall have
been certified by the Borrowers to the Administrative Agent in a certificate
signed by an Authorized Officer of the Borrowers).

6.3.4. Underlying Financing Specification. As of such Approved Subsequent Credit
Date, there shall have been no material amendment, restatement, supplement or
other modification to, or waiver of, any material provision of, or attachment
to, the Underlying Financing Specification then in effect with respect to the
Approved Financing to be funded on such Approved Subsequent Credit Date.

6.3.5. Payment Instructions. As of such Approved Subsequent Credit Date, there
shall have been no amendment, restatement, supplement or other modification to,
or waiver of, any payment instruction delivered pursuant to Section 6.2.23 (and
the same shall have been certified by the Borrowers to the Administrative Agent
in a certificate signed by an Authorized Officer of the Borrowers).

6.3.6. Delayed Draw Financings. With respect to any Approved Financing that is a
Delayed Draw Financing, Administrative Agent shall have received
(i) satisfactory evidence that the Borrower has deposited into the Loan Advance
Proceeds Account (as defined in the Depositary Agreement) an amount equal to its
portion, if any, of the Underlying Borrower Advance then due under the
Underlying Financing Documents, (ii) a true and complete copy of the request for
the Underlying Borrower Advance that was delivered by the applicable Underlying
Borrower in connection with such Delayed Draw Financing and the same shall have
been certified as due by the Borrowers to the Administrative Agent in a
certificate signed by an Authorized Officer of the Borrowers and
(iii) satisfactory evidence that all conditions to the funding of the applicable
Underlying Borrower Advance have been satisfied by the Underlying Borrower.

SECTION 7. UNDERLYING FINANCING PROPOSAL AND APPROVAL PROCESS

7.1. Underlying Financing Proposal.

7.1.1. Eligible Nominated Financing. Borrowers may from time to time request
financing of a Nominated Financing by submitting to Administrative Agent an
Underlying Financing Proposal Certificate substantially in the form of Exhibit A
to Appendix 2 and including all reports, documents and information specified on
Appendix 2 to be attached thereto, including the initial draft Underlying
Financing Specification, and all other documents or information reasonably
requested by Administrative Agent in connection with its Approval

 

Amended & Restated Loan Agreement (PF)

 

81



--------------------------------------------------------------------------------

Process (a “Proposal Package”). Upon receipt of a Proposal Package,
Administrative Agent may request additional documents or information that it
reasonably determines is necessary for its review. If the Underlying Financing
securing the Nominated Financing complies with the Underlying Financing Criteria
(an “Eligible Nominated Financing”), Administrative Agent will, subject to
Section 7.2.1, review and make a determination whether it approves or declines
the financing of such Eligible Nominated Financing within 20 Business Days,
subject to the extension set forth in this Section 7.1.1, after receipt of the
complete Proposal Package for such Eligible Nominated Financing including all
other documents or information reasonably requested by Administrative Agent in
connection with its Approval Process (such 20 Business Day period, the “Decision
Period”). Administrative Agent may, without notice, extend the Decision Period
for a period of time up to ten (10) Business Days if Administrative Agent
reasonably determines additional time is necessary to complete its review of
such Eligible Nominated Financing due to the fact that the Underlying Borrower,
identified in the Proposal Package or the Underlying Financing Agreement in
connection with the Underlying Project has not been previously reviewed and
approved by Administrative Agent, or such Underlying Borrower does not have a
published rating from either Moody’s or S&P or technology or structural
considerations. If the Decision Period, as may be extended as provided herein,
with respect to a Nominated Financing has expired and Administrative Agent has
not delivered a Notice of Approval with respect to such Nominated Financing,
Administrative Agent shall be deemed to have declined to finance such Nominated
Financing. The Administrative Agent will review no more than two (2) Proposal
Packages at any one time.

7.1.2. Proposed Underlying Financing. Borrower Agent may from time to time
request financing of a Nominated Financing that does not meet the requirements
of an Eligible Nominated Financing (including, without limitation, a financing
request in respect of a project other than solar or wind) by delivering a
written request to Administrative Agent (each, a “Proposed Nominated
Financing”). Administrative Agent shall endeavor to notify Borrower Agent within
five (5) Business Days whether Administrative Agent will agree or decline to
review and diligence the Proposed Nominated Financing for potential financing
under this Loan Facility. The Borrowers agree that any such decision shall be in
the sole discretion of Administrative Agent. If Administrative Agent agrees to
review and diligence the Proposed Nominated Financing (such review at all times
subject to Section 7.2.1), Borrower Agent shall present to Administrative Agent
a complete Proposal Package, including all reports, documents and information
specified on Appendix 2 and all other documents and information requested by
Administrative Agent. Borrowers and Administrative Agent will thereafter agree
as to the period of time Administrative Agent shall have to review and diligence
such Proposal Package.

7.1.3. Certain Expenses. With respect to any Eligible Nominated Financing,
Administrative Agent agrees to use reasonable efforts (i) to minimize
duplication of due diligence review and analysis previously conducted by the
Origination Company (including access to its third party consultants and
experts) with respect to such Eligible Nominated Financing and (ii) to notify
Borrower Agent if additional Agent Professionals will be retained by
Administrative Agent for the review and analysis of such Eligible Nominated
Financing.

 

Amended & Restated Loan Agreement (PF)

 

82



--------------------------------------------------------------------------------

7.2. Approval Process.

7.2.1. Approval Required. The availability of the Commitment for any Nominated
Financing shall be subject to due diligence, credit and other reviews and
analysis by Administrative Agent and Agent Professionals and the written
approval by Administrative Agent in its sole discretion (the “Approval
Process”). Any Advance shall be made only for Nominated Financings that
Administrative Agent has approved in its sole discretion (each such Nominated
Financing approved by Administrative Agent, an “Approved Financing”).

7.2.2. Notice of Approval. The approval by Administrative Agent of a Nominated
Financing will be confirmed by a written notice from Administrative Agent to
Borrower Agent in the form of Appendix 6 and shall identify, without limitation,
(i) any additional terms, Material Underlying Financing Participants and
conditions specific to such Approved Financing, (ii) the Material Underlying
Financing Documents, (iii) the aggregate principal amount of the Approved
Financing as well as the Nominal Amount, if different and (iv) the amount of the
Advance available for such Approved Financing (including the amount of any Fixed
Rate Loan that may be advanced in respect of such Approved Financing) which
shall be determined by Administrative Agent and shall be no greater than the
Nominal Value for such Approved Financing. Lenders’ Commitment to finance any
Approved Financing on the terms and conditions set forth in this Agreement shall
automatically expire if neither the funding of the initial Advance nor the
inclusion of the Approved Financing as part of the Borrowing Base (whether or
not an Advance has been made) as a result of an Additional Collateral Event in
respect of such Approved Financing occurs on or prior to the expiration of the
Loan Availability Period.

7.2.3. Conditions Precedent. Each Advance and Additional Collateral Event with
respect to an Approved Financing is subject to the satisfaction of each of the
conditions precedent set forth in Section 6.2 or Section 6.3, as applicable.

7.2.4. Underlying Financing Specification. On or prior to the Credit Date for
any Approved Financing, Borrower Agent shall execute and deliver to
Administrative Agent an Underlying Financing Specification with respect to the
Approved Financing, identifying the applicable Underlying Financing Documents,
Underlying Financing Project Documents and the applicable Intercompany Documents
and such other information set forth in Appendix 3. Upon execution and delivery
of any Underlying Financing Specification by Administrative Agent, the
Underlying Financing Specification shall form a part of this Agreement and each
of the Loan Documents, Intercompany Documents, Underlying Financing Agreements,
Underlying Financing Documents, Underlying Financing Project Documents, Material
Underlying Financing Documents, Material Underlying Financing Participants and
Material Underlying Financing Project Documents identified in such Underlying
Financing Specification shall be deemed Loan Documents, Intercompany Documents,
Underlying Financing Agreements, Underlying Financing Documents, Underlying
Financing Project Documents, Material Underlying Financing Documents, Material
Underlying Financing Participants and Material Underlying Financing Project
Documents for purposes of this Agreement. The Borrowers and Administrative Agent
hereby agree to amend each applicable Underlying Financing Specification to add
any Person or document that is mutually agreed after the date hereof as a
Material Underlying Financing Participant or Material Underlying Financing
Document pursuant to the terms hereof.

 

Amended & Restated Loan Agreement (PF)

 

83



--------------------------------------------------------------------------------

SECTION 8. AMENDMENT AND RESTATEMENT PROVISIONS

8.1. A&R Effective Date. The effectiveness of this A&R Agreement shall be
subject to the satisfaction (or waiver by Administrative Agent) of the following
conditions precedent, each of which must be to the satisfaction of
Administrative Agent in its sole discretion (the “A&R Effective Date”):

8.1.1. A&R Loan Documents. The parties thereto shall have duly executed the
following A&R Loan Documents: (a) this A&R Agreement, (b) the A&R Master
Intercompany Agreement, (c) each New Security Document, and (d) each A&R
Borrower Note, each of which shall be in full force and effect, and
Administrative Agent shall have received sufficient copies of each agreement.

8.1.2. [Intentionally Omitted].

8.1.3. KYC Requirements. Administrative Agent and each Lender shall have
received all documentation and other information required by any Governmental
Authority with respect to the New Borrower, each New Borrower Subsidiary, and
HAT Holdings II under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Anti-Terrorism Laws.

8.1.4. A&R Effective Date Certificates.

(a) Borrowers shall have delivered to Administrative Agent an original, fully
executed Borrower A&R Effective Date Certificate, together with all attachments
thereto.

(b) Each Borrower shall have delivered to Administrative Agent an original,
fully executed Borrower Subsidiary A&R Effective Date Certificate (including an
assignment thereof by each Related Borrower in favor of Administrative Agent),
together with all attachments thereto.

(c) Each Guarantor shall have delivered to Administrative Agent an original,
fully executed Guarantor A&R Effective Date Certificate, together with all
attachments thereto.

(d) HAT Holdings I shall have delivered to Administrative Agent an original,
fully executed HAT Holdings I A&R Effective Date Certificate, together with all
attachments thereto.

(e) HAT Holdings II shall have delivered to Administrative Agent an original,
fully executed HAT Holdings II A&R Effective Date Certificate, together with all
attachments thereto.

8.1.5. Independent Manager. The New Borrower and each New Borrower Subsidiary
shall have appointed an Independent Manager.

 

Amended & Restated Loan Agreement (PF)

 

84



--------------------------------------------------------------------------------

8.1.6. No Material Adverse Effect. Administrative Agent shall have received
satisfactory evidence that there is no event or condition, and no fact or
circumstance that any Obligor has failed to disclose to Administrative Agent in
writing, that, either individually or in the aggregate, has, or could reasonably
be expected to have, a Material Adverse Effect (and the same shall have been
certified by each Obligor, with respect to itself, to the Administrative Agent
in a certificate signed by an Authorized Officer of such Obligor).

8.1.7. Organizational Documents; Incumbency.

(a) Administrative Agent shall have received (a) in respect of each of the New
Borrower, the New Borrower Subsidiaries, and HAT Holdings II, copies of its
Organizational Documents (including any amendments thereto) and, to the extent
applicable, certified within five (5) Business Days of the A&R Effective Date by
the appropriate Governmental Authority; (b) in respect of each of the New
Borrower, the New Borrower Subsidiaries, and HAT Holdings II, signature and
incumbency certificates of its officers; (c) in respect of each Obligor,
resolutions of its Board of Directors or similar governing body approving and
authorizing the execution, delivery and performance of each A&R Loan Document to
which it is a party as of the A&R Effective Date, certified as of the A&R
Effective Date by its secretary or an assistant secretary of such entity, or of
the entity acting on behalf of such entity, as being in full force and effect
without modification or amendment; (d) in respect of each Obligor, a good
standing certificate from the applicable Governmental Authority of its
jurisdiction of incorporation, organization or formation and each jurisdiction
in which it is required to be qualified as a foreign corporation or other entity
to do business, each dated within five (5) Business Days of the A&R Effective
Date; and (e) in respect of each of the New Borrower, the New Borrower
Subsidiaries, and HAT Holdings II, such other documents as Administrative Agent
may reasonably request. A list of each jurisdiction of incorporation,
organization or formation for each Obligor and each jurisdiction in which any
Obligor is qualified as a foreign corporation or other entity to do business is
attached hereto as Schedule 8.1.7.

(b) As of such A&R Effective Date, there shall have been no material amendment,
restatement, supplement or other modification to, or waiver of, any resolutions
or Organizational Document delivered pursuant to Section 6.1.7 or Section 6.2.2
(and the same shall have been certified by each Obligor (other than the New
Borrower, each New Borrower Subsidiary and HAT Holdings II) to the
Administrative Agent in the certificate delivered by such Obligor pursuant to
Section 8.1.4).

8.1.8. Financial Statements. Administrative Agent shall have received pro forma
balance sheet and income statement of the New Borrower and each New Borrower
Subsidiary which financial statements shall be in form and substance
satisfactory to Administrative Agent. The New Borrower and each New Borrower
Subsidiary shall have certified to Administrative Agent that such New Borrower
and such New Borrower Subsidiary’s accounting systems and controls and
management information systems are satisfactory for financial reporting in
accordance with GAAP.

8.1.9. Required Approvals and Consents. The New Borrower and each New Borrower
Subsidiary shall have obtained all Required Approvals (to the extent required to
have

 

Amended & Restated Loan Agreement (PF)

 

85



--------------------------------------------------------------------------------

been obtained by such time) and all consents of any Persons, in each case that
are necessary for its entry into the A&R Loan Documents to which it is a party
and implementation of the Loan Facility, each of which is listed on Schedule
8.1.9 and each of the foregoing shall be in full force and effect and in form
and substance reasonably satisfactory to Administrative Agent, and none of which
shall be subject to waiting periods or appeal or contain any conditions (copies
of which shall have been delivered to Administrative Agent and certified as true
and complete by Borrower). No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired.

8.1.10. No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the execution, delivery and performance of this
A&R Agreement and the other A&R Loan Documents executed and delivered on the A&R
Effective Date (and the same shall have been certified by the Borrowers to the
Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers).

8.1.11. Representations and Warranties. Each of the representations and
warranties made (or deemed made) by any Obligor in any A&R Loan Document shall
be true and correct as of the A&R Effective Date, except to the extent such
representation or warranty is made only as of a specific date or time (in which
event such representation or warranty shall be true and correct as of such date
or time).

8.1.12. Due Diligence. Lenders and Administrative Agent shall have each
completed a satisfactory due diligence review of the amendments contemplated by
this A&R Agreement and all other matters related thereto, including (a) the
review of the business, operations, assets and liabilities of each Obligor,
(b) the accuracy in all material respects of all information disclosed to
Administrative Agent and Lenders prior to the execution and delivery of the A&R
Loan Documents, and (c) the satisfaction with any changes or developments, or
any new additional information discovered by either Administrative Agent or each
Lender after completion of such due diligence review, after Loan Document
Effective Date regarding any Obligor that (i) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(ii) purports to adversely affect the Loan Facility (including Administrative
Agent’s consideration of any Market Disruption).

8.1.13. Legal Opinions. Administrative Agent shall have received customary legal
opinions regarding this A&R Agreement and each other A&R Loan Document executed
on or prior to the A&R Effective Date, as follows, (a) an opinion of Morrison &
Foerster, as counsel to Borrower Parties, in the form of Exhibit D-1A, (b) an
opinion of the General Counsel of HA LLC, in the form of Exhibit D-2A, and
(c) an opinion of Clifford Chance US LLP, as counsel to Obligors, in the form of
Exhibit D-3A, in each case in form and substance, and from counsel, satisfactory
to Administrative Agent.

8.1.14. Organizational and Capital Structure. Administrative Agent shall have
received a description of the organizational structure and capital structure of
each Borrower Party, in each case satisfactory to Administrative Agent. Such
organizational structure and capital structure is attached hereto as
Schedule 8.1.14.

 

Amended & Restated Loan Agreement (PF)

 

86



--------------------------------------------------------------------------------

8.1.15. Separateness Undertakings. Borrowers shall have delivered to
Administrative Agent a compliance certificate as evidence that the
Organizational Documents of the New Borrower and each New Borrower Subsidiary
include the provisions for bankruptcy remoteness set forth in Schedule 6.1.15
including independent director or member requirements, or otherwise acceptable
to Administrative Agent.

8.1.16. Fees. Administrative Agent shall have received all fees and amounts
payable on or before the A&R Effective Date referred to herein and all expenses
payable pursuant to any A&R Loan Document which have accrued to the A&R
Effective Date.

8.1.17. Solvency Certificate. Administrative Agent shall have received a
Solvency Certificate each Obligor in scope and substance satisfactory to
Administrative Agent and each Lender, and demonstrating that after giving effect
to the transactions contemplated by the A&R Loan Documents and any rights of
contribution, each Obligor will be Solvent.

8.1.18. No Litigation. There shall not exist any Adverse Proceeding in respect
of any Obligor (and the same shall have been certified by the Borrowers to the
Administrative Agent in a certificate signed by an Authorized Officer of the
Borrowers).

8.1.19. Equity Ownership. Administrative Agent shall have received satisfactory
evidence that (a) HA LLC shall have established HAT Holdings II as a
wholly-owned subsidiary of HA LLC, (b) HA LLC shall have caused to be
established Borrower HAT II as a wholly-owned subsidiary of HAT Holdings II and
(c) Borrower HAT II shall have established each of Borrower Sub HAT II A,
Borrower Sub HAT II 5 and Borrower Sub HAT II 7 as a wholly-owned subsidiary, in
each case satisfactory to Administrative Agent.

8.1.20. Other Loan Facility A&R Effective Date: The A&R Effective Date (as
defined under the Other Loan Facility) shall have occurred, or will occur
simultaneously with, the A&R Effective Date hereunder (and the same shall have
been certified by the Borrowers to the Administrative Agent in a certificate
signed by an Authorized Officer of the Borrowers).

8.1.21. New Collateral. In order to create in favor of Collateral Agent (for the
benefit of the Secured Parties) valid, perfected First Priority Liens in the New
Collateral, subject to Permitted Liens, Borrowers shall have delivered to
Collateral Agent evidence satisfactory to Collateral Agent of the compliance by
the Obligors of their respective obligations under the Security Agreement, and
the other Security Documents to which they are a party (including their
obligations to execute and deliver (a) UCC financing statements and the results
of a recent search by a Person satisfactory to Administrative Agent that there
are no UCC or Tax or other Lien filings on any of the assets of Borrower Parties
except for Liens pursuant to the A&R Loan Documents, (b) originals of
securities, (c) instruments and chattel paper, and (d) any agreements governing
deposit and/or securities accounts as provided therein).

8.1.22. Service of Process Appointment: Satisfactory evidence that the New
Borrower, each New Borrower Subsidiary, and HAT Holdings II has irrevocably
appointed an agent for service of process in the State of New York in accordance
with Section 15.15.1, together with evidence of payment of all required
appointment fees for each Obligor for a period of one (1) year from the A&R
Effective Date.

 

Amended & Restated Loan Agreement (PF)

 

87



--------------------------------------------------------------------------------

8.1.23. A&R Effective Date Flow of Funds. Administrative Agent shall have
received a fully executed A&R Effective Date Flow of Funds Memo.

8.1.24. Insurance, Policies and Certificates. Administrative Agent shall have
received copies of policies or certificates of insurance for the insurance
policies carried by or for the benefit of the New Borrower, each New Borrower
Subsidiary, and HAT Holdings II all in compliance with the Insurance
Requirements and other A&R Loan Documents.

8.1.25. Other Documents. Administrative Agent shall have received such other
documents, certifications, consents, or other items relating to any Obligor, the
A&R Loan Documents, or the matters contemplated by the A&R Loan Documents as
Administrative Agent reasonably requests and such other documents as mutually
agreed by the parties hereto in advance.

SECTION 9. COLLATERAL ADMINISTRATION

9.1. Borrowing Base Certificates.

9.1.1. Borrowing Base Certificate. Borrowers shall calculate Borrowing Base and
Availability and deliver to Administrative Agent (and Administrative Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate (a) no later than
five (5) days following the last day of each calendar month during the term
hereof (a “Payment Date Borrowing Base Certificate”), showing valuations as of
the close of business of the last day of the calendar month just ended,
(b) within three (3) Business Days of any event or circumstance in which an
Approved Financing has become a Zero Value Approved Financing, showing
valuations as of the date such Approved Financing became a Zero Value Approved
Financing, (c) within three (3) Business Days following any other demand by
Administrative Agent (which may be requested up to one (1) time per week),
showing valuations as of the date of demand, (d) on the date on which any Notice
of Borrowing is delivered or as otherwise required pursuant to Section 4.1.1,
showing valuations as of a date not more than five (5) Business Days (or two
(2) Business Days in respect of a Fixed Rate Loan) earlier than the actual date
of Advance, (e) within three (3) Business Days after any Removal Date, or
(f) upon Borrowers’ request for an Additional Collateral Event, showing
valuations as of a date not more than five (5) Business Days prior to the actual
inclusion of such Approved Financing in the Borrowing Base. Each Borrowing Base
Certificate shall include a valuation of the Approved Financings taking into
account the benefit of any Permitted Interest Rate Hedge Agreement pursuant to a
methodology to be agreed among Administrative Agent and Borrowers at the time
such Permitted Interest Rate Hedge Agreement is entered into.

9.1.2. Certificate Requirements. Each Borrowing Base Certificate shall:

(a) describe (i) for each Approved Financing the name of each Underlying
Borrower, and the Underlying Financing; (ii) the activity on each Approved
Financing since the date of the last Borrowing Base Certificate delivered to
Administrative Agent, including the beginning balance of each Underlying
Financing, cash flows (including

 

Amended & Restated Loan Agreement (PF)

 

88



--------------------------------------------------------------------------------

payments, accrued interest and other adjustments) of each Underlying Borrower
and the ending balance of each Underlying Financing; (iii) the anticipated cash
flows from each Approved Financing for the current period; (iv) the Applicable
Valuation Percentage of each Approved Financing; (v) the proposed principal
balance of each proposed Intercompany Note together with the principal balance
of all previously issued Intercompany Notes; (vi) with respect to each Delayed
Draw Financing, the Delayed Draw Commitment Amount, the Applicable DD
Percentage, the Catch-Up Amount, the Initial Borrower Required Amount, the
Scheduled DD Amount, the Unfunded Financing Commitment Amount and the Threshold
Amount, in each case, for such Delayed Draw Financing; (vii) the then Borrowing
Base, Aggregate Usage and Availability calculations for the Loans both before
and after giving effect to any requested Advance; (viii) the Margin (as defined
in Section 1.1) for each Loan to be advanced in connection with each Approved
Financing; (ix) with respect to each Alternative Margin Loan, identify the
Approved Financing that is being funded with the proceeds of such Alternative
Margin Loan (such Approved Financing, the “Alternative Margin Approved
Financing”); (x) with respect to each Fixed Rate Approved Financing, set forth
both the Fixed Rate Borrowing Base and the Floating Rate Borrowing Base;
(xi) the Blended Rate for each Fixed Rate Loan and Fixed Rate Approved
Financings; (xii) with respect to each Alternative Margin Loan set forth the
Alternative Margin Borrowing Base for such Loan; (xiii) for each Approved
Financing, identify the category and concentration level for each Off-Taker (as
defined in Appendix 2), in each case, by reference to paragraph F of Appendix 2
and (xiv) the aggregate principal amount, if any, required to be pre-paid by the
Borrowers to the Lenders based on any such calculation as well as, in the case
of the Payment Date Borrowing Base Certificate, the amount of excess cash, if
any, in the Revenue Account (as defined in the Depositary Agreement) that would
be available for transfer to the Distribution Account (as defined in the
Depositary Agreement) as of the date of such certificate;

(b) identify any Approved Financing (i) that is subject to a default under its
corresponding Underlying Financing Documents as a result of the failure by any
Underlying Borrower or any other obligor to make any payment when due under the
terms of such Underlying Financing Agreement or any other Underlying Financing
Documents, following the expiration of any grace or cure period expressly
permitted for such default in such Underlying Financing Agreement; (ii) that is
subject to a bankruptcy default as a result of an Insolvency Proceeding;
(iii) that is subject to any Deteriorating Credit Condition or (iv) where an
Other Material Underlying Event has occurred (any Approved Financing described
in clauses (i) through (iv) above, a “Watched Loan”). Administrative Agent may
in its discretion designate any Approved Financing as a Watched Loan to the
extent Administrative Agent reasonably believes such Approved Financing is
subject to any of the events set forth in the definition of “Watched Loans”;

(c) include a reconciliation of the activity under the Loan Facility since the
most recently delivered Borrowing Base Certificate, including any Advances, any
payments of principal or interest made under this Agreement;

(d) in connection with each Payment Date Borrowing Base Certificate, include as
part of such certificate a true, correct and complete: list of all Approved
Financings as of such Payment Date; and

(e) with respect to a Payment Date Borrowing Base Certificate, include a
certification that the Borrowers are in compliance with the Interest Service
Coverage Ratio Threshold as of the end of the applicable Interest Coverage
Calculation Period and include all calculations and information supporting such
certification.

 

Amended & Restated Loan Agreement (PF)

 

89



--------------------------------------------------------------------------------

9.1.3. Borrowing Base Calculations.

(a) Upon receipt of each fully executed and completed Borrowing Base
Certificate, certified by the Borrower Agent in a certificate signed by an
Authorized Officer of the Borrower Agent, Administrative Agent shall, not later
than five (5) Business Days after receipt thereof, review and provide written
notice to Borrower Agent of either (i) its approval of the Borrowing Base
Certificate, or (ii) its (A) disapproval of any Eligible Collateral proposed to
be included in the Borrowing Base, (B) disapproval of any portion of any
information, calculation or determination set forth in the Borrowing Base
Certificate, together in each case with a description in reasonable detail of
the reasons therefor, including with respect to any Watched Loan, (C) adjustment
to Borrowers’ calculation of Borrowing Base or Availability as a result of an
adjustment to the Applicable Valuation Percentage of a Watched Loan; or
(D) disapproval to the extent the calculation is not made in accordance with
this Agreement or the Borrowing Base Certificate.

(b) Each Borrower and Administrative Agent will negotiate in good faith to
adjust the Applicable Valuation Percentage of each Watched Loan (or if Watched
Loan status is triggered as a result of an event described in clause (2) of the
definition of “Concentration Cap Trigger Event”, to adjust the Applicable
Valuation Percentage of one or more Approved Financings so that after any such
adjustment such Concentration Cap Trigger Event is no longer continuing), and
any such adjustment shall be applied to the Borrowing Base, except as set forth
in the immediately succeeding sentence, effective as of the next succeeding
Payment Date Borrowing Base Certificate or, if sooner, a Borrowing Base
Certificate delivered pursuant to Section 9.1.1(c). Any Approved Financing that
becomes a Zero Value Approved Financing shall immediately have its Applicable
Valuation Percentage reduced to 0% and the Borrowers shall deliver a revised
Borrowing Base Certificate reflecting the adjusted valuation of the Eligible
Collateral resulting from such reduction in accordance with Section 9.1.1(b).

(c) The adjusted Borrowing Base calculation and corresponding valuations made by
Administrative Agent pursuant to Section 9.1.3 shall be binding absent manifest
error on the Borrowers; provided that Borrowers shall have the right, at their
cost and expense, to request, on not more than three occasions annually, a
valuation of a Watched Loan by an Independent Appraiser and the Midpoint
Valuation of such Watched Loan shall be binding.

(d) Any notice delivered by Administrative Agent to Borrower Agent pursuant to
Section 9.1.3(a)(ii)(C) or 9.1.3(b) adjusting the Applicable Valuation
Percentage, or any component of any of the foregoing shall be deemed, without
further act by any party hereto, to be an amendment to the related Underlying
Financing Specification.

(e) With respect to any Approved Financing that has become a Watched Loan as a
result of the occurrence of an Other Material Underlying Event described in

 

Amended & Restated Loan Agreement (PF)

 

90



--------------------------------------------------------------------------------

any of clauses (iv) through (viii) of the definition thereof, if either (I) such
Approved Financing has not been Resolved prior to the sixtieth (60th) day
following such occurrence or (II) the Administrative Agent has otherwise
notified the Borrowers in writing that such financing must be removed from the
Borrowing Base and released from the Collateral (such sixtieth day or the date
of receipt of such notice by any Borrower, “Removal Date”), then Borrowers shall
not later than three (3) Business Days after such Removal Date cause such
Approved Financing to be sold to another Person other than a Borrower Party, HA
LLC, HAT Holdings I or HAT Holdings II; provided that and for the avoidance of
doubt, any such sale of such Approved Financing may be to a Subsidiary of HA
LLC, HAT Holdings I or HAT Holdings II (other than a Borrower Party). Upon
request thereof from a Borrower Party, the Administrative Agent will take all
actions reasonably necessary to approve and release any such transaction. Such
Approved Financing shall be disregarded for purposes of calculating the
Borrowing Base from and after the Removal Date. Borrowers shall deliver a new
Borrowing Base Certificate to the Administrative Agent no later than three
(3) Business Days after the Removal Date calculating the Borrowing Base as of
such date without regard to such Approved Financing.

9.1.4. Interest Rate Hedge Agreements. If (x) the Aggregate Usage is over 100%
of the current Borrowing Base amount as determined by reference to a Borrowing
Base Certificate, and (y) no Borrower has obtained an Interest Rate Hedge
Agreement prior to Administrative Agent’s approval of the Borrowing Base,
Administrative Agent shall have the option to provide such Interest Rate Hedge
Agreement, on terms and conditions that reasonably reflect market pricing and
terms for such Interest Rate Hedge Agreements and that are otherwise
satisfactory to Administrative Agent.

9.1.5. Release of Collateral.

(a) If a Payment Date Borrowing Base Certificate is approved by Administrative
Agent pursuant to Section 9.1.3(a)(i) and such approved certificate indicates
that the Aggregate Usage is less than the Borrowing Base and that the Borrowers
are in compliance with the Interest Service Coverage Ratio Threshold at such
time, Borrowers may request (each such request, a “Collateral Release Request”)
in writing that Collateral Agent release its Lien on one or more Approved
Financings (a “Collateral Release”).

(b) Any such Collateral Release Request shall be subject to the following
conditions:

(i) simultaneously with the delivery of the Collateral Release Request,
Borrowers shall deliver a pro forma Borrowing Base Certificate demonstrating
that no mandatory prepayment of the Loans pursuant to Section 5.2.1 or otherwise
will be required as a result of the Collateral Release and Administrative Agent
shall have approved such certificate;

(ii) simultaneously with the delivery of the Collateral Release Request,
Borrowers shall certify in writing that such Collateral Release will not result
in a Default, Event of Default or Concentration Cap Trigger Event;

 

Amended & Restated Loan Agreement (PF)

 

91



--------------------------------------------------------------------------------

(iii) no Default, Event of Default or Concentration Cap Trigger Event shall have
occurred and be continuing both as of the date of the Collateral Release Request
(unless the purpose of such Collateral Release is to cure any such Default or
Event of Default) and as of the date of, and after giving effect to, the
Collateral Release; and

(iv) the Blended Rate for all Fixed Rate Loans and Fixed Rate Approved
Financings are in compliance with Section 2.4 both as of the date of the
Collateral Release Request (unless the purpose of such Collateral Release is to
cure any such Default or Event of Default) and as of the date of, and after
giving effect to, the Collateral Release.

(c) In the event that each of the conditions set forth in clauses (a) and
(b) above have been satisfied as determined by Administrative Agent,
Administrative Agent, Collateral Agent and Borrowers shall promptly thereafter
enter into definitive documentation (in form and substance reasonably
satisfactory to each such party) giving effect to the Collateral Release.

9.2. Administration of Accounts.

9.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of each Related Borrower Subsidiary’s Receivables, including
all payments and collections thereon, and shall submit to Administrative Agent
reports in form satisfactory to Administrative Agent, on such periodic basis as
Administrative Agent may request.

9.2.2. Taxes. If a Receivable of any Borrower includes a charge for any Taxes,
each Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge such
Borrower therefor; provided, however, that neither Agents nor Lenders shall be
liable for any Taxes that may be due from any Borrower or with respect to any
Collateral.

9.2.3. Account Verification. Administrative Agent shall have the right at any
time, in the name of Administrative Agent, any designee of Administrative Agent,
or any Borrower, to verify the validity, amount or any other matter relating to
any Receivables of any Borrower by mail, telephone or otherwise. The
Administrative Agent shall use reasonable efforts to notify the Borrower Agent
of such action, and each Borrower Party shall cooperate fully with
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

9.2.4. Maintenance of Borrower Collateral Accounts. Each Borrower shall and
shall cause each Related Borrower Subsidiary to maintain, or cause to be
maintained, in full force and effect the Borrower Collateral Accounts subject to
the Depositary Agreement. Each Borrower shall take all actions necessary to
establish Collateral Agent’s control of each such Borrower Collateral Account.
The Borrowers shall be the sole account holder of each Borrower Collateral
Account and shall not allow any other Person (other than Collateral Agent and
Other Collateral Agent as provided in the Depositary Agreement) to have control
over a Borrower Collateral Account or any amounts or assets deposited therein or
credited thereto.

 

Amended & Restated Loan Agreement (PF)

 

92



--------------------------------------------------------------------------------

9.2.5. Proceeds of Collateral. Each Borrower shall ensure and take all necessary
steps to ensure that all payments of Receivables or otherwise relating to
Collateral are made directly to the Revenue Account (as defined in the
Depositary Agreement), or such other Borrower Collateral Account identified in
writing by Administrative Agent to Borrower Agent. If any Borrower receives cash
or Payment Items with respect to any Collateral, it shall hold same in trust in
favor of Collateral Agent for the benefit of the Secured Parties and promptly
(not later than the next Business Day) deposit same into the Borrower Collateral
Account or such other identified in writing by Administrative Agent to Borrower
Agent.

9.3. Administration of Deposit Accounts. Schedule 9.3 sets forth all Deposit
Accounts maintained by Borrowers as of the A&R Effective Date, as the same may
be supplemented, modified, amended, restated or replaced from time to time. No
Borrower will open or close any Deposit Account without the written consent of
the Administrative Agent (except that Borrowers will open the Borrower
Collateral Accounts).

9.4. General Provisions.

9.4.1. Location of Collateral. All tangible items of Collateral shall at all
times be kept by Borrowers or their respective Subsidiaries at The Bank of New
York Mellon Corporate Trust - Asset-Backed Securities, 101 Barclay St - 7W, New
York, NY 10286, Attn: Antonio Vayas, or such other location as the
Administrative Agent may designate in writing to the Borrower.

9.4.2. [Reserved]

9.4.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agents to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. No Agent shall be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Collateral Agent’s actual possession), for any diminution in the value thereof,
or for any act or default of any warehouseman, carrier, forwarding agency or
other Person whatsoever, but the same shall be at Borrowers’ sole risk.

9.4.4. Defense of Title. Each Borrower shall (i) defend its title to Collateral
and Collateral Agent’s Liens therein against all Persons, and all other material
claims and demands, except Permitted Liens, and (ii) cause its Related Borrower
Subsidiary to defend its title to the collateral securing each Intercompany Note
and each Intercompany Loan and Borrower’s Liens therein (except Permitted Liens)
against all Persons.

9.5. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints each Agent (and all Persons designated by any such Agent) as Borrower’s
true and lawful attorney (and agent-in-fact) for the purposes provided in this
Section 9.5. Any Agent’s designee, may, without notice and in either its or any
Borrower’s name, but at the cost and expense of such Borrower:

(a) endorse any Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Collateral Agent’s
possession or control in the event that such Borrower does not so endorse; and

 

Amended & Restated Loan Agreement (PF)

 

93



--------------------------------------------------------------------------------

(b) during an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as such Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign any Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Administrative Agent; (vii) endorse any Chattel
Paper, Document, Instrument, bill of lading, or other document or agreement
relating to any Accounts or other Collateral; (viii) use any Borrower’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be reasonably necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which any Borrower is a beneficiary; and (xii) take all
other actions as Administrative Agent reasonably deems appropriate to fulfill
any Borrower’s obligations under the Loan Documents.

Without limiting any Agent’s right or power to take any action, each Agent shall
use reasonable efforts to provide written notice to the Borrower Agent of any
action taken by it under this Section 9.5; provided that Borrowers’ agree that
any failure to provide such notice shall not result in any liability to the
Agent or any of its Affiliates.

SECTION 10. REPRESENTATIONS AND WARRANTIES

10.1. Representations and Warranties of Each Borrower. In order to induce the
Agents and Lenders to enter into this Agreement and to make each Advance to be
made thereby, each Borrower represents and warrants, as to itself and each
Borrower Subsidiary owned by it (each, a “Related Borrower Subsidiary” and,
together with such Borrower, a “Related Borrower Party”) to each Agent and each
Lender, on the A&R Effective Date and each Credit Date, as applicable, that the
following statements are true and correct:

10.1.1. Organization and Qualification. Each Related Borrower Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Related Borrower Party is duly qualified,
authorized to do business and in good standing as foreign corporations in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.

 

Amended & Restated Loan Agreement (PF)

 

94



--------------------------------------------------------------------------------

10.1.2. Power and Authority. Each Related Borrower Party is duly authorized to
execute, deliver and perform its Loan Documents. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
corporate, limited liability company or partnerships, as applicable, action on
the part of each Related Borrower Party.

10.1.3. Enforceability. Each Loan Document, and, as of each Credit Date, each
Material Underlying Financing Document is a legal, valid and binding obligation
of each Borrower Party party thereto, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

10.1.4. Capital Structure. The Equity Interests of each Related Borrower Party
have been duly authorized and validly issued and are fully paid and
non-assessable. There is no existing option, warrant, call, right, commitment or
other agreement to which any Related Borrower Party is a party requiring, and
there is no membership interest, partnership interest, or other Equity Interests
of any Related Borrower Party outstanding which upon conversion or exchange
would require, the issuance by such Related Borrower Party of any additional
membership interests, partnership interests or other Equity Interests of such
Related Borrower Party or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest,
partnership interest or other Equity Interests of such Related Borrower Party.
Schedule 6.1.14 correctly sets forth the ownership interest of each Related
Borrower Party as of the Loan Document Effective Date. Schedule 8.1.14 correctly
sets forth the ownership interest of each Related Borrower Party as of the A&R
Effective Date with and each Credit Date.

10.1.5. No Existing Debt; Priority of Liens. Neither the Collateral nor any
Borrower Party is subject to any Liens other than Permitted Liens, and no
Related Borrower Party has Debt other than Permitted Debt. All Liens of
Collateral Agent in the Collateral related to such Related Borrower Parties are
duly perfected, First Priority Liens.

10.1.6. No Conflict. The execution, delivery and performance by each Related
Borrower Party of the Loan Documents, and, as of each Credit Date, the Material
Underlying Financing Documents to which it is a party, and the consummation of
the transactions contemplated by the Loan Documents, and, as of each Credit
Date, the Material Underlying Financing Documents do not and will not
(a) violate in any material respect (i) any provision of any Applicable Law with
respect to such Related Borrower Party, (ii) any of the Organizational Documents
of any Related Borrower Party, or (iii) any order, judgment or decree of any
court or other agency of government binding on any Related Borrower Party;
(b) conflict with, result in a breach of or constitute (immediately or upon the
giving of notice) a default in any material respect under any Contractual
Obligation of any Related Borrower Party; (c) result in or require the creation
or imposition of any material Lien upon any of the properties or assets of any
Related Borrower Party (other than any Liens permitted by or created under any
of the Loan Documents in favor of Collateral Agent, on behalf of the Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of any
Related Borrower Party, except for Required Approvals and such approvals or
consents which were obtained on or before the Loan Document Effective Date (or
will be obtained on or before the A&R Effective Date with respect to the New
Borrower and the New Borrower Subsidiaries).

 

Amended & Restated Loan Agreement (PF)

 

95



--------------------------------------------------------------------------------

10.1.7. No Material Adverse Effect. (a) No Material Adverse Effect has occurred
and is continuing nor (b) to Borrower’s Knowledge, does any development or event
exist that could reasonably be expected to result in a Material Adverse Effect
which is not covered in full (subject to customary deductibles) by insurance
maintained in accordance with the Insurance Requirements fully secured or
bonded.

10.1.8. Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income of each Related Borrower Party that have been
and are hereafter delivered to Administrative Agent and Lenders, are prepared in
accordance with GAAP, and fairly present in all material respects the financial
positions and results of operations of Related Borrower Parties at the dates and
for the periods indicated. Since April 3, 2013, there has been no change in the
condition, financial or otherwise, of Related Borrower Parties taken as a whole
that could reasonably be expected to have a Material Adverse Effect.

10.1.9. Payment of Taxes. Each Related Borrower Party has filed all federal,
state and local Tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested or could not reasonably be expected to have a Material
Adverse Effect.

10.1.10. Tax Classification. Each Related Borrower Subsidiary is classified, for
U.S. federal income Tax purposes, either as an entity disregarded as separate
from its owner, a partnership, a QRS or a TRS. Commencing with its taxable year
ending December 31, 2013, HA INC has been organized in conformity with the
requirements for qualification and taxation as a REIT under the Code, and its
proposed method of operation will enable HA INC to meet the requirements for
qualification and taxation as a REIT under the Code; HA LP, HA LLC, and each
Borrower are classified either as partnerships or entities disregarded as
separate from their owners (in each case, for U.S. federal income Tax purposes).
Each of HAT Holdings I and HAT Holdings II is a limited liability company that
has elected to be taxed as a corporation for U.S. federal income Tax purposes.
HA INC and HAT Holdings I, and HA INC and HAT Holdings II have jointly elected
for each of HAT Holdings I and HAT Holdings II to be treated as a TRS of HA INC.

10.1.11. Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable by any Borrower Party in connection with any
transactions contemplated by the Loan Documents, other than (x) those payable to
a Lender, Administrative Agent or Collateral Agent pursuant hereto or (y) those
brokerage commissions, finder’s fees and investment banking fees payable with
respect to Underlying Financings in the Ordinary Course of Business.

 

Amended & Restated Loan Agreement (PF)

 

96



--------------------------------------------------------------------------------

10.1.12. Governmental Approvals; Other Consents. Each of

(i) the execution and delivery by each Related Borrower Party of (A) the Loan
Documents to which it is a party, and (B) as of each Credit Date, the Material
Underlying Financing Documents to which it is a party, and

(ii) the consummation by each Related Borrower Party of the transactions
contemplated by (A) the Loan Documents to which it is a party and, (B) as of
each Credit Date, such Material Underlying Financing Documents to which it is a
party do not and will not require any registration with, consent or approval of,
or notice to, or other action to, with or by, any Governmental Authority, except
for filings and recordings with respect to the related Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of
(x) the Loan Document Effective Date (or the A&R Effective Date with respect to
the New Borrower and the New Borrower Subsidiaries), or (y) with respect to any
Underlying Financing, the Advance of each Loan or (z) as otherwise contemplated
by the Agreement, and except in all cases for (1) those Consents listed on
Schedule 10.1.12, and (2) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect as of the date hereof.

10.1.13. Compliance with Laws. Each Related Borrower Party is in compliance with
all Applicable Laws and all applicable restrictions and regulations imposed by
all Governmental Authorities in respect of the conduct of its businesses and the
ownership of its Properties (other than OFAC, Sanctions, Anti-Terrorism Laws,
United States Foreign Corrupt Practices Act of 1977 and Foreign Asset Control
Regulations), except as could not reasonably be expected to have a Material
Adverse Effect. Each Related Borrower Party is in compliance in all material
respects with OFAC, Sanctions, Anti-Terrorism Laws, United States Foreign
Corrupt Practices Act of 1977 and Foreign Asset Control Regulations. There have
been no citations of, notices of or orders of, material noncompliance issued by
any Governmental Authority to any Borrower or its Related Borrower Subsidiary
under any securities laws.

10.1.14. Litigation. Except as shown on Schedule 10.1.14, there are no
proceedings or investigations pending or, to Borrower’s Knowledge, threatened
against any Related Borrower Party that (a) relate to any Loan Documents to
which it is a party or transactions contemplated thereby; or (b) could
reasonably be expected to have a Material Adverse Effect if determined adversely
to any Related Borrower Party. Except as shown on Schedule 10.1.14 or as any
Obligor has notified Administrative Agent in writing, no Related Borrower Party
has a Commercial Tort Claim in excess of $100,000. No Related Borrower Party is
in default with respect to any order, injunction or judgment of any Governmental
Authority, except as could not reasonably be expected to have a Material Adverse
Effect.

10.1.15. No Defaults. No Default or Event of Default has occurred and is
continuing. As of any Credit Date on which this representation is made, no
Related Borrower Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of the Material Underlying Financing Documents to which they are a party, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

 

Amended & Restated Loan Agreement (PF)

 

97



--------------------------------------------------------------------------------

10.1.16. [Reserved]

10.1.17. [Reserved]

10.1.18. Payable Practices. Since the Loan Document Effective Date (or the A&R
Effective Date with respect to the New Borrower and the New Borrower
Subsidiaries), no Related Borrower Party has made any change in its accounts
payable practices that could reasonably be expected to have a Material Adverse
Effect.

10.1.19. Governmental Regulation. No Related Borrower Party is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

10.1.20. Margin Stock. No Related Borrower Party is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds will be
used by such Borrower to purchase or carry, or to reduce or refinance any Debt
incurred to purchase or carry, any Margin Stock

10.1.21. OFAC and Corrupt Practices Laws.

(a) No Related Borrower Party nor any Subsidiary of any Related Borrower Party,
nor any director, officer or employee thereof, nor to the Knowledge of
Borrowers, any agent, affiliate or representative thereof, is an individual or
entity currently the subject of any Sanctions, nor is any Related Borrower Party
nor any Subsidiary of a Related Borrower Party located, organized or resident in
a Designated Jurisdiction.

10.1.22. Anti-money Laundering Compliance. No Related Borrower Party is a
“financial institution” as defined under 31 USC § 5312(a)(1).

10.1.23. Solvency. Each Borrower Party is and, upon the incurrence of any
obligation by each such party on any date on which this representation and
warranty is made, will be, Solvent and has or is expected to have sufficient
funds or assets to satisfy all of its Contractual Obligations and to pay all of
its debts and liabilities from its own assets (taking into account the proceeds
of any Advance that have already been received and such other equity
contributions made or Project cash flows available to Borrower).

10.1.24. Patriot Act. No Related Borrower Party or any Subsidiary of any Related
Borrower Party nor director, officer or employee thereof, nor to the Knowledge
of Borrower, any agent, affiliate or representative thereof is in violation in
any material respect of any laws relating to terrorism, “know your customer”
obligations or money laundering including the Patriot Act and the Anti-Terrorism
Order (the “Anti-Terrorism Laws”) applicable to it. No part of the proceeds of
the Loans will be used, directly or indirectly, by any Related Borrower Party
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

Amended & Restated Loan Agreement (PF)

 

98



--------------------------------------------------------------------------------

10.1.25. United States Trading with the Enemy Act. Neither the making of any
disbursement of the Loan Facility nor the use of the proceeds thereof by any
Related Borrower Party will violate in any material respect the United States
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Department of the Treasury (31 C.F.R.
Subtitle B, Chapter V, as amended), or any ruling issued thereunder or any
enabling legislation or Presidential Executive Order granting authority
therefore (the “Foreign Asset Control Regulations”).

10.1.26. Intercompany Documents. As of each Credit Date, each related
Intercompany Document has been negotiated and agreed on an arm’s length basis
and each such document is set forth on Schedule 10.1.26.

10.1.27. Business of Borrowers. The business of such Borrower is limited to the
ownership of Applicable Borrower Subsidiaries and related activities permitted
under the related Loan Documents and Underlying Financing Documents.

10.1.28. Business of Related Borrower Subsidiaries. The business of each
Applicable Borrower Subsidiary is limited to the ownership and management of the
Approved Financings, and “Approved Financings” under and as defined in the Other
Loan Facility, and activities contemplated under the Loan Documents and
activities reasonably related thereto.

10.1.29. No Subsidiaries. Such Borrower has no subsidiaries other than Related
Borrower Subsidiaries.

10.1.30. Use of Proceeds. The proceeds from Loans shall be used only as
described in Section 2.3.

10.1.31. Intellectual Property. Each Related Borrower Party owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others, except as could not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to such Borrower’s Knowledge, threatened Intellectual Property Claim with
respect to any Related Borrower Party or any of its Property (including any
Intellectual Property), except as could not reasonably be expected to have a
Material Adverse Effect. Except as disclosed on Schedule 10.1.31, Related
Borrower Parties do not pay or owe any Royalty or other compensation to any
Person with respect to any Intellectual Property. All registered Intellectual
Property owned, used or licensed by, or otherwise subject to any interests of,
any Related Borrower Party is shown on Schedule 10.1.31 (as such
Schedule 10.1.31 may have been updated in accordance with Section 6.2.18).

10.1.32. Environmental Compliance. Except as disclosed on Schedule 10.1.32 (as
such Schedule 10.1.32 may have been updated in accordance with Section 6.2.18),
or as could not reasonably be expected to have a Material Adverse Effect, none
of any Related Borrower Party’s past or present operations, Real Estate or other
Properties are subject to any federal, state or local investigation to determine
whether any remedial action is needed to address any environmental pollution,
hazardous material or environmental clean-up. No Related Borrower Party has
received any Environmental Notice that could reasonably be expected to have a
Material Adverse Effect. No Related Borrower Party has contingent liability with
respect

 

Amended & Restated Loan Agreement (PF)

 

99



--------------------------------------------------------------------------------

to any Environmental Release, environmental pollution or hazardous material on
any Real Estate now or previously owned, leased or operated by it that could
reasonably be expected to have a Material Adverse Effect.

10.1.33. Title to Property; Priority of Liens. Each Related Borrower Party has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Administrative Agent or
Lenders, except as could not reasonably be expected to have a Material Adverse
Effect and, on each Credit Date, each Intercompany Document, in each case free
of Liens except Permitted Liens.

10.1.34. Required Approvals. Each Related Borrower Party has obtained, and has
duly complied with, all Required Approvals, except to the extent that failure to
obtain or comply with such Required Approval could not reasonably be expected to
have a Material Adverse Effect.

10.1.35. Additional Representations. Each Borrower confirms that the
representations and warranties made by each Related Borrower Subsidiary in each
Intercompany Document, each Underlying Financing Document to which it is a party
and the Underlying Financing Specification for such Approved Financing are true
and correct in all material respects (unless qualified as to materiality, in
which case such representations and warranties are true and correct) when made
and are incorporated herein by reference as if fully set forth and made in this
Section 10.1.

10.1.36. Insurance. All insurance required pursuant to the Insurance
Requirements is in full force and effect and in compliance with the Insurance
Requirements.

10.1.37. ERISA.

(a) Each Related Borrower Party has never (i) had any employees (whether under
common law, as a joint employer or otherwise) or (ii) sponsored or maintained,
or been contractually obligated to contribute to, any Plan, including a Title IV
Plan or Multiemployer Plan, or other compensatory plan, program, arrangement or
agreement for employees, directors or consultants. No ERISA Affiliate of any
Related Borrower Party sponsors or maintains, nor has any such entity ever
sponsored or maintained, a Title IV Plan or a plan subject to Part 3 of Subtitle
B of Title I of ERISA or to Section 412 of the Code. No such ERISA Affiliate
contributes to, nor has any such entity ever contributed to, a Multiemployer
Plan.

(b) No Plan maintained by the ERISA Affiliates of any Related Borrower Party
which is a welfare benefit plan (within the meaning of Section 3(1) of ERISA)
provides or represents any liability to provide retiree life insurance, retiree
health or other retiree employee welfare benefits to any person for any reason,
other than as required by Code Section 4980B or Sections 601 et seq. of ERISA,
the regulations thereunder, and any other published interpretive authority, as
issued or amended from time to time (such provisions of law collectively
referred to herein as “COBRA”), and no such ERISA Affiliate has represented,
promised or contracted (whether in oral or written form) to any employee (either
individually or

 

Amended & Restated Loan Agreement (PF)

 

100



--------------------------------------------------------------------------------

to employees as a group) or any other person that any such employee or other
person would be provided with retiree life insurance, retiree health or other
retiree employee welfare benefits, other than as required by COBRA.

10.1.38. Disclosure. All factual information furnished by or on behalf of any
Obligor to the Administrative Agent in connection with the negotiation and
diligence of this Agreement and the transactions contemplated hereby or
otherwise delivered hereunder for use in connection with the transactions
contemplated hereby does not contain, as of the date of delivery of such factual
information so furnished, any untrue statement of a material fact and does not
omit to state any material fact necessary to make each statement therein not
misleading in light of the circumstances under which it was made; provided,
however, that with respect to any such information that (x) relates specifically
to the Underlying Financing and not to the Related Borrower Party or any of its
rights or interests in any such Underlying Financing and (y) was not prepared by
the Obligors (other than information that was prepared by a representative of
the Obligors at the direction of the Obligors), the foregoing statement is made
to the Borrower’s Knowledge. Any forward-looking statements, including any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by each Related
Borrower Party to be reasonable at the time made, it being recognized by
Administrative Agent that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.

SECTION 11. COVENANTS AND CONTINUING AGREEMENTS

11.1. Affirmative Covenants. Each Borrower covenants and agrees that, so long as
any Commitment is in effect and until payment in full of all Obligations, such
Borrower shall perform all covenants in this Section 11.1.

11.1.1. Financial Statements and Other Reports. Each Borrower will deliver to
Administrative Agent and each Lender:

(a) [Reserved];

(b) [Reserved]

(c) Quarterly Financial Statements.

(i) Within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, an unaudited balance sheet and related statements
of operations and cash flows showing the consolidated financial position of HA
INC (including all subsidiaries on a consolidated basis) as of the close of such
Fiscal Quarter and the results of its operations during such fiscal quarter and
the then-elapsed portion of the Fiscal Year and setting forth in comparative
form the corresponding figures for the corresponding periods of the prior Fiscal
Year, all certified by a Financial Officer of HA INC as fairly presenting, in
all material respects, the consolidated financial position and results of
operations of the HA INC in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes); and

 

Amended & Restated Loan Agreement (PF)

 

101



--------------------------------------------------------------------------------

(ii) Within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, an unaudited balance sheet and related statements
of operations showing the consolidated financial position of Borrowers
(including all subsidiaries on a consolidated basis) as of the close of such
Fiscal Quarter and the results of its operations during such fiscal quarter and
the then-elapsed portion of the Fiscal Year and setting forth in comparative
form the corresponding figures for the corresponding periods of the prior Fiscal
Year, all certified by a Financial Officer of Borrowers as fairly presenting, in
all material respects, the consolidated financial position and results of
operations of Borrowers in accordance with GAAP (subject to normal year-end
consolidation entries, audit adjustments and the absence of footnotes and other
required statements).

(d) Annual Financial Statements.

(i) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, commencing with the Fiscal Year in which the Loan Document
Effective Date occurs, (i) all audited financial statements of HA INC (including
all Subsidiaries on a consolidated basis) required pursuant to the Exchange Act,
including without limitation, its consolidated balance sheets, statements of
income, stockholders’ equity and cash flows of the HA INC (including all
subsidiaries on a consolidated basis) as at the end of such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, commencing with the first Fiscal Year for which such
corresponding figures are available, in reasonable detail, together with a
Financial Officer Certification and management discussions and analysis with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon of the independent accounting or auditing firm (which report
and/or the accompanying financial statements shall be unqualified as to going
concern and scope of audit, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of HA INC (including all subsidiaries on a consolidated basis) as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements).

(ii) Within ninety (90) days after the end of each Fiscal Year, an unaudited
balance sheet and related statements of operations showing the consolidated
financial position of Borrowers (including all subsidiaries on a consolidated
basis) as of the close of such Fiscal Year and the results of its operations
during such Fiscal Year and setting forth in comparative form the corresponding
figures for the prior Fiscal Year, all certified by a Financial Officer of
Borrowers as fairly presenting, in all material respects, the consolidated
financial position and results of operations of Borrowers in accordance with
GAAP (subject to normal year-end audit adjustments, consolidation entries and
the absence of footnotes and other required statements).

 

Amended & Restated Loan Agreement (PF)

 

102



--------------------------------------------------------------------------------

(iii) Documents required to be delivered pursuant to Section 11.1.1(c) or
11.1.1(d) (to the extent any such documents are included in materials otherwise
filed with the U.S. Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which HA INC posts such documents, or provides a link thereto on
HA INC’s website on the Internet at the following website address:
www.hannonarmstong.com; or (ii) on which such documents are posted on HA INC’s
behalf on an Internet or intranet website, if any, to which each Lender and
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by Administrative Agent); provided that: (i) HA INC shall
deliver paper copies of such documents to Administrative Agent on behalf of any
Lender that reasonably requests delivery of such paper copies until a written
request to cease delivering paper copies is given by Administrative Agent or
such Lender and (ii) HA INC shall notify Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents.
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by HA INC with any request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining copies of such documents.

(e) Compliance Certificate. Together with each delivery of financial statements
pursuant to Sections 11.1.1(c) and 11.1.1(d), a duly executed and completed
Compliance Certificate; provided that each Compliance Certificate issued in
connection with Section 11.1.1(d) shall also include an updated organizational
structure and capital structure for HA INC, including the ownership interest
that each such entity owns and holds;

(f) Borrowing Base Certificate. Each Borrowing Base Certificate when required by
Section 9.1.1 and in form and substance substantially similar to the Form of
Borrowing Base Certificate;

(g) Notice of Default. Promptly (but in any event within five (5) Business Days)
after a Borrower obtaining Knowledge (i) of any development or event that
constitutes a Default or an Event of Default or that notice has been given to
such Borrower with respect thereto; or (ii) any development or event that has
caused or evidences the existence of, singly in any case or in the aggregate, a
Material Adverse Effect, a certificate of a Borrower signed by an Authorized
Officer of a Borrower specifying in reasonable detail the nature and period of
existence of such development, event or change, or specifying in reasonable
detail the notice given and action taken by any such Person and the nature of
such claimed Event of Default, Default, default, event or development, and what
action the applicable Obligor has taken, is taking and proposes to take with
respect thereto;

(h) Notice of Litigation. Promptly (but in any event within five (5) Business
Days) after (i) a Borrower obtaining Knowledge of any Adverse Proceeding
(including, not previously disclosed in writing by an Obligor to Administrative
Agent) in respect of any Obligor, or (ii) any Borrower obtaining Knowledge of
any Adverse Proceeding in respect of a related Material Underlying Financing
Participant not previously disclosed in writing by an

 

Amended & Restated Loan Agreement (PF)

 

103



--------------------------------------------------------------------------------

Obligor to Administrative Agent, written notice thereof together with such other
information as may be reasonably available to the applicable Obligor (including
by request to the applicable Material Underlying Financing Participant) to
enable Administrative Agent and its counsel to evaluate such matters;

(i) Notice Regarding Material Underlying Financing Documents; Required Approval;
Material Adverse Effects. Promptly, and in any event within five (5) Business
Days after a Borrower obtaining Knowledge (i) that any (A) Intercompany
Document, Material Underlying Financing Document or Required Approval of any
Related Borrower Party is amended in a manner that could reasonably be expected
to have a Material Adverse Effect or, with respect to Material Underlying
Financing Documents, a Underlying Material Adverse Effect or, terminated, or
(B) that any new Intercompany Document, Underlying Financing Document that is
material or Required Approval is entered into or received, a written statement
describing in reasonable detail such event, with copies of such material
amendments or new contracts, delivered to Administrative Agent, (ii) of any
material event of force majeure asserted under any Intercompany Document or
Material Underlying Financing Document, to the extent reasonably available to
Borrower, copies of related material notices and other documentation delivered
under such Intercompany Document or Material Underlying Financing Document and
subject to compliance with the applicable confidentiality provisions therein,
and an explanation in reasonable detail of any actions being taken with respect
thereto, and (iii) of discovery of any event or circumstance that could
reasonably be expected to have a material adverse effect on the ability of any
Related Borrower Party to carry out its obligations under a related Intercompany
Document or Material Underlying Financing Document, a written statement
describing in reasonable detail such condition, delivered to Administrative
Agent;

(j) Information Regarding Collateral. Each Borrower will furnish to each Agent
prompt written notice of any change (i) in any Related Borrower Party’s
corporate name, (ii) in any Related Borrower Party’s identity or corporate
structure, (iii) in any Related Borrower Party’s jurisdiction of organization,
or (iv) in any Related Borrower Party’s Federal Taxpayer Identification Number
or state organizational identification number. Such Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Security Documents;

(k) Additional Reporting. Promptly, and in any event within five (5) Business
Days (or such different period provided below) of a Borrower obtaining Knowledge
of the occurrence thereof, notify Administrative Agent of:

(i) any Change of Law specifically affecting the Collateral, Approved
Financings, any Related Borrower Party, any of their respective property or
Equity Interests or any related Material Underlying Financing Participant that,
in each case, could reasonably be expected to have a Material Adverse Effect or
an Underlying Material Adverse Effect, including any developments with respect
to any of the foregoing;

 

Amended & Restated Loan Agreement (PF)

 

104



--------------------------------------------------------------------------------

(ii) within thirty (30) days, any change in the Authorized Officers of any
Related Borrower Party, including certified specimen signatures of any new
Person so appointed and satisfactory evidence of the authority of such Person;

(iii) within ten (10) Business Days of receipt thereof, any written notice
received or initiated by such Borrower relating to the Approved Financings,
Collateral, any related Intercompany Document or any related Material Underlying
Financing Document, or any written notice received or initiated by such Borrower
relating to any related Required Approval, in each case, with respect to any
act, event or circumstance that could reasonably be expected to have a Material
Adverse Effect;

(iv) obtaining Knowledge of any Lien (other than a Permitted Lien) being granted
or established or becoming enforceable over any of the related Collateral,
together with a description thereof;

(v) any act, event or circumstance having occurred with respect to any related
Approved Financing that could reasonably be expected to have a Material Adverse
Effect or an Underlying Material Adverse Effect;

(vi) any event or circumstance in which an Approved Financing has become a
Watched Loan and the remedial measures that Borrowers intend to take with
respect to any such Watched Loans; or

(vii) the failure of HA INC to maintain REIT Status.

(l) Monthly Reports. Borrowers shall, or shall cause each Related Borrower
Subsidiary to, deliver via a database or similar data storage platform to
Administrative Agent no later than ten (10) Business Days after the end of each
month all Written Materials and Notices delivered to a Related Borrower
Subsidiary during such month.

(m) [Reserved]

11.1.2. Existence. (a) Except as otherwise permitted under Section 11.2.13,
Borrower shall, and shall cause each Related Borrower Subsidiary to, at all
times preserve and keep in full force and effect their respective existence and
(b) such Borrower will at all times, and will cause each Related Borrower
Subsidiary to, preserve and keep in full force and effect their respective
rights and franchises, licenses and permits material to their respective
business and the Eligible Collateral (taken as a whole), except as could not
reasonably be expected to have a Material Adverse Effect.

11.1.3. Inspections. Each Borrower shall at all times permit representatives and
independent contractors of Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and
files, including all financial, corporate and operating records and files
concerning the Project Portfolio, Loan Documents, Underlying Financing Documents
and Underlying Financings, and make copies thereof or abstracts therefrom, and
to discuss its affairs, business (including, without limitation, all matters

 

Amended & Restated Loan Agreement (PF)

 

105



--------------------------------------------------------------------------------

concerning the Project Portfolio and Underlying Financings), finances and
accounts with its directors, officers, independent public accountants, its legal
counsel and other independent agents and experts, at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to Borrowers; provided that all reasonable and
documented third-party charges, costs and expenses of Administrative Agent and
its representatives and independent contractors in connection with such visits,
examinations and discussions shall be reimbursed by the Borrowers only in
connection with two (2) such visits, examinations and discussions per fiscal
year; provided, however, that when an Event of Default exists Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrowers at any time
during normal business hours and without advance notice.

11.1.4. Compliance with Laws. Each Borrower shall, and shall cause each Related
Borrower Subsidiary to, at all times, comply with all Applicable Laws and
regulations (including Environmental Laws, FLSA, FATCA, OSHA, Anti-Terrorism
Laws, and laws regarding collection and payment of Taxes) and maintain all
Governmental Approvals necessary to the conduct of its business, unless failure
to comply (other than failure to comply with Anti-Terrorism Laws, OFAC,
Sanctions, United States Foreign Corrupt Practices Act of 1977, and Foreign
Asset Control Regulations) or maintain could not reasonably be expected to have
a Material Adverse Effect. Each Borrower shall, and shall cause each Related
Borrower Subsidiary to, at all times, comply in all material respects with
Anti-Terrorism Laws, OFAC, Sanctions, United States Foreign Corrupt Practices
Act of 1977, and Foreign Asset Control Regulations and regulations thereto.

11.1.5. Taxes. Each Borrower shall, and shall cause each Related Borrower
Subsidiary to, at all times, pay and discharge all Taxes prior to the date on
which they become delinquent or penalties attach, unless the amount is not
material to it or its financial condition or such Taxes are being Properly
Contested.

11.1.6. Special Purpose and Separateness. Each Borrower shall, and shall cause
each Related Borrower Subsidiary to, at all times, comply with the requirements
of Schedule 6.1.15.

11.1.7. [Reserved]

11.1.8. [Reserved]

11.1.9. Independent Manager. Each Borrower shall, and shall cause each Related
Borrower Subsidiary to, at all times, (a) cooperate with the Independent Manager
and (b) ensure that the Independent Manager is provided with all information
reasonably requested by the Independent Manager in fulfilling its duties to
Administrative Agent and ensure that any information that it may supply to the
Independent Manager is, taken as a whole, accurate in all material respects and
not, by omission of information or otherwise, misleading in any material respect
at the time such information is provided.

 

Amended & Restated Loan Agreement (PF)

 

106



--------------------------------------------------------------------------------

11.1.10. Further Assurances.

(a) At any time or from time to time upon the request of Administrative Agent,
each Borrower shall, and shall cause each Related Borrower Subsidiary to, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents.

(b) In furtherance of Section 11.1.10(a), each Borrower shall, and shall cause
each Related Borrower Subsidiary to, at its own expense, take all actions that
have been or shall be requested by Administrative Agent or Collateral Agent, or
that such Borrower knows are necessary, to establish, maintain, protect, perfect
and continue the perfection of the First Priority Liens of the Secured Parties
created by the related Security Documents and shall furnish timely notice of the
necessity of any such action, together with such instruments, in execution form,
and such other information as may be required or reasonably requested to enable
any appropriate Secured Party to effect any such action. Without limiting the
generality of the foregoing, each Borrower shall, and shall cause each Related
Borrower Subsidiary to, at its own expense, (i) execute or cause to be executed
and shall file or cause to be filed or register or cause to be registered such
financing statements, continuation statements and fixture filings in all places
necessary or advisable (in the reasonable opinion of counsel for Administrative
Agent or Collateral Agent) to establish, maintain and perfect such security
interests and in all other places that Administrative Agent or Collateral Agent
shall reasonably request, (ii) discharge all other Liens (other than Permitted
Liens) or other claims adversely affecting the rights of the Secured Parties in
the related Collateral and (iii) deliver or publish all notices to third parties
that may be required to establish or maintain the validity, perfection or
priority of any Lien created pursuant to the related Security Documents.

(c) In furtherance of Section 11.1.10(a), if any Related Borrower Party shall at
any time acquire any interest in property not covered by the related Security
Documents or enter into any additional related Underlying Financing Documents
that are material, such Borrower shall, and shall cause any Related Borrower
Subsidiary to, promptly (i) as applicable; execute, deliver and record a
supplement to such Security Documents, reasonably satisfactory in form and
substance to Administrative Agent, and if reasonably requested, enter into a
direct agreement with Collateral Agent in form and substance satisfactory to
Administrative Agent and Collateral Agent and (ii) ensure that such security
interest shall be valid and effective.

11.1.11. Performance of Obligations. Each Borrower shall, and shall cause each
Related Borrower Subsidiary to, (i) perform and observe all of its respective
covenants and obligations contained in any Intercompany Document or Material
Underlying Financing Document to which it is a party or related Required
Approval to the extent that failure to do so could reasonably be expected to
have a Material Adverse Effect or an Underlying Material Adverse Effect and
(ii) take all reasonable and necessary actions to enforce against any Related
Borrower Party, in the case of any such Intercompany Document or the relevant
Material Underlying Financing Participant, in the case of any related Material
Underlying Financing Document, each covenant or obligation under each such
Intercompany Document or Material Underlying Financing Document, as applicable,
to which such Person is a party in accordance with its terms as and to the
extent such enforcement actions are in the best interest of the related Eligible
Collateral and to the extent that failure to do so could reasonably be expected
to have a Material Adverse Effect or Underlying Material Adverse Effect.

 

Amended & Restated Loan Agreement (PF)

 

107



--------------------------------------------------------------------------------

11.1.12. Insurance. HA INC shall maintain and shall maintain on behalf of and
for the benefit of each Related Borrower Party insurance with insurers
satisfactory to Agent, with respect to the Properties, Collateral and business
of Obligors of such type (including general liability, umbrella policy, D&O and
workers compensation coverages), in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated.

11.1.13. Intellectual Property. Each Borrower shall, and shall use all
commercially reasonable efforts to cause each Related Borrower Subsidiary to,
keep each License affecting any Collateral or any other material Property of
such Borrower and Related Borrower Subsidiary in full force and effect as is
customary for companies similarly situated, except as could not reasonably be
expected to have a Material Adverse Effect.

11.1.14. Accounts. Borrower shall, and shall cause each Related Borrower
Subsidiary to, instruct each Person remitting cash to or for the account of
Borrowers or an Applicable Borrower Subsidiary to deposit such cash directly
into the Borrower Collateral Accounts for application in accordance with the
terms of the Depositary Agreement and each Borrower shall, and shall cause each
Related Borrower Subsidiary to promptly deposit all proceeds received from an
equity contribution (other than those equity proceeds being used to fund an
Intercompany Loan) as well as all Revenues (as defined in the Depositary
Agreement) into the Borrower Collateral Accounts. Each Borrower shall, and shall
cause each Related Borrower Subsidiary to, promptly remit any amounts received
by it or received by third parties on its behalf to Collateral Agent for deposit
in the Borrower Collateral Accounts in accordance with the terms of the
Depositary Agreement.

11.1.15. Books and Records. Each Borrower shall, and shall cause each Related
Borrower Subsidiary to, keep proper books of record and accounts in conformity
in all material respects with GAAP.

11.1.16. Collateral. Each Borrower shall, and shall cause each Related Borrower
Subsidiary to promptly (a) deliver after its receipt thereof (i) each note
issued to the Related Borrower Party in connection with each of its Approved
Financings and (ii) the Underlying Financing Documents in respect of each such
Approved Financing, to the extent originals are available and to the extent that
originals are not available then copies of the same, in each such case, to the
Collateral Agent and (b) take any other action reasonably requested by the
Administrative Agent in order to ensure that the copies of the Intercompany Note
and the other Intercompany Documents and Underlying Financing Documents are at
all times held by the Collateral Agent on behalf of the Administrative Agent for
the benefit of the Secured Parties.

11.1.17. Security Interest. Each Borrower shall cause its security interest in
the collateral securing the Intercompany Note and Intercompany Loan to at all
times be a perfected, first priority security interest enforceable against the
applicable Related Borrower Subsidiary.

11.1.18. Intercreditor Agreement. The Borrowers will cause each Person that,
from time to time, becomes a Borrower under this Agreement to become a party to
the Intercreditor Agreement, by causing such Person to execute and deliver to
the parties thereto a joinder agreement in form and substance satisfactory to
such parties, whereupon such Person will be bound by the terms of the
Intercreditor Agreement as a Borrower to the same extent as if it had executed
and delivered the Intercreditor Agreement as of the original execution date
thereof.

 

Amended & Restated Loan Agreement (PF)

 

108



--------------------------------------------------------------------------------

11.2. Negative Covenants. Each Borrower covenants and agrees that, so long as
any Commitment is in effect and until payment in full of all Obligations, it
shall not, and shall not permit any Related Borrower Subsidiary to:

11.2.1. Debt. Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Debt, except for the following Debt (“Permitted Debt”):

(a) with respect to the Borrowers, the Obligations and the Other Obligations;

(b) with respect to each Related Borrower Subsidiary, the Debt owed to its
Related Borrower as evidenced by the Intercompany Note and Intercompany Loan for
so long as such Debt shall be subject to a First Priority Lien granted by such
Borrower, in each case, in favor of Collateral Agent with such First Priority
Lien consented to by such Applicable Borrower Subsidiary; or

(c) Debt arising under Permitted Interest Rate Hedge Agreements.

11.2.2. Permitted Liens. Directly or indirectly, create, incur, assume or permit
to exist, any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Related Borrower Party, whether now owned or hereafter
acquired or licensed, or any income, profits or royalties therefrom, or file or
permit the filing of any financing statement or other similar notice of any
Lien, or permit to remain in effect, any financing statement or other similar
notice of any Lien of which it has Knowledge, with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute or under any applicable intellectual
property laws, rules or procedures, except for the following Liens
(collectively, “Permitted Liens”):

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties or the Other Collateral Agent for the benefit of the Secured Parties (as
defined in the Other Loan Agreement) granted pursuant to the related Loan
Documents, the Other Loan Documents or the Intercompany Documents and Liens in
favor of a Borrower granted to it by any of its Related Borrower Subsidiaries
pursuant to the Intercompany Documents;

(b) Liens for Taxes if obligations with respect to such Taxes are not material
with respect to it or its financial condition or are being Properly Contested;
and

(c) Liens securing obligations that are not at any time in the aggregate greater
than $100,000.

11.2.3. Use of Proceeds. Directly or indirectly, use any of the proceeds from
any Advance for any purpose other than as set forth in Section 2.3.

 

Amended & Restated Loan Agreement (PF)

 

109



--------------------------------------------------------------------------------

11.2.4. Subsidiaries. Form or have any subsidiaries, other than the formation of
a Related Borrower Subsidiary as the subsidiary of such Borrower in accordance
with Section 6.1.19 or Section 8.1.19 or a Related Borrower Subsidiary (as
defined in the Other Loan Agreement) as the subsidiary of such Borrower in
accordance with Section 6.1.19 or Section 8.1.19 of the Other Loan Agreement.

11.2.5. Ordinary Course of Conduct; No Other Business. (a) Engage in any
business other than the acquisition, ownership, financing, implementation and
maintenance of the Approved Financings that are Eligible Collateral in
accordance with the related Loan Documents and other than the acquisition,
ownership, financing, implementation and maintenance of the Approved Financings
(as defined in the Other Loan Agreement) that are Eligible Collateral (as
defined in the Other Loan Agreement) in accordance with the related Loan
Documents (as defined in the Other Loan Agreement), or (b) undertake any action
that could reasonably be expected to lead to a material alteration of the nature
of its business or the nature or scope of such Approved Financings.

11.2.6. Accounts. Establish or maintain any bank accounts other than the
Borrower Collateral Accounts.

11.2.7. Other Agreements. Enter into any material Contractual Obligation other
than, with respect to Borrowers, the Loan Documents and Intercompany Documents,
the Loan Documents (as defined in the Other Loan Agreement) and Intercompany
Documents (as defined in the Other Loan Agreement), with respect to any
Applicable Borrower Subsidiary, the related Intercompany Documents and Material
Underlying Financing Documents and, with respect to any Applicable Borrower
Subsidiary (as defined in the Other Loan Agreement), the related Intercompany
Documents (as defined in the Other Loan Agreement) and Material Underlying
Financing Documents (as defined in the Other Loan Agreement).

11.2.8. [Reserved]

11.2.9. Assignment. Assign or otherwise transfer its rights under any
Intercompany Documents or Material Underlying Financing Documents to any Person
other than the assignment of the related Intercompany Documents and Material
Underlying Financing Documents to the Collateral Agent as security for the
benefit of the Secured Parties and to the Other Collateral Agent as security for
the benefit of the Secured Parties (as defined in the Other Loan Agreement).

11.2.10. Margin Regulations. Directly or indirectly apply any part of the
proceeds of any Advance or other revenues to the purchasing or carrying of any
margin stock within the meaning of Regulation T, U or X of the Board of
Governors of the Federal Reserve of the United States, or any regulations,
interpretations or rulings thereunder.

11.2.11. Restrictions on Employees and Employee Plans. (a) Hire, retain or
otherwise incur any liability with respect to any employees (whether under
common law or otherwise) or leased employees, or (b) adopt, sponsor, maintain,
or otherwise contribute to, any Plan, including a Title IV Plan or Multiemployer
Plan, or other compensatory plan, program, arrangement or agreement for
employees, directors or consultants.

 

Amended & Restated Loan Agreement (PF)

 

110



--------------------------------------------------------------------------------

11.2.12. Investment Company Act. Take any action that would result in any
Related Borrower Party being required to register as an “investment company”
under the Investment Company Act of 1940.

11.2.13. Merger; Bankruptcy; Dissolution; Transfer of Assets. Agree to or permit
any other Related Borrower Party to:

(a) enter into any transaction of merger or consolidation;

(b) dispose of all or any part of its Property, including its interest in the
Eligible Collateral, whether now owned or hereafter acquired, except for
Permitted Dispositions;

(c) acquire by purchase or otherwise the business, Property or fixed assets of,
or Equity Interests or other evidence of beneficial ownership interests in any
Person (other than Approved Financings permitted by Section 11.2.14).

(d) transfer or release (other than as permitted by clause (b) above) any of the
Collateral.

11.2.14. Restricted Investments. Make any Restricted Investment.

11.2.15. Restricted Payments. Make or authorize any Restricted Payment unless,
with respect to Borrowers, each of the following conditions has been satisfied
as determined by Administrative Agent in its discretion:

(a) The applicable Payment Date Borrowing Base Certificate has been delivered
and approved by Administrative Agent and, after giving effect to any required
principal pre-payments identified on such certificate, such certificate
indicates that (i) the Borrowing Base exceeds the Aggregate Usage and (ii) the
Borrowers are in compliance with the Interest Service Coverage Ratio Threshold
for the then applicable Interest Coverage Calculation Period;

(b) any principal due and payable by the Borrowers based on the certificate
referred to in clause (a) of this Section 11.2.15 and otherwise pursuant to
Section 5.2.1 has been paid in full to the Lenders;

(c) no Default or Event of Default has occurred and is continuing or would exist
after giving effect to any such Restricted Payment; and

(d) no Watched Loan not otherwise identified in the Borrowing Base Certificate
referred to in Section 11.2.15(a) has been identified between the period
beginning on the date of delivery of such certificate and ending on the payment
date of the Restricted Payment, or, if such a Watched Loan has been identified,
Administrative Agent and Borrowers have agreed as to the BB Nominal Value and BB
Adjusted Value for such Watched Loan and a revised Borrowing Base Certificate
reflecting such new value and indicating that the Borrowing Base exceeds the
Aggregate Usage has been submitted and approved by Administrative Agent.

 

Amended & Restated Loan Agreement (PF)

 

111



--------------------------------------------------------------------------------

Each Borrower may make Restricted Payments to HA LLC in accordance with this
Section 11.2.15 and the Depositary Agreement or Section 11.2.15 and the
Depositary Agreement (as defined in the Other Loan Agreement).

11.2.16. Redemption or Issuance of Stock. Redeem, retire, purchase or otherwise
acquire, directly or indirectly, any of its Equity Interests now or hereafter
outstanding or set aside any funds for any of the foregoing, or issue any Equity
Interests to any other Person (other than with respect to equity contributions
made in cash by Guarantors to any Borrower for the limited purpose of
maintaining adequate capitalization of a Borrower Party so long as the
provisions set forth in clause (d) of the definition of Permitted Investments
have been satisfied).

11.2.17. Transactions with Shareholders and Affiliates. Directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of such Related Borrower Party on terms that are less favorable to
such Related Borrower Party than those that might be obtained at the time from a
Person who is not such a holder or Affiliate, excluding any transactions under
any Loan Document, Intercompany Documents, Organizational Documents or Material
Underlying Financing Document or any Loan Document (as defined in the Other Loan
Agreement), Intercompany Documents (as defined in the Other Loan Agreement),
Organizational Documents (as defined in the Other Loan Agreement) or Material
Underlying Financing Document (as defined in the Other Loan Agreement).

11.2.18. Amendments or Waivers of Organizational Documents. Agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Loan Document Effective Date (or the
A&R Effective Date with respect to the New Borrower and the New Borrower
Subsidiaries) if such amendment, restatement, supplement, modification or waiver
would be adverse to Lenders or could be reasonably expected to result in a
Material Adverse Effect without in each case obtaining the prior written consent
of Administrative Agent to such material amendment, restatement, supplement or
other modification or waiver (which consent shall not be unreasonably withheld,
conditioned or delayed).

11.2.19. Amendment of and Notices Under Material Underlying Financing Documents.
Unless with the prior written consent of Administrative Agent (which consent
shall not be unreasonably delayed) directly or indirectly:

(a) permit (other than the termination of a Material Underlying Financing
Document in the ordinary course in accordance with any right of termination for
convenience, buyout, prepayment or similar termination right under and in
accordance with the Material Underlying Financing Documents and so long as, in
each such case, such right is not being exercised as a result of a default or
failure to perform by any of the parties to the applicable document) or issue
any notice or take any other action which would reasonably be expected to lead
to the abrogation, cancellation, suspension or termination of any Material
Underlying Financing Document; provided that with respect to an Approved
Financing where (i) such action or notice required the vote, approval or consent
of a requisite group of lenders prior to issuing such notice or taking such
action and (ii) such Related Borrower Subsidiary has voted in writing against
any such action or issuance, then such Related Borrower Subsidiary shall not be
deemed to have permitted such action or issuance for purposes of this clause
(a);

 

Amended & Restated Loan Agreement (PF)

 

112



--------------------------------------------------------------------------------

(b) permit or issue any notice or take any other action which would reasonably
be expected to result in the cancellation, suspension or termination of any
Required Approval, the effect of which could reasonably be expected to have a
Material Adverse Effect provided that with respect to an Approved Financing
where (i) such action or notice required the vote, approval or consent of a
requisite group of lenders prior to issuing such notice or taking such action,
and (ii) such Related Borrower Subsidiary has voted in writing against any such
action or issuance, then such Related Borrower Subsidiary shall not be deemed to
have permitted such action or issuance for purposes of this clause (b);

(c) sell, transfer, assign or otherwise dispose of all or any part of its
material rights or interests in any Material Underlying Financing Document or
Required Approval (except for a Permitted Disposition);

(d) subject to clause (a) above, waive any default under or breach of any
Material Underlying Financing Document (other than waivers that are of a formal,
minor or technical nature and do not change materially any Person’s rights or
obligations thereunder; provided that any such waiver shall be delivered to the
Administrative Agent in accordance with Section 11.1.1(l)); provided that with
respect to an Approved Financing where (i) such waiver required the vote,
approval or consent of a requisite group of lenders prior to granting such
waiver and (ii) such Related Borrower Subsidiary has voted in writing against
granting such waiver, then such Related Borrower Subsidiary shall not be deemed
to have granted such waiver for purposes of this clause (d);

(e) subject to clause (a) above, waive, fail to enforce, forgive or release any
material right, interest or entitlement whatsoever arising under or in respect
of any Material Underlying Financing Document; provided that with respect to an
Approved Financing where (i) such waiver, failure to enforce, forgiveness or
release required the vote, approval or consent of a requisite group of lenders
prior to granting such waiver, release or forgiveness, or making such decision
not to enforce, and (ii) such Related Borrower Subsidiary has voted in writing
against granting such waiver, forgiveness or release or voted in writing for
enforcing such rights, then such Related Borrower Subsidiary shall not be deemed
to have granted such waiver, release or forgiveness or to have failed to enforce
such rights for purposes of this clause (e);

(f) subject to clause (a) above, exercise any right to initiate an arbitration
proceeding or expert decision under any Material Underlying Financing Document
or take any action with respect to any arbitration proceeding or expert decision
commenced under any Material Underlying Financing Document; provided that with
respect to an Approved Financing where (i) such action or exercise required the
vote, approval or consent of a requisite group of lenders prior to taking such
action or exercise of rights, and (ii) such Related Borrower Subsidiary has
voted in writing against taking or exercising such rights, then such Related
Borrower Subsidiary shall not be deemed to have permitted such action or
exercise of rights for purposes of this clause (f);

 

Amended & Restated Loan Agreement (PF)

 

113



--------------------------------------------------------------------------------

(g) replace any Material Underlying Financing Participant under any Material
Underlying Financing Document or agree to or permit the assignment of any
material rights or the delegation of any material obligations of any Material
Underlying Financing Participant under any Material Underlying Financing
Document or Required Approval except as may be required by the Security
Documents; provided that with respect to an Approved Financing where (i) such
replacement, assignment or delegation required the vote, approval or consent of
a requisite group of lenders prior to and as a condition to such replacement,
assignment or delegation occurring and (ii) such Related Borrower Subsidiary has
voted in writing against permitting any such replacement, assignment or
delegation, then such Related Borrower Subsidiary shall not be deemed to have
permitted such replacement, delegation or assignment for purposes of this clause
(g); or

(h) agree to amend, supplement or otherwise modify any Material Underlying
Financing Document or any rights or obligations of any Material Underlying
Financing Participant thereunder (other than such modifications as are required
to correct a manifest error or are of a formal, minor or technical nature and do
not change materially any Person’s rights or obligations thereunder; provided
that any such modification shall be delivered to the Administrative Agent in
accordance with Section 11.1.1(l));

provided that any action taken or not taken by Administrative Agent pursuant to
this Section 11.2.19 shall be independent of and shall not in any way negatively
affect or otherwise limit Administrative Agent’s rights under and pursuant to
Section 9.1.

11.2.20. Tax Classification. Take, or cause or permit any other Person to take,
any action that could reasonably be expected to change the classification, for
U.S. federal income Tax purposes, of any Obligor as a partnership, an entity
disregarded as separate from its owner, a REIT, a QRS or a TRS, as the case may
be.

11.2.21. [Reserved]

11.2.22. Collateral. Take any action to cause the original Intercompany Note,
other Intercompany Loan Documents and Underlying Financing Documents to be held
by any party other than the Collateral Agent on behalf of the Administrative
Agent for the benefit of the Secured Parties or the Other Collateral Agent on
behalf of the Other Administrative Agent for the benefit of the Secured Parties
(as defined in the Other Loan Agreement), except with the written consent of the
Administrative Agent.

11.2.23. Loans. Make any loans or other advances of money to any Person except,
in respect of the Borrower, to a Related Borrower Subsidiary in connection with
an Approved Financing pursuant to the terms of the Intercompany Documents or to
a Related Borrower Subsidiary (as defined in the Other Loan Agreement) in
connection with an Approved Financing (as defined in the Other Loan Agreement)
pursuant to the terms of the Intercompany Documents (as defined in the Other
Loan Agreement), and with respect to each Related Borrower Subsidiary, to the
respective Underlying Borrower in respect of an Approved Financing pursuant to
the terms of the Underlying Financing Agreements (as defined in the Other Loan
Agreement) or an Approved Financing pursuant to the terms of the Underlying
Financing Agreements (as defined in the Other Loan Agreement).

 

Amended & Restated Loan Agreement (PF)

 

114



--------------------------------------------------------------------------------

11.2.24. Hedge Agreements. Enter into any Hedge Agreement other than a Permitted
Interest Rate Hedge Agreement or a Permitted Interest Rate Hedge Agreement (as
defined in the Other Loan Agreement); provided that, no such agreement may be
entered into unless and until the Borrowers and Administrative Agent have agreed
on a methodology in which to ascribe value to the payments proposed to be made
under any such agreement.

11.2.25. Intercompany Documents. Agree to amend, supplement or otherwise modify
any Intercompany Document or any rights or obligations of any party thereunder
except for modifications as are required to correct a manifest error.

11.2.26. Borrower Subsidiary Assets. Cause or permit (i) any Related Borrower
Subsidiary to own directly or indirectly any assets other than Approved
Financings (and all documents executed in connection therewith) that are
included within the Borrowing Base as Eligible Collateral and any Approved
Financings (as defined in the Other Loan Agreement) that are included within the
Borrowing Base (as defined in the Other Loan Agreement) as Eligible Collateral
(as defined in the Other Loan Agreement) under the Other Loan Facility and, in
each case, pledged to the Collateral Agent by Borrowers as security for the
outstanding Obligations and (ii) any Related Borrower Subsidiary to own an
Approved Financing or an Approved Financing (as defined in the Other Loan
Agreement) under the Other Loan Facility unless such loan was originally
acquired by such Related Borrower Subsidiary with the proceeds received from an
Intercompany Note.

11.2.27. Sanctions. Directly or indirectly, use the proceeds of any Loan, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Administrative Agent, or otherwise) of Sanctions.

11.2.28. Interest Service Coverage Ratio. Permit the Interest Service Coverage
Ratio as of the end of any Semi-annual Period to be less than the Interest
Service Coverage Ratio Threshold as of the last day of such period.

SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1. Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

12.1.1. REIT and Partnership Status. HA INC shall, for any reason, lose or fail
to maintain its REIT Status; any of HA LP, HA LLC, HAT Holdings I, HAT Holdings
II or a Borrower shall, for any reason, lose or fail to maintain its status as a
partnership or an entity disregarded as separate from its owner (or, in the case
of each of HAT Holdings I and HAT Holdings II, its status as a TRS of HA INC)
for U.S. federal income Tax purposes.

12.1.2. Failure to Make Payments When Due. Failure by a Borrower to pay (i) any
interest due on the Loans or any fee or any other amount (other than amounts
referred to

 

Amended & Restated Loan Agreement (PF)

 

115



--------------------------------------------------------------------------------

in clauses (ii) and (iii) of this Section 12.1.2) due hereunder within five
(5) Business Days after the date due, (ii) any principal amount due on the
Loans, including without limitation, pursuant to Section 2.4, Section 5.2.1(a),
Section 5.2.1(b), Section 5.2.1(c), Section 5.2.1(d), Section 5.2.1(e), or
Section 5.2.1(f), on the date such payment is due or (iii) any fee or other
amount payable pursuant to Sections 3.4.2, 3.4.3, 3.6, 3.7, 3.8, 3.9 and 5.7 on
the date such payment is due.

12.1.3. Default in Other Agreements. Any failure by any Guarantor (a) to pay any
amount due under the Guaranty; provided that if the amount being claimed under
the Guaranty is solely in respect of interest, fees or such other amounts that,
in each such case, are referred to and payable by Borrowers in accordance with
clause (i) of Section 12.1.2, then any Guarantors failure to pay any such amount
under the Guaranty shall not be an immediate Event of Default but shall mature
into an Event of Default immediately upon the expiration, without payment by the
Borrowers, of the five (5) Business Day cure period provided to Borrowers in
such clause (i) of Section 12.1.2, (b) to perform or observe any of its
obligations under Section 15(b)(ii)(B) (Existence) or Section 15(b)(iii)
(Inspections; Books and Records) of the Guaranty, which failure, if capable of
being cured, remains uncured for a period of five (5) Business Days after the
date that any such Guarantor receives notice or otherwise Knows of any such
failure, (c) to perform or observe any of the covenants set forth in
Sections 15(b)(ii)(A) (Existence), (vii) (Financial Covenants), (x) (Margin
Regulations), (xi) (Investment Company Act), (xii) (Merger; Bankruptcy),
(xiii) (Liquidation, Etc.) or (xiv) (Acquisitions) of the Guaranty, or
(d) (i) to make any payment (other than under the Guaranty) when due (whether by
scheduled maturity, required payment, acceleration, demand, or otherwise) in
respect of any Debt or other obligation or guarantee having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000, or (ii) to observe or perform any other
agreement or condition relating to any Debt, obligation or guarantee having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which failure or other event results in the delivery to and
receipt by a Guarantor of a written notice of default of such Debt, obligation
or guaranty relating thereto.

12.1.4. ERISA Event. Either (i) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan that has resulted or could reasonably be expected to
result in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC,
or that constitutes grounds for appointment of a trustee for or termination by
the PBGC of any Pension Plan or Multiemployer Plan or (ii) an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan, in
each case, to the extent such event, liability or failure has or could
reasonably be expected to have a Material Adverse Effect.

12.1.5. Covenants Without Cure Period. (a) Any failure by any Borrower to
perform or observe any of its obligations under Section 9.1.2, 9.1.3, 9.1.5,
clauses (g), (h), (i), (k)(iv), (k)(v), (k)(vi) or (k)(vii) of Section 11.1.1,
11.1.2(b), 11.1.3, 11.1.6, 11.1.11, 11.1.14, 11.1.17, 11.2.2, 11.2.3, 11.2.5,
11.2.15, 11.2.17 and 11.2.19, which failure, if capable of being cured, remains
uncured for a period of five (5) Business Days after the date that any Borrower

 

Amended & Restated Loan Agreement (PF)

 

116



--------------------------------------------------------------------------------

receives notice or otherwise Knows of such failure; or (b) any failure by any
Borrower to perform or observe any of its obligations under Sections 9.2.4,
11.1.1(f), 11.1.2(a), 11.1.9, or 11.2 (other than those clauses of Section 11.2
specified in clause (a) of this Section 12.1.5).

12.1.6. Covenants and Other Agreements with Cure Period. Any failure by a
Borrower or Guarantor to perform or observe any of the covenants or provisions
set forth in any Loan Document to which it is a party (exclusive of any events
specified as an Event of Default in any other clause of this Section 12.1),
which failure, if capable of being cured, remains uncured for a period of thirty
(30) days (the “Initial Cure Period”) after the date that such Borrower or
Guarantor receives notice or otherwise Knows of such failure; provided that an
event specified in this Section 12.1.6 which is capable of being cured shall not
constitute an Event of Default until an additional thirty (30) days following
the Initial Cure Period has elapsed, if such Borrower or Guarantor began taking
actions to cure such event during the Initial Cure Period and reasonably expects
that such cure will be accomplished within such additional thirty (30) days.

12.1.7. Breach of Representations, Etc. Any representation or warranty herein or
in any other Loan Document or in any written statement, report, financial
statement or certificate made or delivered to any Agent or Lender by or on
behalf of any Obligor shall be false or misleading in any material respect
(without duplication of other materiality qualifiers) as of the date made.

12.1.8. Involuntary Bankruptcy; Appointment of Receiver, Etc. (a) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Obligor in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (b) an involuntary case
shall be commenced against any Obligor under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect and any such event described in this clause (b) shall continue for sixty
(60) days without having been dismissed, bonded or discharged; or (c) a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Obligor, or over all or a substantial part of its
property, shall have been entered, or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Obligor
for all or a substantial part of its property, or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of any Obligor.

12.1.9. Voluntary Bankruptcy; Appointment of Receiver, Etc. (a) Any Obligor
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Obligor
shall make any assignment for the benefit of creditors; or (b) any Obligor shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of any Obligor (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 12.1.8.

 

Amended & Restated Loan Agreement (PF)

 

117



--------------------------------------------------------------------------------

12.1.10. Judgments and Attachments. One or more Governmental Judgments shall be
entered against any Obligor and (a) such Governmental Judgments shall not be
vacated, discharged or stayed or bonded pending appeal for a period of sixty
(60) days and (b)(i) the aggregate amount of all such Governmental Judgments
outstanding at any time (except to the extent the Borrowers have provided
Administrative Agent with evidence satisfactory to Administrative Agent that a
bona fide claim exists under its insurance policies in respect of such judgment
and no insurer has disputed coverage for such claim or such Obligor has posted
collateral satisfactory to the Administrative Agent) exceeds $1,000,000 and
(ii) such Governmental Judgments could reasonably be expected to have a Material
Adverse Effect.

12.1.11. Dissolution. Any order, judgment or decree shall be entered against any
Obligors decreeing the dissolution, liquidation or winding up or split up of
such Person.

12.1.12. Change of Control. A Change of Control shall have occurred.

12.1.13. Unenforceability, Termination, Repudiation or Transfer of Any Loan
Document. Any Loan Document or any material provision hereof or thereof (a) is
terminated (other than in accordance with its terms), (b) ceases to be valid and
binding and in full force and effect, or the performance of any material
obligation under any such document by any Obligor becomes unlawful, (c) is
declared to be void or is repudiated or is the subject of a challenge to its
validity or enforceability by any Obligor, or (d) shall be assigned or otherwise
transferred or terminated by any Obligor party thereto prior to the repayment in
full of all Obligations in any manner except as provided for herein.

12.1.14. Security Interests. Any of the Security Documents shall fail in any
respect to provide the Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby or such Lien in
respect of all or any portion of the Collateral shall fail to have the priority
contemplated therefore in such Security Documents, or any such Security Document
or Lien in respect of all or any portion of the Collateral shall cease to be in
full force and effect, or the validity thereof or the applicability thereof to
the Advances, the Obligations or any other obligations purported to be secured
or guaranteed thereby or any part thereof, shall be disaffirmed by or on behalf
of any Obligor party thereto (other than Administrative Agent or Collateral
Agent).

12.1.15. Governmental Approvals and Required Approvals. Any Borrower Party shall
fail to obtain, renew, maintain or comply in all material respects with any
Required Approval or any such Required Approval shall be rescinded, terminated,
suspended, modified, withdrawn or withheld or shall be determined to be invalid
or shall cease to be in full force and effect and such circumstances could
reasonably be expected to result in a Material Adverse Effect; or any
proceedings shall be commenced by or before any Governmental Authority for the
purpose of rescinding, terminating, suspending, modifying, withdrawing or
withholding any such Required Approval and such proceedings could reasonably be
expected to result in a Material Adverse Effect.

 

Amended & Restated Loan Agreement (PF)

 

118



--------------------------------------------------------------------------------

12.1.16. Foreign Asset Control Regulations. Any disbursements of the Loan
Facility or the use of the proceeds thereof shall violate the Foreign Asset
Control Regulations in any material respect.

12.1.17. [Reserved]

12.1.18. Anti-Terrorism Laws. Any Obligor or any of their respective Principal
Persons shall fail to comply in any material respects with the Anti-Terrorism
Laws.

12.1.19. Investment Company Act of 1940. Any failure by any Obligor to qualify
for an exclusion from registration as an investment company under the Investment
Company Act of 1940.

12.1.20. [Reserved]

12.1.21. Watched Loans. At any time prior to the Revolver Termination Date,
fifty percent (50%) or more of the total Approved Financings are Watched Loans.

12.1.22. [Reserved]

12.1.23. Other Loan Facility. An Event of Default (as defined under the Other
Loan Facility).

12.2. Remedies upon Default.

12.2.1. Upon the occurrence of (a) any Event of Default described in
Section 12.1.8 or 12.1.9 in respect of any Borrower, automatically, and
(b) during the continuance of any other Event of Default and notice to Borrower
Agent by Administrative Agent, (i) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Borrower: (A) the unpaid principal amount of and accrued interest on the Loans
and (B) all other Obligations; (ii) Administrative Agent may direct Collateral
Agent to enforce any and all Liens and security interests created in the
Collateral of Borrowers pursuant to the Security Documents; and
(iii) Administrative Agent may exercise any and all rights and remedies
available to it with respect to the Eligible Collateral, any Obligor under any
Intercompany Document or Material Underlying Financing Document to which such
Obligor is a party, or any Material Underlying Financing Participant under any
Material Underlying Financing Document or otherwise under Applicable Laws.

12.2.2. In addition to the rights and remedies provided to Administrative Agent
in Section 12.2.1, upon the occurrence of and during the continuation of any
Event of Default, Administrative Agent shall have the right to exercise all
rights of each Borrower with respect to each Approved Financing.

12.2.3. Each Borrower acknowledges and agrees that Administrative Agent shall
have the continuing and exclusive right to apply and reapply proceeds of
Collateral against the Obligations, in such manner as Administrative agent deems
advisable.

 

Amended & Restated Loan Agreement (PF)

 

119



--------------------------------------------------------------------------------

12.2.4. In addition to the rights and remedies provided to Administrative Agent
in Sections 12.2.1, 12.2.2 and 12.2.3, upon the occurrence of and during the
continuation of any Event of Default described in Section 12.1.21,
Administrative Agent shall have the right to exercise all rights of each
Borrower under the Loan Documents, including to control all decisions with
respect to each Approved Financing.

12.3. Sub-License. Each Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, for the purpose, upon the occurrence and during the continuation
of any Event of Default, of advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral or other Property of any Borrower
Party. Each Borrower’s rights and interests under Intellectual Property shall
inure to Agents’ benefit.

12.4. Setoff. At any time during an Event of Default, Administrative Agent,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Administrative Agent, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, whether or not Administrative
Agent, such Lender or such Affiliate shall have made any demand under any Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Administrative Agent, such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of Administrative Agent, each Lender and each
such Affiliate under this Section 12.4 are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.
Administrative Agent and each Lender agrees to use reasonable efforts to notify
the Borrower Agent and Administrative Agent promptly after any such setoff and
application; provided, however, that (i) the failure to give such notice shall
not affect the validity of such setoff and (ii) neither the Administrative Agent
nor any Lender shall have any liability in the event of any failure to give such
notice.

12.5. Remedies Cumulative; No Waiver.

12.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agents and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

12.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of any Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan during a Default,
Event of Default or other failure to

 

Amended & Restated Loan Agreement (PF)

 

120



--------------------------------------------------------------------------------

satisfy any conditions precedent; or (c) acceptance by any Agent or any Lender
of any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

SECTION 13. AGENT

13.1. Appointment and Authority. Each of Lenders hereby irrevocably appoints
Bank of America to act on its behalf as Administrative Agent hereunder and under
the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 13 are solely for the benefit of Administrative Agent and Lenders and
neither Borrowers nor any other Obligor shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

13.2. Exculpatory Provisions.

13.2.1. No Duty. Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.

13.2.2. Required Lenders. Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of
Required Lenders (or such

 

Amended & Restated Loan Agreement (PF)

 

121



--------------------------------------------------------------------------------

other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 15.1 and 12.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to Administrative Agent by Borrowers
or a Lender.

13.2.3. Reliance. Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Section 6 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.

13.3. Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of such Loan. Administrative Agent may
consult with legal counsel (who may be counsel for Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

13.4. Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section 13 shall apply to
any such sub-agent and to the Related Parties of Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

Amended & Restated Loan Agreement (PF)

 

122



--------------------------------------------------------------------------------

13.5. Resignation of Administrative Agent.

13.5.1. Resignation. Administrative Agent may at any time give notice of its
resignation to Lenders and Borrowers; provided that Bank of America will not
resign as Administrative Agent unless otherwise required by law or in order to
comply with regulatory requirements applicable to it; provided, further, that
any successor to Bank of America by merger or acquisition of stock shall
continue to be Administrative Agent hereunder without further act on the part of
any Secured Party or Obligor. Upon receipt of any such notice of resignation,
Required Lenders shall have the right, in consultation with Borrowers, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by Required Lenders) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to) on behalf
of Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

13.5.2. Removal. If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, Required Lenders may,
to the extent permitted by Applicable Law, by notice in writing to Borrower
Agent and such Person remove such Person as Administrative Agent and, in
consultation with Borrowers, appoint a successor. If no such successor shall
have been so appointed by Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

13.5.3. Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 5.7.6 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 13.5). The fees payable
by Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 13 and Section 15.2

 

Amended & Restated Loan Agreement (PF)

 

123



--------------------------------------------------------------------------------

shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

13.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon any Loan Document or any related agreement or any document
furnished hereunder or thereunder.

13.7. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as Administrative Agent, Collateral
Agent, or a Lender hereunder.

13.8. Administrative Agent May File Proofs of Claim.

13.8.1. Authorization. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Borrower or
Guarantor, Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and Advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Sections 3.1.2, 3.4 and 15.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 3.1.2, 3.4 and 15.2.

 

Amended & Restated Loan Agreement (PF)

 

124



--------------------------------------------------------------------------------

13.8.2. No Reorganization Authorization. Nothing contained herein shall be
deemed to authorize Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
to authorize Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

13.9. Collateral and Guaranty Matters.

13.9.1. Further Authorization. Without limiting the provisions of Section 13.8,
Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion:

(a) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (i) upon Commitment Termination Date and payment
in full of all Obligations (other than contingent indemnification obligations),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 15.1, if
approved, authorized or ratified in writing by Required Lenders; and

(b) to subordinate any Lien on any property granted to or held by Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 11.2.2.

13.9.2. Confirmation of Release Authority. Upon request by Administrative Agent
at any time, Required Lenders will confirm in writing Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property pursuant to this Section 13.9.

13.9.3. Reliance. Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Borrower or Guarantor in connection therewith, nor shall Administrative
Agent be responsible or liable to Lenders for any failure to monitor or maintain
any portion of the Collateral.

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS

14.1. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 14.3 or (ii) by way of
participation in accordance with the provisions of Section 14.2 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 14.2
and, to the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

Amended & Restated Loan Agreement (PF)

 

125



--------------------------------------------------------------------------------

14.2. Participations.

14.2.1. Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers or Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or Borrowers or any of
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers,
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 15.2.3 without regard to the existence of any
participation.

14.2.2. Participation Instruments. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 15.1.1 that affects such Participant.
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.7, 3.9 and 5.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 14.3 (it being
understood that the documentation required under Section 5.8 shall be delivered
to Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 14.3; provided
that such Participant (A) agrees to be subject to the provisions of Sections
5.10, 14.4 and 15.13 as if it were an assignee pursuant to Section 14.3 and
(B) shall not be entitled to receive any greater payment under Sections 3.7, 3.9
and 5.7, with respect to any participation, than Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at Borrowers’ request and
expense, to use reasonable efforts to cooperate with Borrowers to effectuate the
provisions of Section 5.10.1 or 5.10.2, with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.4 as though it were a Lender; provided that such Participant
agrees to be subject to Section 5.1.10 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c)

 

Amended & Restated Loan Agreement (PF)

 

126



--------------------------------------------------------------------------------

of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

14.2.3. Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Borrower Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

14.3. Assignments.

14.3.1. Permitted Assignments. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(a) the aggregate amount of the Commitments retained by Bank of America, N.A.,
as Lender, is at least 50.1% of all Commitments

(b)

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in clause (ii) below in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund administered or managed by
a Lender or an Affiliate of a Lender, no minimum amount need be assigned; and

(ii) in any case not described in clause (i) above, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower Agent otherwise consents (such
consent not to be unreasonably withheld or delayed).

(c) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned.

 

Amended & Restated Loan Agreement (PF)

 

127



--------------------------------------------------------------------------------

(d) No consent shall be required for any assignment except to the extent
required by clause (b)(ii) above and, in addition:

(i) the consent of Borrower Agent (such consent not to be unreasonably withheld
or delayed) required pursuant to clause (b)(ii) above shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within five (5) Business Days after having
received notice thereof; and provided, further, that consent of Borrower Agent
shall not be required during the primary syndication of the credit facility
provided herein; and

(ii) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund administered or
managed by a Lender or an Affiliate of a Lender.

(e) The parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee in the amount of $3,500; provided, however, that Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to Administrative Agent an Administrative Questionnaire.

(f) No such assignment shall be made (i) to any Borrower or any Affiliate or
Subsidiary of any Borrower, (ii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii), or
(iii) to a natural Person.

(g) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or other
compensating actions, including funding, with the consent of Borrower Agent and
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this clause (g), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

14.3.2. Accession; Survival. Subject to acceptance and recording thereof by
Administrative Agent pursuant to Section 14.3.3, from and after the effective
date specified in

 

Amended & Restated Loan Agreement (PF)

 

128



--------------------------------------------------------------------------------

each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.7, 3.9, 5.7, 5.10.1, 5.10.2 and 15.2 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, Borrowers (at their expense)
shall execute and deliver a Borrower Note(s) to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 14.3.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 14.2.

14.3.3. Register. Administrative Agent, acting solely for this purpose as an
agent of Borrowers (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and
the Register. The entries in the Register shall be conclusive absent manifest
error, and Borrowers, Administrative Agent and Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

14.4. Replacement of Certain Lenders.

14.4.1. Replacement. If Borrowers are entitled to replace a Lender pursuant to
the provisions of Section 5.10, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then Borrower Agent may, at its sole expense and effort,
upon notice to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.1), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.7 and 5.7) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 14.1;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

 

Amended & Restated Loan Agreement (PF)

 

129



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 5.7 or payments required to be made pursuant to Section 3.7, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with Applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

14.4.2. No Assignment for Waiver. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

SECTION 15. MISCELLANEOUS

15.1. Consents, Amendments and Waivers.

15.1.1. Amendment. No amendment or waiver of any provision of any Loan Document,
and no consent to any departure by any Borrower or any other Obligor therefrom,
shall be effective unless in writing signed by Required Lenders and each
Borrower or the applicable Obligor, as the case may be, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6, without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 12.2) without the written consent of such Lender;

(c) postpone or extend any date fixed by or any Loan Document for any payment
(including Mandatory Prepayments) of principal, interest, fees or other amounts
due to Lenders (or any of them) hereunder or under any other Loan Document or
postpone or extend any scheduled Commitment reduction without the written
consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the proviso to this clause (d)) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to such amount; provided, however, that
only the consent of Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or to reduce any fee payable
hereunder;

 

Amended & Restated Loan Agreement (PF)

 

130



--------------------------------------------------------------------------------

(e) change Section 5.5.1 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section 15.1 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release all or substantially all of the Collateral or substantially all of
the value of the Guaranty, in each case, without the written consent of each
Lender; or

(h) without the prior written consent of Required Lenders, change the definition
of the terms “Availability” or “Borrowing Base” or any component definition used
therein if, as a result thereof, the amounts available to be borrowed by
Borrowers would be increased; provided that the foregoing shall not limit the
discretion of Administrative Agent to add new Approved Financings to the
Borrowing Base as provided herein;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under any Loan
Document; and (ii) the Agent Commitment Document may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

15.1.2. Limitations. The agreement of any Borrower shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders and Administrative Agent as among themselves. Any waiver or consent
granted by Administrative Agent or Lenders hereunder shall be effective only if
in writing and only for the matter specified.

15.1.3. Payment for Consents. Each Borrower shall not, directly or indirectly,
pay any remuneration or other thing of value, whether by way of additional
interest, fee or otherwise, to any Lender (in its capacity as a Lender
hereunder) as consideration for agreement by such Lender with any modification
of any Loan Documents, unless such remuneration or value is concurrently paid,
on the same terms, on a pro rata basis to all Lenders providing their consent.

 

Amended & Restated Loan Agreement (PF)

 

131



--------------------------------------------------------------------------------

15.2. Expenses; Indemnity; Damage Waiver.

15.2.1. [Reserved]

15.2.2. Borrowers shall indemnify the Indemnitees against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including Borrowers and other Obligor) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 5.7), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Obligor or any of its Subsidiaries, or any Environmental Notice related in any
way to Borrowers or other Obligor, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Obligor, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Obligor against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrowers or any other Obligor has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 5.7, this Section 15.2.2 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

15.2.3. To the extent that Borrowers for any reason fail to indefeasibly pay any
amount required under Section 3.4 or 15.2.2 to be paid by it to Administrative
Agent (or any sub-agent thereof) or any of its Related Parties, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the aggregate Outstanding Amount at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or against any Related
Party acting for Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of Lenders under this Section 15.2.3 are subject
to the provisions of Section 5.1.6.

15.2.4. To the fullest extent permitted by Applicable Law, Borrowers shall not
assert, and hereby waive, and acknowledge that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive

 

Amended & Restated Loan Agreement (PF)

 

132



--------------------------------------------------------------------------------

damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in Section 15.2.2
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

15.2.5. All amounts due under this Section 15.2 shall be payable not later than
ten (10) Business Days after demand therefor.

15.2.6. The agreements in this Section 15.2 and the indemnity provisions herein
shall survive the resignation of Administrative Agent, the replacement of any
Lender, the termination of the aggregate Outstanding Amount and Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

15.3. Notices and Communications.

15.3.1. Notice Address. All notices and other communications by or to a party
hereto shall be in writing and shall be given to any Borrower, at Borrower
Agent’s address shown on the signature pages hereof, and to any other Person at
its address shown on the signature pages hereof (or, in the case of a Person who
becomes a Lender after the Loan Document Effective Date, at the address shown on
its Assignment and Assumption), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three (3) Business Days after deposit in the
U.S. mail, with first-class postage pre-paid, addressed to the applicable
address; or (c) if given by Personal delivery, when duly delivered to the notice
address with receipt acknowledged. Notwithstanding the foregoing, no notice to
Agent pursuant to Sections 2.4, 3.5, 3.7, 3.9, 4.1, 5.2, 5.7, 5.10.1, 11.1.1,
13.2 and 14.3 shall be effective until actually received by the individual to
whose attention at Agent such notice is required to be sent. Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.

15.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, and distribution of Loan Documents.
Administrative Agent and Lenders make no assurances as to the privacy and
security of electronic communications. Electronic and voice mail may not be used
as effective notice under the Loan Documents.

15.3.3. Platform. Borrowers hereby acknowledge that (a) Administrative Agent
may, but shall not be obligated to, make available to Lenders the Borrower
Materials by posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak
or another similar

 

Amended & Restated Loan Agreement (PF)

 

133



--------------------------------------------------------------------------------

electronic system (the “Platform”) and (b) certain of Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to Borrowers or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
Borrowers hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrowers
shall be deemed to have authorized Administrative Agent and Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 15.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrowers, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrowers’, any other Obligor’s or
Administrative Agent’s transmission of Borrower Materials through the Internet;
except to the extent that a court of competent jurisdiction by final and
non-appealable judgment has determined that such losses, claims, damages,
liabilities or expenses arising out of Administrative Agent’s transmission of
Borrower Materials resulted from the gross negligence or willful misconduct of
such Agent Party.

15.3.4. Non-Conforming Communications. Agents and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

15.4. Performance of Borrowers’ Obligations. Each Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
and reasonably requested by Administrative Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority

 

Amended & Restated Loan Agreement (PF)

 

134



--------------------------------------------------------------------------------

of Collateral Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien. All payments, costs and expenses
(including Extraordinary Expenses) of any Agent under this Section 15.4 shall be
reimbursed to such Agent by Borrowers on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Loans. Any
payment made or action taken by Agents under this Section 15.4 shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.

15.5. Credit Inquiries. Administrative Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor.

15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

15.8. Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Administrative Agent has received counterparts bearing the
signatures of all parties hereto. Delivery of a signature page of any Loan
Document by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of such agreement.

15.9. Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

15.10. Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

 

Amended & Restated Loan Agreement (PF)

 

135



--------------------------------------------------------------------------------

15.11. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Administrative
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of Administrative
Agent, Lenders or any other Secured Party pursuant to the Loan Documents or
otherwise shall be deemed to constitute Administrative Agent and any Secured
Party to be a partnership, joint venture or similar arrangement, nor to
constitute control of any Obligor.

15.12. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers and each
Obligor acknowledge and agree, and acknowledges their respective Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and Lenders are arm’s-length commercial
transactions between Borrowers and their respective Affiliates, on the one hand,
and the Agents and Lenders, on the other hand, (B) each of Borrowers have
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents and
each Lender are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrowers or any of
their respective Affiliates, or any other Person and (B) neither the Agents nor
any Lender have any obligation to Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrowers and their respective Affiliates, and neither the Agents nor any Lender
have any obligation to disclose any of such interests to Borrowers or any of
their respective Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Agents or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

15.13. Confidentiality. Each of Agents and Lenders shall maintain the
confidentiality of all Information, except that Information may be disclosed
(except and to the extent restricted by any letter agreement entered into on the
date hereof) (a) to its Affiliates, and to its and their partners, directors,
officers, employees, agents, advisors and representatives (provided such Persons
are informed of the confidential nature of the Information and instructed to
keep it confidential); (b) to the extent requested by any governmental,
regulatory or self-regulatory authority purporting to have jurisdiction over it
or its Affiliates; (c) to the extent required by Applicable Law or by any
subpoena or other legal process; (d) to any other party hereto; (e) in
connection with any action or proceeding relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section 15.13, to any transferee or any actual or prospective party
(or its advisors) to any swap, derivative or other transaction under which
payments are to be made by reference to an Obligor or an Obligor’s obligations;
(g) with the consent of Borrower Agent; or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 15.13 or (ii) is available to any Agent, any Lender or any of their
Affiliates on a non-confidential basis from a

 

Amended & Restated Loan Agreement (PF)

 

136



--------------------------------------------------------------------------------

source other than Borrowers. Notwithstanding the foregoing, Administrative Agent
and Lenders may publish or disseminate general information (but not details
concerning individual Underlying Financings) concerning this credit facility for
league table, tombstone and advertising purposes, and may use any Borrower’s
logos, trademarks or product photographs in advertising materials. As used
herein, “Information” means all information received from an Obligor or
Underlying Borrower relating to it or its business that is not identified as
being Public when delivered. Any Person required to maintain the confidentiality
of Information pursuant to this Section 15.13 shall be deemed to have complied
if it exercises a degree of care similar to that which it accords its own
confidential information. Each of Agents and Lenders acknowledges that
(x) Information may include material non-public information; (y) it has
developed compliance procedures regarding the use of material non-public
information; and (z) it will handle such material non-public information in
accordance with Applicable Law.

15.14. GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW AND FEDERAL LAWS RELATING TO NATIONAL BANKS.

15.15. Consent to Forum.

15.15.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK
COUNTY, THE STATE OF NEW YORK AND THE SOUTHERN DISTRICT OF NEW YORK IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS. WITHOUT PREJUDICE TO ANY OTHER MODE OF SERVICE,
EACH BORROWER IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY AS ITS AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK; EACH BORROWER AGREES THAT FAILURE
BY ITS AGENT FOR SERVICE OF PROCESS TO NOTIFY SUCH BORROWER OF THE SERVICE OF
PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED; AND EACH BORROWER
CONSENTS TO THE SERVICE OF PROCESS RELATING TO ANY SUCH PROCEEDINGS BY THE
MAILING OF COPIES THEREOF BY REGISTERED, CERTIFIED OR FIRST CLASS MAIL, POSTAGE
PREPAID, TO SUCH BORROWER AT ITS ADDRESS SET FORTH HEREIN. A final judgment in
any proceeding of any such court shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or any other manner provided by
Applicable Law.

 

Amended & Restated Loan Agreement (PF)

 

137



--------------------------------------------------------------------------------

15.15.2. Other Jurisdictions. Nothing herein shall limit the right of
Administrative Agent or any Lender to bring proceedings against any Borrower in
any other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Agents of any judgment or order obtained in any forum or
jurisdiction.

15.16. Waivers by each Borrower. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agents and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by any
Agent on which any Borrower may in any way be liable, and hereby ratifies
anything Agents may do in this regard; (c) notice prior to taking possession or
control of any Collateral; (d) any bond or security that might be required by a
court prior to allowing Agents to exercise any rights or remedies; (e) the
benefit of all valuation, appraisement and exemption laws; (f) any claim against
Agents or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Borrower acknowledges that the foregoing waivers are a material inducement
to Administrative Agent and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Borrowers. Each Borrower
has reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

15.17. Patriot Act Notice. Each Lender that is subject to the Patriot Act and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrowers that pursuant to the requirements of the Patriot Act , it is
required to obtain, verify and record information that identifies Borrowers,
which information includes the name and address of Borrowers and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrowers in accordance with the Patriot Act. Borrowers shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

15.18. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

15.19. AMENDMENT AND RESTATEMENT; NO NOVATION. This A&R Agreement constitutes an
amendment and restatement of the Original Loan Agreement, effective

 

Amended & Restated Loan Agreement (PF)

 

138



--------------------------------------------------------------------------------

from and after the A&R Effective Date. The execution and delivery of this A&R
Agreement shall not constitute a novation of any Obligation, indebtedness or
other obligations owing to the Secured Parties under the Original Loan Agreement
based on facts or events occurring or existing prior to the execution and
delivery of this A&R Agreement. On the A&R Effective Date, the loan facility
described in the Original Loan Agreement shall be amended, supplemented,
modified and restated in its entirety by the facility described herein, and all
Obligations of Borrowers outstanding as of such A&R Effective Date shall be
deemed to be Obligations under the Loan Facility, without any further action by
any Person.

[Remainder of page intentionally left blank; signatures begin on following page]

 

Amended & Restated Loan Agreement (PF)

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this A&R Agreement has been executed and delivered as of the
date set forth above.

 

HASI CF I BORROWER LLC: By:  

/s/ Jeffrey W. Eckel

Name:   Jeffrey W. Eckel Title:   President Address:     1906 Towne Centre Blvd,
Suite 370   Annapolis, MD 21401   Attn: Legal Department   Telecopy:
410-571-6199   Electronic Mail:   legaldepartment@hannonarmstrong.com HAT CF I
BORROWER LLC: By:  

/s/ Jeffrey W. Eckel

Name:   Jeffrey W. Eckel Title:   President Address:     1906 Towne Centre Blvd,
Suite 370   Annapolis, MD 21401   Attn: Legal Department   Telecopy:
410-571-6199   Electronic Mail:   legaldepartment@hannonarmstrong.com HAT CF II
BORROWER LLC: By:  

/s/ Jeffrey W. Eckel

Name:   Jeffrey W. Eckel Title:   President Address:     1906 Towne Centre Blvd,
Suite 370   Annapolis, MD 21401   Attn: Legal Department   Telecopy:
410-571-6199   Electronic Mail:   legaldepartment@hannonarmstrong.com

 

[Signature Page to Amended & Restated Loan Agreement (PF)]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Administrative Agent and Lender

By:  

/s/ Maria McClain

Name:   Maria McClain Title:   Vice President, Agency Management Address:    
Bank of America, N.A.   Agency Management   101 S. Tryon Street   Mail Code: NC
1-002-15-36   Charlotte, NC 28255   Attention: Maria A. McClain   Telephone:
980-388-1935   Telecopier: 704-409-0913

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Sheikh Omer-Farooq

Name:   Sheikh Omer-Farooq Title:   Director Address:     Bank of America, N.A.
  One Bryant Park   Mail Code: NY1-100-14-01   New York, NY 10036   Attention:
Omer Farooq   Telephone: 646-855-2927   Telecopier: 646-855-5067

 

[Signature Page to Amended & Restated Loan Agreement (PF)]